  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 1 of 101




APRIL 16, 2020



GAINCO, INC
P.O. BOX 309
PORTLAND, TX    78374


GAINCO, INC:

WE HAVE PREPARED AND ENCLOSED YOUR 2018 CORPORATION INCOME
TAX RETURNS FOR THE YEAR ENDED FEBRUARY 28, 2019.

THIS RETURN HAS QUALIFIED FOR ELECTRONIC FILING. PLEASE
REVIEW THE RETURN FOR COMPLETENESS AND ACCURACY. IF YOU HAVE
RECEIVED THIS RETURN THRU RIGHTSIGNATURE, SIGN, DATE AND
SUBMIT FORM 8879-C FOLLOWING THIS LETTER, (AND ANY STATE
FORMS IF APPLICABLE) AS SOON AS POSSIBLE BUT NO LATER THAN 30
DAYS FROM TODAY. ONCE YOU HAVE SIGNED,DATED AND SUBMITTED
THE FORM, WE WILL TRANSMIT YOUR RETURN ELECTRONICALLY TO THE
IRS, AND NO FURTHER ACTION IS REQUIRED.

IF YOU HAVE RECEIVED THIS RETURN ON PAPER, SIGN, DATE AND
RETURN FORM 8879-C TO OUR OFFICE AS SOON AS POSSIBLE BUT NO
LATER THAN OCTOBER 14 SO WE MAY FILE YOUR RETURN TIMELY. FOR
FASTER SERVICE YOU MAY FAX FORM 8879-C TO 361-883-8560 AND
THEN MAIL THE ORIGINAL TO OUR OFFICE. WE MUST HAVE THE
SIGNED ORIGINAL BACK. WE WILL TRANSMIT YOUR RETURN
ELECTRONICALLY TO THE IRS, AND NO FURTHER ACTION IS REQUIRED.

NO PAYMENT IS REQUIRED WITH THIS RETURN WHEN FILED.

THE TEXAS FORM 05-158-A/05-158-B AND 05-102 SHOULD BE MAILED
ON OR BEFORE MAY 15, 2020 TO:

               TEXAS COMPTROLLER OF PUBLIC ACCTS
               P.O. BOX 149348
               AUSTIN, TX 78714-9348


NO PAYMENT IS REQUIRED WITH THIS RETURN WHEN FILED.

PLEASE, DO NOT STAPLE ANY PART OF THE RETURN TOGETHER.

THE APPROPRIATE CORPORATE OFFICER(S) SHOULD SIGN AND DATE THE
05-102 - PUBLIC INFORMATION REPORT AND MAIL IT WITH THE
RETURN.
  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 2 of 101



COPIES OF THE RETURNS ARE ENCLOSED FOR YOUR FILES.           WE
SUGGEST THAT YOU RETAIN THESE COPIES INDEFINITELY.

VERY TRULY YOURS,




BUCKLEY & ASSOCIATES, PC
                 Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 3 of 101
                                        Filing Instructions
  Prepared for:                                    Prepared by:

   GAINCO, INC                                      BUCKLEY & ASSOCIATES, P.C.
   P.O. BOX 309                                     101 N. SHORELINE - SUITE 500
   PORTLAND, TX         78374                       CORPUS CHRISTI, TX 78401

   2018 CORPORATION INCOME TAX RETURN

           NO PAYMENT IS REQUIRED.

           THIS RETURN HAS QUALIFIED FOR ELECTRONIC FILING. AFTER YOU HAVE
           REVIEWED THE RETURN FOR ACCURACY, PLEASE SIGN, DATE AND RETURN FORM
           8879-C TO OUR OFFICE. WE WILL TRANSMIT YOUR RETURN ELECTRONICALLY TO
           THE IRS, AND NO FURTHER ACTION IS REQUIRED.




   2020 TEXAS FORM 05-158-A/05-158-B AND 05-102

           NO PAYMENT IS REQUIRED WITH THIS RETURN WHEN FILED.

           PLEASE, DO NOT STAPLE ANY PART OF THE RETURN TOGETHER.

           THE APPROPRIATE CORPORATE OFFICER(S) SHOULD SIGN AND DATE THE 05-102 -
           PUBLIC INFORMATION REPORT AND MAIL IT WITH THE RETURN.


           THE APPROPRIATE CORPORATE OFFICER(S) SHOULD SIGN AND DATE THE RETURN.

           MAIL BY MAY 15, 2020 TO:            TEXAS COMPTROLLER OF PUBLIC ACCTS
                                               P.O. BOX 149348
                                               AUSTIN, TX 78714-9348




800061
04-01-18
                          Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 4 of 101


         8879-C                     IRS e-file Signature Authorization for Form 1120
                                                                                                                                                        OMB No. 1545-0123

  Form



  Department of the Treasury
  Internal Revenue Service
                                  For calendar year 2018, or tax year beginning   MAR 1       , 2018, ending

                                                            | Do not send to the IRS. Keep for your records.
                                                                                                               FEB 28             , 20   19
                                                                                                                                                           2018
                                                    | Go to www.irs.gov/Form8879C for the latest information.
  Name of corporation                                                                                                                     Employer identification number
                        GAINCO, INC                                                                                                                    8792
   Part I            Tax Return Information              (Whole dollars only)
    1    Total income (Form 1120, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              1          157,149.
    2    Taxable income (Form 1120, line 30) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                             2       -1,287,543.
    3    Total tax (Form 1120, line 31)~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               3
    4    Amount owed (Form 1120, line 35) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               4
    5    Overpayment (Form 1120, line 36) ••••••••••••••••••••••••••••••••••••••                                                               5
   Part II           Declaration and Signature Authorization of Officer. Be sure to get a copy of the corporation's return.
  Under penalties of perjury, I declare that I am an officer of the above corporation and that I have examined a copy of the corporation's 2018 electronic
  income tax return and accompanying schedules and statements and to the best of my knowledge and belief, it is true, correct, and complete. I further
  declare that the amounts in Part I above are the amounts shown on the copy of the corporation's electronic income tax return. I consent to allow my
  electronic return originator (ERO), transmitter, or intermediate service provider to send the corporation's return to the IRS and to receive from the
  IRS (a) an acknowledgement of receipt or reason for rejection of the transmission, (b) the reason for any delay in processing the return or refund, and
  (c) the date of any refund. If applicable, I authorize the U.S. Treasury and its designated Financial Agent to initiate an electronic funds withdrawal
  (direct debit) entry to the financial institution account indicated in the tax preparation software for payment of the corporation's federal taxes owed
  on this return, and the financial institution to debit the entry to this account. To revoke a payment, I must contact the U.S. Treasury Financial
  Agent at 1-888-353-4537 no later than 2 business days prior to the payment (settlement) date. I also authorize the financial institutions involved
  in the processing of the electronic payment of taxes to receive confidential information necessary to answer inquiries and resolve issues related to
  the payment. I have selected a personal identification number (PIN) as my signature for the corporation's electronic income tax return and, if
  applicable, the corporation's consent to electronic funds withdrawal.

  Officer's PIN: check one box only

         X    I authorize      BUCKLEY & ASSOCIATES, P.C.                                                                                to enter my PIN
                                                                ERO firm name                                                                              do not enter all zeros
              as my signature on the corporation's 2018 electronically filed income tax return.
              As an officer of the corporation, I will enter my PIN as my signature on the corporation's 2018 electronically filed income tax return.

                                                                                              04-17-2020                          PRESIDENT
  Officer's signature |                                                              Date |                             Title |


   Part III          Certification and Authentication

  ERO's EFIN/PIN. Enter your six-digit EFIN followed by your five-digit self-selected PIN.
                                                                                                               do not enter all zeros
  I certify that the above numeric entry is my PIN, which is my signature on the 2018 electronically filed income tax return for the corporation indicated
  above. I confirm that I am submitting this return in accordance with the requirements of Pub. 3112, IRS e-file Application and Participation,
  and Pub. 4163, Modernized e-File (MeF) Information for Authorized IRS e-file Providers for Business Returns.

                                                                                                                                  04/16/2020
  ERO's signature |                                                                                                 Date |


                                             ERO Must Retain This Form - See Instructions
                                     Do Not Submit This Form to the IRS Unless Requested To Do So
  For Paperwork Reduction Act Notice, see instructions.                                                                                                Form 8879-C (2018)
  LHA




  810211 11-02-18


09490416 781926 GAINCO.0001                                         2018.05070 GAINCO, INC                                                                   GAINCO_1
                                                                                    Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 5 of 101

   Form                                                              1120                                               U.S.MARCH
                                                                                                                             Corporation
                                                                                                                                  1, 2018
                                                                                                                                         Income Tax Return
                                                                                                                                                 FEBRUARY 28,                                                         2019
                                                                                                                                                                                                                                              OMB No. 1545-0123



                                                                                                                                                                                                                                                2018
                                                                                      For calendar year 2018 or tax year beginning                                                    , ending

  Department of the Treasury
  Internal Revenue Service                                                                                             | Go to www.irs.gov/Form1120 for instructions and the latest information.
   A Check if:                                                                                               Name                                                                                                              B   Employer identification number
  1a Consolidated return
     (attach Form 851) ......                                                                                        GAINCO, INC                                                                                                                  8792
   b Life/nonlife consoli-                                                                   TYPE                                                                                                                              C
     dated return ..............                                                                             Number, street, and room or suite no. If a P.O. box, see instructions.                                                Date incorporated
  2 Personal holding co.                                                                     OR
     (attach Sch. PH) ........
                                                                                             PRINT
                                                                                                                     P.O. BOX 309                                                                                                  09/25/1980
  3 Personal service corp.                                                                                                                                                                                                     D   Total assets (see instructions)
     (see instructions) ......                                                                               City or town, state or province, country, and ZIP or foreign postal code
  4 Schedule M-3
     attached ...................                                                                                    PORTLAND, TX                           78374                                                           $                  670,301.
                                                                                               E Check if: (1)                 Initial return   (2)         Final return      (3)          Name change     (4)   Address change
                                                                      1 a Gross receipts or sales ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    1a   1,727,595.
                                                                        b Returns and allowances ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     1b
                                                                        c Balance. Subtract line 1b from line 1a ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    1c               1,727,595.
                                                                      2 Cost of goods sold (attach Form 1125-A) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                        2               1,596,110.
                                                                      3 Gross profit. Subtract line 2 from line 1c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    3                 131,485.
      Income




                                                                      4 Dividends and inclusions (Schedule C, line 23, column (a)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                            4
                                                                      5 Interest ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        5
                                                                      6 Gross rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       6
                                                                      7 Gross royalties ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    7
                                                                      8 Capital gain net income (attach Schedule D (Form 1120)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               8
                                                                      9 Net gain or (loss) from Form 4797, Part II, line 17 (attach Form 4797) ~~~~~~~~~~~~~~~~~~~~~~                                                     9
                                                                     10 Other income (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                    SEE STATEMENT 1                                        10                     25,664.
                                                                     11 Total income. Add lines 3 through 10 •••••••••••••••••••••••••••••••••• |                                                                        11                    157,149.
                                                                     12 Compensation of officers (attach Form 1125-E) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                               12
      Deductions (See instructions for limitations on deductions.)




                                                                     13 Salaries and wages (less employment credits) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                    13
                                                                     14 Repairs and maintenance ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                14                      7,932.
                                                                     15 Bad debts ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       15                     93,458.
                                                                     16 Rents ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                         16                     86,893.
                                                                     17 Taxes and licenses ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                           SEE STATEMENT 2                                        17                     11,866.
                                                                     18 Interest (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                            18                    109,891.
                                                                     19 Charitable contributions SEE           STATEMENT 3
                                                                                                      ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~    AND SEE STATEMENT 4                                                  19                          0.
                                                                     20 Depreciation from Form 4562 not claimed on Form 1125-A or elsewhere on return (attach Form 4562) ~~~~~~~~                                        20                     43,976.
                                                                     21 Depletion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       21
                                                                     22 Advertising ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                      22                          5,044.
                                                                     23 Pension, profit-sharing, etc., plans ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                       23
                                                                     24 Employee benefit programs ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               24
                                                                     25 Reserved for future use ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                               25
                                                                     26 Other deductions (attach statement) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                 SEE STATEMENT 5                                        26             1,085,632.
                                                                     27 Total deductions. Add lines 12 through 26 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~ |                                                                     27             1,444,692.
                                                                     28 Taxable income before net operating loss deduction and special deductions. Subtract line 27 from line 11 ~~~~~~~~~~~~~                           28            -1,287,543.
                                                                                                                                 STATEMENT 6
                                                                     29 a Net operating loss deduction (see instructions) ~~~~~~~~~~~~~~~~                          29a              0.
                                                                        b Special deductions (Schedule C, line 24, column (c)) ~~~~~~~~~~~~~                        29b
                                                                        c Add lines 29a and 29b •••••••••••••••••••••••••••••••••••••••••••                                                                              29c
                                                                     30 Taxable income. Subtract line 29c from line 28. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~                                                        30            -1,287,543.
  Tax, Refundable Credits,




                                                                     31 Total tax (Schedule J, Part I, line 11) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     31                     0.
      and Payments




                                                                     32 2018 net 965 tax liability paid (Schedule J, Part II, line 12) ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                       32
                                                                     33 Total payments, credits, and section 965 net tax liability (Schedule J, Part III, line 23) ~~~~~~~~~~~~~~~                                       33
                                                                     34 Estimated tax penalty. See instructions. Check if Form 2220 is attached ~~~~~~~~~~~~~~~~~ |                                                      34
                                                                     35 Amount owed. If line 33 is smaller than the total of lines 31, 32, and 34, enter amount owed ~~~~~~~~~~~~                                        35                                     0.
                                                                     36 Overpayment. If line 33 is larger than the total of lines 31, 32, and 34, enter amount overpaid ~~~~~~~~~~~                                      36
                                                                     37 Enter amount from line 36 you want: Credited to 2019 estimated tax |                                Refunded  |                                  37
                                                                           Under penalties of perjury, I declare that I have examined this return, including accompanying schedules and statements, and to the best of my knowledge and belief, it is true,
                                                                           correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
   Sign                                                                                                                                                                                                                               May the IRS discuss this



                                                                          =                                                                                                  =PRESIDENT
                                                                                                                                                                                                                                      return with the preparer
                                                                                                                                                                                                                                      shown below?
   Here                                                                                                                                                                                                                                     X
                                                                             Signature of officer                                                 Date                                                                                            Yes           No
                                                                                                                                                                              Title
                                                                          Print/Type preparer's name                                                  Preparer's signature                         Date            Check
   Paid                                                                  PATRICK MCVAY                                                                                                              04/16/2020     if self-
                                                                                                                                                                                                                   employed

   Preparer                                                              Firm's name | BUCKLEY & ASSOCIATES, P.C.                                                                                                  Firm's EIN |

   Use Only                                                              Firm's address |101 N. SHORELINE - SUITE 500                                                                                              Phone no.
                                                                                         CORPUS CHRISTI, TX 78401                                                                                                        361-883-1871
   811601
   01-04-19                                                             JWA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                     Form 1120 (2018)
                                                                                                                                                      1
09490416 781926 GAINCO.0001                                                                                                               2018.05070 GAINCO, INC                                                                              GAINCO_1
                       Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 6 of 101
             GAINCO, INC
  Form 1120 (2018)                                                                                                                           8792        Page 2
    Schedule C Dividends, Inclusions, and Special Deductions                                       (a) Dividends and                  (c) Special deductions
                        (see instructions)                                                                               (b) %
                                                                                                       inclusions                            (a) x (b)
   1 Dividends from less-than-20%-owned domestic corporations (other than
     debt-financed stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                   50
   2 Dividends from 20%-or-more-owned domestic corporations (other than debt-financed
     stock) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                          65
                                                                                                                            see
                                                                                                                       instructions
   3 Dividends on certain debt-financed stock of domestic and foreign corporations ~~~~~


   4 Dividends on certain preferred stock of less-than-20%-owned public utilities ~~~~~~                                  23.3


   5 Dividends on certain preferred stock of 20%-or-more-owned public utilities ~~~~~~~                                   26.7


   6 Dividends from less-than-20%-owned foreign corporations and certain FSCs ~~~~~~                                       50


   7 Dividends from 20%-or-more-owned foreign corporations and certain FSCs ~~~~~~                                         65


   8 Dividends from wholly owned foreign subsidiaries    ~~~~~~~~~~~~~~~~~                                                100
                                                                                                                            see
                                                                                                                       instructions
   9 Subtotal. Add lines 1 through 8 ~~~~~~~~~~~~~~~~~~~~~~~~~
  10 Dividends from domestic corporations received by a small business investment
     company operating under the Small Business Investment Act of 1958 ~~~~~~~~~                                          100


  11 Dividends from affiliated group members ~~~~~~~~~~~~~~~~~~~~~                                                        100


  12 Dividends from certain FSCs ~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                              100
  13 Foreign-source portion of dividends received from a specified 10%-owned foreign
     corporation (excluding hybrid dividends) (see instructions) ~~~~~~~~~~~~~~                                           100
  14 Dividends from foreign corporations not included on line 3, 6, 7, 8, 11, 12, or 13
     (including any hybrid dividends) ~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                                                                            see
                                                                                                                       instructions
  15 Section 965(a) inclusion ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  16 a Subpart F inclusions derived from the sale by a controlled foreign corporation (CFC) of
       the stock of a lower-tier foreign corporation treated as a dividend (attach Form(s) 5471)
       (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                100
     b Subpart F inclusions derived from hybrid dividends of tiered corporations (attach Form(s)
       5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
     c Other inclusions from CFCs under subpart F not included on line 15, 16a, 16b, or 17
       (attach Form(s) 5471) (see instructions) ~~~~~~~~~~~~~~~~~~~~~~


  17 Global intangible Low-Taxed income (GILTI) (attach Form(s) 5471 and Form 8992) ~~~


  18 Gross-up for foreign taxes deemed paid ~~~~~~~~~~~~~~~~~~~~~~


  19 lC -DISC and former DISC dividends not included on line 1, 2, or 3   ~~~~~~~~~~


  20 Other dividends ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~


  21 Deduction for dividends paid on certain preferred stock of public utilities ~~~~~~~~


  22 Section 250 deduction (attach Form 8993) ~~~~~~~~~~~~~~~~~~~~~


  23 Total dividends and inclusions. Add lines 9 through 20. Enter here and on page 1, line 4


  24 Total special deductions. Add lines 9 through 22, column (c). Enter here and on page 1, line 29b •••••••••••••••
                                                                                                                                           Form 1120 (2018)


  811611
  01-04-19   JWA
                                                                           2
09490416 781926 GAINCO.0001                                    2018.05070 GAINCO, INC                                                       GAINCO_1
                      Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 7 of 101
              GAINCO, INC
  Form 1120 (2018)                                                                                                                     38792     Page 3
    Schedule J Tax Computation and Payment (see instructions)
  Part I - Tax Computation
    1 Check if the corporation is a member of a controlled group (attach Schedule O (Form 1120)) ~~~~~~~~~~ |
    2 Income tax. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   2                  0.
    3 Base erosion minimum tax (attach Form 8991) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            3
    4 Add lines 2 and 3 •••••••••••••••••••••••••••••••••••••••••••••••                                                         4                  0.
    5a Foreign tax credit (attach Form 1118) ~~~~~~~~~~~~~~~~~~~~~~                                    5a
     b Credit from Form 8834 (see instructions) ~~~~~~~~~~~~~~~~~~~~                                   5b
     c General business credit (attach Form 3800) ~~~~~~~~~~~~~~~~~~~                                  5c
     d Credit for prior year minimum tax (attach Form 8827) ~~~~~~~~~~~~~~~                            5d
     e Bond credits from Form 8912 ~~~~~~~~~~~~~~~~~~~~~~~~~                                           5e
    6 Total credits. Add lines 5a through 5e ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                              6
    7 Subtract line 6 from line 4 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   7                  0.
    8 Personal holding company tax (attach Schedule PH (Form 1120)) ••••••••••••••••••••••••••                                  8
    9a Recapture of investment credit (attach Form 4255) ~~~~~~~~~~~~~~~~                              9a
     b Recapture of low-income housing credit (attach Form 8611) ~~~~~~~~~~~~                          9b
     c Interest due under the look-back method-completed long-term contracts
         (attach Form 8697) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             9c
     d Interest due under the look-back method-income forecast method (attach Form 8866) ~             9d
     e Alternative tax on qualifying shipping activities (attach Form 8902) ~~~~~~~~~                  9e
     f Other (see instructions - attach statement) ~~~~~~~~~~~~~~~~~~~~                                9f
   10 Total. Add lines 9a through 9f ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  10
   11 Total tax. Add lines 7, 8, and 10. Enter here and on page 1, line 31 •••••••••••••••••••••••••                            11                 0.
  Part II - Section 965 Payments (see instructions)
   12 2018 net 965 tax liability paid from Form 965-B, Part II, column (k), line 2. Enter here and on page 1, line 32 •••••••   12
  Part III - Payments, Refundable Credits, and Section 965 Net Tax Liability
   13 2017 overpayment credited to 2018 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 13
   14 2018 estimated tax payments ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                     14
   15 2018 refund applied for on Form 4466 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                15 (                  )
   16 Combine lines 13, 14, and 15 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                   16
   17 Tax deposited with Form 7004 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    17
   18 Withholding (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                  18
   19 Total payments. Add lines 16, 17, and 18 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             19
   20 Refundable credits from:
     a Form 2439 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                20a
     b Form 4136 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                20b
     c Form 8827, line 8c ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          20c
     d Other (attach statement - see instructions) ~~~~~~~~~~~~~~~~~~~~                           20d
   21 Total credits. Add lines 20a through 20d ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                             21
   22 2018 net 965 tax liability from Form 965-B, Part I, column (d), line 2. See instructions ~~~~~~~~~~~~~~~~~                22
   23 Total payments, credits, and section 965 net tax liability. Add lines 19 and 21, and 22. Enter here and on page 1,
        line 33 •••••••••••••••••••••••••••••••••••••••••••••••••••                                                             23
                                                                                                                                       Form 1120 (2018)




  811621
  01-04-19   JWA
                                                                        3
09490416 781926 GAINCO.0001                                 2018.05070 GAINCO, INC                                                      GAINCO_1
                         Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 8 of 101
  Form 1120 (2018) GAINCO, INC                                                                                                                            8792             Page 4
   Schedule K Other Information (see instructions)
  1 Check accounting method: a X Cash b      Accrual                            c         Other (specify) |                                                        Yes         No
  2     See the instructions and enter the:
   a Business activity code no. | 541600
   b Business activity | ENVIRONMENTAL
   c Product or service | REMEDIATION
  3 Is the corporation a subsidiary in an affiliated group or a parent-subsidiary controlled group? ~~~~~~~~~~~~~~~~~~~~~~~~~                                                  X
     If "Yes," enter name and EIN of the parent corporation |


  4   At the end of the tax year:
    a Did any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or tax-exempt
      organization own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of the
      corporation's stock entitled to vote? If "Yes," complete Part I of Schedule G (Form 1120) (attach Schedule G) ~~~~~~~~~~~~~~~~~~                                         X
    b Did any individual or estate own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all
      classes of the corporation's stock entitled to vote? If "Yes," complete Part II of Schedule G (Form 1120) (attach Schedule G) •••••••••••                     X
   5 At the end of the tax year, did the corporation:
    a Own directly 20% or more, or own, directly or indirectly, 50% or more of the total voting power of all classes of stock entitled to vote of any
      foreign or domestic corporation not included on Form 851, Affiliations Schedule? For rules of constructive ownership, see instructions ~~~~~~                            X
      If "Yes," complete (i) through (iv) below.
                                                                                        (ii) Employer                                                        (iv) Percentage
                                (i) Name of Corporation                             Identification Number                  (iii) Country of                 Owned in Voting
                                                                                             (if any)                       Incorporation
                                                                                                                                                                   Stock




      b Own directly an interest of 20% or more, or own, directly or indirectly, an interest of 50% or more in any foreign or domestic partnership
        (including an entity treated as a partnership) or in the beneficial interest of a trust? For rules of constructive ownership, see instructions ~~~~~~                  X
        If "Yes," complete (i) through (iv) below.
                                                                                        (ii) Employer                      (iii) Country of                     (iv) Maximum
                                   (i) Name of Entity                               Identification Number                                                   Percentage Owned in
                                                                                             (if any)                       Organization
                                                                                                                                                            Profit, Loss, or Capital




   6 During this tax year, did the corporation pay dividends (other than stock dividends and distributions in exchange for stock) in
       excess of the corporation's current and accumulated earnings and profits? See sections 301 and 316 ~~~~~~~~~~~~~~~~~~~~~                                X
       If "Yes," file Form 5452, Corporate Report of Nondividend Distributions. See the instructions for Form 5452.
       If this is a consolidated return, answer here for the parent corporation and on Form 851 for each subsidiary.
   7 At any time during the tax year, did one foreign person own, directly or indirectly, at least 25% of the total voting power of all
       classes of the corporation's stock entitled to vote or at least 25% of the total value of all classes of the corporation's stock? ~~~~~~~~~~~~          X
       For rules of attribution, see section 318. If "Yes," enter:
       (a) Percentage owned |                                   and (b) Owner's country |
       (c) The corporation may have to file Form 5472, Information Return of a 25% Foreign-Owned U.S. Corporation or a Foreign
       Corporation Engaged in a U.S. Trade or Business. Enter the number of Forms 5472 attached |
   8 Check this box if the corporation issued publicly offered debt instruments with original issue discount ~~~~~~~~~~~~~~~~~ |
       If checked, the corporation may have to file Form 8281, Information Return for Publicly Offered Original Issue Discount Instruments.
   9 Enter the amount of tax-exempt interest received or accrued during the tax year | $
  10 Enter the number of shareholders at the end of the tax year (if 100 or fewer) |                              1
  11 If the corporation has an NOL for the tax year and is electing to forego the carryback period, check here ~~~~~~~~~~~~~~~~ |
       If the corporation is filing a consolidated return, the statement required by Regulations section 1.1502-21(b)(3) must be attached
       or the election will not be valid.
  12 Enter the available NOL carryover from prior tax years (do not reduce it by any deduction reported on
       page 1, line 29a.) •••••••••••••••••••••••••••••••••••• | $                                                              1,449,036.
                                                                                                                                                   Form 1120 (2018)
  811632
  01-04-19      JWA
                                                                             4
09490416 781926 GAINCO.0001                                      2018.05070 GAINCO, INC                                                                  GAINCO_1
                      Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 9 of 101
              GAINCO, INC
  Form 1120 (2018)                                                                                                                              8792      Page 5
    Schedule K Other Information (continued form page 4)
  13 Are the corporation's total receipts (page 1, line 1a, plus lines 4 through 10) for the tax year and its total assets at the end of the            Yes  No
      tax year less than $250,000? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                     X
      If "Yes," the corporation is not required to complete Schedules L, M-1, and M-2. Instead, enter the total amount of cash
      distributions and the book value of property distributions (other than cash) made during the tax year | $
  14 Is the corporation required to file Schedule UTP (Form 1120), Uncertain Tax Position Statement? See instructions ~~~~~~~~~~~~~~~~                       X
      If "Yes," complete and attach Schedule UTP.
  15a Did the corporation make any payments in 2018 that would require it to file Form(s) 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~                              X
    b If "Yes," did or will the corporation file required Forms 1099? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           X
  16 During this tax year, did the corporation have an 80% or more change in ownership, including a change due to redemption of its own stock? ~~~~          X
  17 During or subsequent to this tax year, but before the filing of this return, did the corporation dispose of more than 65% (by value)
      of its assets in a taxable, non-taxable, or tax deferred transaction? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                            X
  18 Did the corporation receive assets in a section 351 transfer in which any of the transferred assets had a fair market basis or fair
      market value of more than $1 million? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                X
  19 During the corporation's tax year, did the corporation make any payments that would require it to file Forms 1042 and 1042-S
      under chapter 3 (sections 1441 through 1464) or chapter 4 (sections 1471 through 1474) of the Code? ~~~~~~~~~~~~~~~~~~~~                               X
  20 Is the corporation operating on a cooperative basis? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                         X
  21 During the tax year, did the corporation pay or accrue any interest or royalty for which the deduction is not allowed under section
      267A? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                         X
      If "Yes," enter the total amount of the disallowed deductions | $
  22 Does the corporation have gross receipts of at least $500 million in any of the 3 preceding tax years? (See sections 59A(e)(2)
      and (3)) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                X
      If "Yes," complete and attach Form 8991.
  23 Did the corporation have an election under section 163(j) for any real property trade or business or any farming business in effect
      during the tax year? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                X
  24 Does the corporation satisfy one of the following conditions and the corporation does not own a pass-through entity with current
      year, or prior year carryover, excess business interest expense? See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       X
    a The corporation's aggregate average annual gross receipts (determined under section 448(c)) for the 3 tax years preceding the
      current tax year do not exceed $25 million, and the corporation is not a tax shelter, or
    b The corporation only has business interest expense from (1) an electing real property trade or business, (2) an electing farming
      business, or (3) certain utility businesses under section 163(j)(7).
      If "No," complete and attach Form 8990.
  25 Is the corporation attaching Form 8996 to certify as a Qualified Opportunity Fund?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        X
      If "Yes," enter amount from Form 8996, line 13 ••••• | $
                                                                                                                                                 Form 1120 (2018)




  811633
  01-04-19   JWA
                                                                        5
09490416 781926 GAINCO.0001                                 2018.05070 GAINCO, INC                                                            GAINCO_1
                              Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 10 of 101
  Form 1120 (2018)            GAINCO, INC                                                                                                                       8792      Page   6
    Schedule            L Balance Sheets per Books                            Beginning of tax year                                          End of tax year

                         Assets                                         (a)                               (b)                         (c)                          (d)
    1     Cash ~~~~~~~~~~~~~~~~~                                                                        47,527.                                                     3,262.
    2a    Trade notes and accounts receivable ~~~                    637,651.                                                      387,602.
      b   Less allowance for bad debts ~~~~~~                 (                         )             637,651.             (                        )           387,602.
    3     Inventories ~~~~~~~~~~~~~~
    4     U.S. government obligations ~~~~~~
    5     Tax-exempt securities ~~~~~~~~~
    6                                       STMT 7
          Other current assets (att. stmt.) ~~~~~~~                                                        589.                                                          699.
    7     Loans to shareholders ~~~~~~~~~                                                               11,123.
    8     Mortgage and real estate loans~~~~~~
    9                                       STMT 8
          Other investments (att. stmt.) ~~~~~~~~                                                     128,269.                                                  127,839.
   10a    Buildings and other depreciable assets ~~               2,107,417.                                                   2,144,986.
      b   Less accumulated depreciation ~~~~~                 (   1,977,245.)                         130,172.             (   1,996,087.)                      148,899.
   11a    Depletable assets ~~~~~~~~~~~
      b   Less accumulated depletion ~~~~~~~                  (                         )                                  (                        )
   12     Land (net of any amortization) ~~~~~~
   13a    Intangible assets (amortizable only) ~~~
      b   Less accumulated amortization ~~~~~                 (                         )                                  (                        )
   14     Other assets (att. stmt.) ~~~~~~~~STMT 9                                                                                                                2,000.
   15     Total assets •••••••••••••                                                                   955,331.                                                 670,301.
          Liabilities and Shareholders' Equity
   16     Accounts payable ~~~~~~~~~~~                                                                 356,196.                                                 275,936.
   17 Mortgages, notes, bonds payable in less than 1 year
   18 Other current liabilities (att. stmt.) STMT
                                              ~~~~~~10                                               15,159.                                                     937,815.
   19 Loans from shareholders ~~~~~~~~                                                               41,357.                                                      49,665.
   20 Mortgages, notes, bonds payable in 1 year or more                                           1,355,387.                                                   1,514,593.
   21 Other liabilities (att. stmt.) ~~~~~~~
   22 Capital stock: a Preferred stock ~~~~~
                         b Common stock ~~~~~                            5,915.                          5,915.                        5,915.                     5,915.
   23 Additional paid-in capital ~~~~~~~~                                                              319,425.                                                 319,425.
      Retained earnings -
   24 Appropriated (attach statement) ~~~~~~~
   25 Retained earnings - Unappropriated ~~~                                                    -1,138,108.                                                 -2,433,048.
      Adjustments to shareholders'
   26 equity (attach statement) ~~~~~~~~~~
   27 Less cost of treasury stock ~~~~~~~                                                   (                          )                                (                        )
   28 Total liabilities and shareholders' equity••                         955,331.                                                                             670,301.
    Schedule M-1                 Reconciliation of Income (Loss) per Books With Income per Return
                                 Note: The corporation may be required to file Schedule M-3. See instructions.
    1 Net income (loss) per books ~~~~~~~                         -1,283,707.                   7 Income recorded on books this year not
    2 Federal income tax per books ~~~~~~~                                                        included on this return (itemize):
    3 Excess of capital losses over capital gains ~~                                              Tax-exempt interest      $
    4 Income subject to tax not recorded on books this year                                           STMT 12                        68,670.
      (itemize):                                                                                                                                                  68,670.
                                                                                                8 Deductions on this return not charged
    5 Expenses recorded on books this year not                                                    against book income this year (itemize):
      deducted on this return (itemize):                                                          a Depreciation ~~ $
                                                                                                    Charitable
      a Depreciation~~ $                                                                          b contributions ~~~ $
        Charitable
      b contributions ~~ $               1,250.
          c
              Travel and
              entertainment    ~ $           1,454.
        STMT 11                             62,130.
                                               64,834. 9 Add lines 7 and 8 ~~~~~~~~~~~~~                       68,670.
    6 Add lines 1 through 5 •••••••••••    -1,218,873. 10 Income (page 1, line 28) - line 6 less line 9 •• -1,287,543.
    Schedule M-2 Analysis of Unappropriated Retained Earnings per Books (Line 25, Schedule L)
    1 Balance at beginning of year ~~~~~~~ -1,138,108. 5 Distributions: a Cash ~~~~~~~~~~
    2 Net income (loss) per books ~~~~~~~  -1,283,707.                   b Stock ~~~~~~~~~~
    3 Other increases (itemize):                                                                                  c Property ~~~~~~~~
                                                                                                6 Other decreases (itemize) :
                                                                                                      SEE STATEMENT 13                                            11,233.
                                                                                                7 Add lines 5 and 6 ~~~~~~~~~~~~~                                 11,233.
    4 Add lines 1, 2, and 3 •••••••••••                           -2,421,815.                   8 Balance at end of year (line 4 less line 7) •••           -2,433,048.
  811631
  01-04-19JWA                                                                                                                                                 Form 1120 (2018)
                                                                                6
09490416 781926 GAINCO.0001                                         2018.05070 GAINCO, INC                                                                      GAINCO_1
                         Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 11 of 101

  Form       1125-A                                            Cost of Goods Sold
  (Rev. November 2018)                           | Attach to Form 1120, 1120-C, 1120-F, 1120S, or 1065.                            OMB No. 1545-0123
  Department of the Treasury                    | Go to www.irs.gov/Form1125A for the latest information.
  Internal Revenue Service
  Name                                                                                                                     Employer Identification number

         GAINCO, INC                                                                                                                         8792
  1    Inventory at beginning of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                       1
  2    Purchases ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                    2                     74,964.
  3    Cost of labor ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 3
  4    Additional section 263A costs (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                              4
  5                                                               SEE STATEMENT 14
       Other costs (attach schedule) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                        5             1,521,146.
  6   Total. Add lines 1 through 5 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                          6             1,596,110.
  7   Inventory at end of year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                           7
  8   Cost of goods sold. Subtract line 7 from line 6. Enter here and on Form 1120, page 1, line 2 or the
      appropriate line of your tax return. See instructions ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                          8             1,596,110.
  9 a Check all methods used for valuing closing inventory:
      (i)        Cost
      (ii)       Lower of cost or market
      (iii)      Other (Specify method used and attach explanation) |


      b Check if there was a writedown of subnormal goods ~~~~~~~~~~~~~~~~~~~~~~~                                                          |
      c Check if the LIFO inventory method was adopted this tax year for any goods (if checked, attach Form 970) ~~~~~~~~~~~~~~~~~~~~ |
      d If the LIFO inventory method was used for this tax year, enter amount of closing inventory computed
        under LIFO ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                               9d
      e If property is produced or acquired for resale, do the rules of Section 263A apply to the entity? See instructions ~~~~~~~~~~~~~~ Yes        X      No
      f Was there any change in determining quantities, cost, or valuations between opening and closing inventory? ~~~~~~~~~~~~~~~        Yes        X      No
        If "Yes," attach explanation.


  For Paperwork Reduction Act Notice, see separate instructions.                                                            Form 1125-A (Rev. 11-2018)




  824441
  12-03-18       JWA
                                                                        7
09490416 781926 GAINCO.0001                                 2018.05070 GAINCO, INC                                                     GAINCO_1
                         Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 12 of 101
  SCHEDULE G
  (Form 1120)                                    Information on Certain Persons Owning the
  (Rev. December 2011)
  Department of the Treasury
                                                        Corporation's Voting Stock                                                                        OMB No. 1545-0123


  Internal Revenue Service                                                          J    Attach to Form 1120.
  Name                                                                                                                                     Employer identification number (EIN)

         GAINCO, INC                                                                                         8792
    Part I  Certain Entities Owning the Corporation's Voting Stock. (Form 1120, Schedule K, Question 4a). Complete columns
                   (i) through (v) below for any foreign or domestic corporation, partnership (including any entity treated as a partnership), trust, or
                   tax-exempt organization that owns directly 20% or more, or owns, directly or indirectly, 50% or more of the total voting power of all
                   classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                                                                  (v) Percentage
                       (i) Name of Entity                         (ii) Employer Identification    (iii) Type of Entity   (iv) Country of Organization                Owned in
                                                                         Number (if any)                                                                           Voting Stock




    Part II        Certain Individuals and Estates Owning the Corporation's Voting Stock. (Form 1120, Schedule K, Question 4b).
                   Complete columns (i) through (iv) below for any individual or estate that owns directly 20% or more, or owns, directly or indirectly,
                   50% or more of the total voting power of all classes of the corporation's stock entitled to vote (see instructions).
                                                                                                                               (iii) Country of                  (iv) Percentage
                               (i) Name of Individual or Estate                                     (ii) Identifying          Citizenship (see                      Owned in
                                                                                                   Number (if any)              instructions)                      Voting Stock



  THERESA NIX                                                                                                                                                    100.00%




  For Paperwork Reduction Act Notice, see the Instructions for Form 1120.                                                                Schedule G (Form 1120) (Rev. 12-2011)
  817701
  04-01-18  JWA
                                                                                        8
09490416 781926 GAINCO.0001                                                 2018.05070 GAINCO, INC                                                            GAINCO_1
                         Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 13 of 101

  Form
          1125-E                                          Compensation of Officers
  (Rev. October 2016)                                                                                                                         OMB No. 1545-0123
                                            | Attach to Form 1120, 1120-C, 1120-F, 1120-REIT, 1120-RIC, or 1120S.
  Department of the Treasury
  Internal Revenue Service         | Information about Form 1125-E and its separate instructions is at www.irs.gov/form1125e.
  Name                                                                                                                                  Employer Identification number

         GAINCO, INC                                                                                                                                    8792
  Note: Complete Form 1125-E only if total receipts are $500,000 or more. See instructions for definition of total receipts.

                                                                     (b) Social security    (c) Percent of     Percent of stock owned          (f) Amount of
                               (a) Name of officer                                         time devoted to
                                                                          number              business       (d) Common (e) Preferred          compensation


  1 THERESA              NIX                                                                100%             100.00%




  2 Total compensation of officers ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                      2


  3 Compensation of officers claimed on Form 1125-A or elsewhere on return ~~~~~~~~~~~~~~~~~~~~~~~                                 3


  4 Subtract line 3 from line 2. Enter the result here and on Form 1120, page 1, line 12 or the
    appropriate line of your tax return •••••••••••••••••••••••••••••••••••••••••                                                  4                               0.
  For Paperwork Reduction Act Notice, see separate instructions.                                                                        Form 1125-E (Rev. 10-2016)


  824451 04-01-18        JWA
                                                                         9
09490416 781926 GAINCO.0001                                  2018.05070 GAINCO, INC                                                               GAINCO_1
                             Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 14 of 101

             4562                                                    Depreciation and Amortization
                                                                                                                                                                                   OMB No. 1545-0172

  Form


  Department of the Treasury
                                                                         (Including Information on Listed Property)
                                                                          | Attach to your tax return.
                                                                                                                                                   OTHER
                                                                                                                                                                                     2018
                                                                                                                                                                                     Attachment
  Internal Revenue Service (99)                      | Go to www.irs.gov/Form4562 for instructions and the latest information.                                                       Sequence No. 179
  Name(s) shown on return                                                                                        Business or activity to which this form relates                  Identifying number



  GAINCO, INC                                                                                                  OTHER DEPRECIATION                                                               8792
   Part I Election To Expense Certain Property Under Section 179                        Note: If you have any listed property, complete Part V before you complete Part I.
   1       Maximum amount (see instructions) ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                        1
   2       Total cost of section 179 property placed in service (see instructions) ~~~~~~~~~~~~~~~~~~~~~                                                                  2
   3       Threshold cost of section 179 property before reduction in limitation ~~~~~~~~~~~~~~~~~~~~~~                                                                   3
   4       Reduction in limitation. Subtract line 3 from line 2. If zero or less, enter -0- ~~~~~~~~~~~~~~~~~~~                                                           4
   5       Dollar limitation for tax year. Subtract line 4 from line 1. If zero or less, enter -0-. If married filing separately, see instructions ••••••••••             5
   6                                       (a) Description of property                                  (b) Cost (business use only)              (c) Elected cost




   7 Listed property. Enter the amount from line 29 ~~~~~~~~~~~~~~~~~~~                           7
   8 Total elected cost of section 179 property. Add amounts in column (c), lines 6 and 7 ~~~~~~~~~~~~~~                                                                 8
   9 Tentative deduction. Enter the smaller of line 5 or line 8 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                             9
  10 Carryover of disallowed deduction from line 13 of your 2017 Form 4562 ~~~~~~~~~~~~~~~~~~~~                                                                          10
  11 Business income limitation. Enter the smaller of business income (not less than zero) or line 5 ~~~~~~~~~                                                           11


                                                                                                                            9
  12 Section 179 expense deduction. Add lines 9 and 10, but don't enter more than line 11 •••••••••••••                                                                  12
  13 Carryover of disallowed deduction to 2019. Add lines 9 and 10, less line 12 ••••            13
  Note: Don't use Part II or Part III below for listed property. Instead, use Part V.
   Part II            Special Depreciation Allowance and Other Depreciation (Don't include listed property.)
  14 Special depreciation allowance for qualified property (other than listed property) placed in service during
     the tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                                      14
  15 Property subject to section 168(f)(1) election ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                    15
  16 Other depreciation (including ACRS) •••••••••••••••••••••••••••••••••••••                                                                                           16
   Part III MACRS Depreciation (Don't include listed property. See instructions.)
                                                                          Section A
  17 MACRS deductions for assets placed in service in tax years beginning before 2018 ~~~~~~~~~~~~~~                                         17                                            34,747.
  18 If you are electing to group any assets placed in service during the tax year into one or more general asset accounts, check here ••• J
                                Section B - Assets Placed in Service During 2018 Tax Year Using the General Depreciation System
                                                                     (b) Month and        (c) Basis for depreciation
                    (a) Classification of property                    year placed        (business/investment use           (d) Recovery       (e) Convention      (f) Method   (g) Depreciation deduction
                                                                        in service         only - see instructions)             period


  19a           3-year property
    b           5-year property
    c           7-year property                                                                     64,600. 7 YRS.                                 HY           200DB                         9,229.
    d           10-year property
    e           15-year property
    f           20-year property
    g           25-year property                                                                                        S/L   25 yrs.
                                                            /                                                MM         S/L  27.5 yrs.
       h        Residential rental property
                                                            /                                                MM         S/L  27.5 yrs.
                                                            /                                 39 yrs.        MM         S/L
       i        Nonresidential real property
                                                            /                                                MM         S/L
                              Section C - Assets Placed in Service During 2018 Tax Year Using the Alternative Depreciation System
  20a           Class life                                                                                                                                           S/L
    b           12-year                                                                                                       12 yrs.                                S/L
    c           30-year                                                      /                                                30 yrs.               MM               S/L
    d           40-year                                                      /                                                40 yrs.               MM               S/L
   Part        IV Summary (See instructions.)
  21 Listed property. Enter amount from line 28 ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~                                                                                       21
  22 Total. Add amounts from line 12, lines 14 through 17, lines 19 and 20 in column (g), and line 21.
      Enter here and on the appropriate lines of your return. Partnerships and S corporations - see instr. •••••••                                                       22                43,976.
  23 For assets shown above and placed in service during the current year, enter the
      portion of the basis attributable to section 263A costs ••••••••••••••••                   23
                                                                                  10
  816251 12-26-18 LHA For Paperwork Reduction Act Notice, see separate instructions.                                                                                                  Form 4562 (2018)
09490416 781926 GAINCO.0001                                                      2018.05070 GAINCO, INC                                                                                GAINCO_1
                     Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 15 of 101

  Form 4562 (2018)                  GAINCO, INC                                                                                    8792                                       Page 2
   Part V     Listed Property  (Include automobiles, certain  other vehicles, certain aircraft, and property used for
              entertainment, recreation, or amusement.)
              Note: For any vehicle for which you are using the standard mileage rate or deducting lease expense, complete only 24a,
              24b, columns (a) through (c) of Section A, all of Section B, and Section C if applicable.
                 Section A - Depreciation and Other Information (Caution: See the instructions for limits for passenger automobiles.)
  24a Do you have evidence to support the business/investment use claimed?             Yes              No 24b If "Yes," is the evidence written?                    Yes        No
                (a)                 (b)             (c)                (d)                      (e)             (f)          (g)             (h)                            (i)
        Type of property            Date          Business/                           Basis for depreciation
                                                                                                             Recovery     Method/       Depreciation                    Elected
                                 placed  in      investment          Cost or
       (list vehicles first)                                      other basis
                                                                                      (business/investment
                                                                                                              period    Convention       deduction                    section 179
                                  service      use percentage                               use only)                                                                    cost
  25 Special depreciation allowance for qualified listed property placed in service during the tax year and
     used more than 50% in a qualified business use•••••••••••••••••••••••••••••                                                  25



                                       !   !
  26 Property used more than 50% in a qualified business use:



                                       !   !
                                                      %



                                       !   !
                                                      %
                                                      %



                                       !   !
  27 Property used 50% or less in a qualified business use:



                                       !   !
                                                       %                                         S/L -



                                       !   !
                                                       %                                         S/L -
                                                       %                                         S/L -
  28 Add amounts in column (h), lines 25 through 27. Enter here and on line 21, page 1 ~~~~~~~~~~~~    28
  29 Add amounts in column (i), line 26. Enter here and on line 7, page 1 •••••••••••••••••••••••••••                                                        29
                                                      Section B - Information on Use of Vehicles
  Complete this section for vehicles used by a sole proprietor, partner, or other "more than 5% owner," or related person. If you provided vehicles
  to your employees, first answer the questions in Section C to see if you meet an exception to completing this section for those vehicles.


                                                                       (a)              (b)               (c)             (d)                        (e)                 (f)
  30 Total business/investment miles driven during the               Vehicle          Vehicle           Vehicle         Vehicle                    Vehicle             Vehicle
     year ( don't include commuting miles) ~~~~~~~
  31 Total commuting miles driven during the year ~
  32 Total other personal (noncommuting) miles
     driven~~~~~~~~~~~~~~~~~~~~~
  33 Total miles driven during the year.
     Add lines 30 through 32~~~~~~~~~~~~
  34 Was the vehicle available for personal use                 Yes         No    Yes          No     Yes     No      Yes       No          Yes          No          Yes        No
     during off-duty hours? ~~~~~~~~~~~~
  35 Was the vehicle used primarily by a more
     than 5% owner or related person? ~~~~~~
  36 Is another vehicle available for personal
     use? •••••••••••••••••••••
                              Section C - Questions for Employers Who Provide Vehicles for Use by Their Employees
  Answer these questions to determine if you meet an exception to completing Section B for vehicles used by employees who aren't
  more than 5% owners or related persons.
  37 Do you maintain a written policy statement that prohibits all personal use of vehicles, including commuting, by your    Yes                                                No
     employees?~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  38 Do you maintain a written policy statement that prohibits personal use of vehicles, except commuting, by your
     employees? See the instructions for vehicles used by corporate officers, directors, or 1% or more owners ~~~~~~~~~~~~
  39 Do you treat all use of vehicles by employees as personal use? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  40 Do you provide more than five vehicles to your employees, obtain information from your employees about
     the use of the vehicles, and retain the information received? ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
  41 Do you meet the requirements concerning qualified automobile demonstration use? ~~~~~~~~~~~~~~~~~~~~~~~
     Note: If your answer to 37, 38, 39, 40, or 41 is "Yes," don't complete Section B for the covered vehicles.
   Part VI Amortization
                         (a)                              (b)                (c)                     (d)              (e)  (f)
                    Description of costs                Date amortization        Amortizable                 Code               Amortization                  Amortization
                                                             begins               amount                    section         period or percentage              for this year




                                                             ! !
  42 Amortization of costs that begins during your 2018 tax year:



                                                             ! !
  43 Amortization of costs that began before your 2018 tax year ~~~~~~~~~~~~~~~~~~~~~~~~~~                                                 43
  44 Total. Add amounts in column (f). See the instructions for where to report •••••••••••••••••••                                        44
  816252 12-26-18                                                                                                                                                 Form 4562 (2018)
                                                                          11
09490416 781926 GAINCO.0001                                   2018.05070 GAINCO, INC                                                                              GAINCO_1
                                    Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 16 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER
                                                                 C                                                      *
  Asset                                 Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.               Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                 v                            Excl                                                 Depreciation   Expense                  Depreciation

      6 COMPUTER                      11/01/03 200DB 5.00 HY17                   1,507.                                  754.              753.          753.                         0.          753.

      7 SOFTWARE                      11/01/03 200DB 3.00 HY17                      589.                                 295.              294.          294.                         0.          294.

      8 OFFICE FURNITURE              11/01/03 200DB 7.00 HY17                   1,000.                                  500.              500.          500.                         0.          500.

      9 TELEPHONES                    11/01/03 200DB 7.00 HY17                      831.                                 416.              415.          415.                         0.          415.

     10 COMPUTER                      11/03/03 200DB 5.00 HY17                   2,712.                               1,356.            1,356.        1,356.                          0.       1,356.

     11 DESKS                         11/18/03 200DB 7.00 HY17                   1,390.                                  695.              695.          695.                         0.          695.

     12 DESKS AND OFFICE FURNITURE    11/19/03 200DB 7.00 HY17                   2,551.                               1,276.            1,275.        1,275.                          0.       1,275.

     13 COMPUTER                      12/30/03 200DB 5.00 HY17                   1,130.                                  565.              565.          565.                         0.          565.

     14 CELL PHONE                    12/30/03 200DB 7.00 HY17                      146.                                   73.              73.            73.                        0.           73.

     15 OFFICE FURNITURE              12/30/03 200DB 7.00 HY17                      249.                                 125.              124.          124.                         0.          124.

     16 COMPUTER                      08/16/04 200DB 5.00 HY17                   2,167.                               1,084.            1,083.        1,083.                          0.       1,083.

     17 FURNITURE                     01/26/05 200DB 7.00 HY17                      881.                                                   881.          881.                         0.          881.

     18 OFFICE FURNITURE AND DECOR    11/16/05 200DB 7.00 HY17                      527.                                                   527.          527.                         0.          527.

     19 DELL INSPIRON COMPUTER        11/30/05 200DB 5.00 HY17                   1,723.                                                 1,723.        1,723.                          0.       1,723.

     20 HP LAPTOP COMPUTER (USED)     02/14/06 200DB 5.00 HY17                   1,680.                                                 1,680.        1,680.                          0.       1,680.

     21 MISC OFFICE DECOR             03/16/06 200DB 7.00 HY17                      259.                                                   259.          259.                         0.          259.

     22 LAPTOP SOFTWARE               05/31/06 200DB 3.00 HY17                      497.                                                   497.          497.                         0.          497.

     23 OFFICE DESK                   06/11/06 200DB 7.00 HY17                      341.                                                   341.          341.                         0.          341.
828111 04-01-18
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                     11.1
                                  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 17 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v                            Excl                                                 Depreciation   Expense                  Depreciation

     24 DELL COMPUTER               06/20/06 200DB 5.00 HY17                      818.                                                   818.          818.                         0.          818.

     25 CABINET AND DESK            07/20/06 200DB 7.00 HY17                      233.                                                   233.          233.                         0.          233.

     26 OFFICE DECOR                07/20/06 200DB 7.00 HY17                      211.                                                   211.          211.                         0.          211.

     27 USED FILE CABINET           07/25/06 200DB 7.00 HY17                      185.                                                   185.          185.                         0.          185.

     28 USED OFFICE FURNITURE       11/07/06 200DB 7.00 HY17                      255.                                                   255.          255.                         0.          255.

     29 DELL DIMENSION COMPUTER     11/16/06 200DB 5.00 HY17                      988.                                                   988.          988.                         0.          988.

     30 OFFICE DECOR                11/16/06 200DB 7.00 HY17                      208.                                                   208.          208.                         0.          208.

     31 DELL E520                   01/11/07 200DB 5.00 HY17                   1,116.                                                 1,116.        1,116.                          0.       1,116.

     32 LAPTOP                      01/11/07 200DB 5.00 HY17                      600.                                                   600.          600.                         0.          600.

     33 FURNITURE                   01/18/07 200DB 7.00 HY17                      250.                                                   250.          250.                         0.          250.

     34 USED AMANA REFRIGERATOR     02/21/07 200DB 7.00 HY17                      319.                                                   319.          319.                         0.          319.

     35 2 SECRETARY DESKS           02/26/07 200DB 7.00 HY17                      406.                                                   406.          406.                         0.          406.

     36 MISC OFFICE DECOR           02/28/07 200DB 7.00 HY17                      132.                                                   132.          132.                         0.          132.

     37 GLASS TOP FOR DESK          02/28/07 200DB 7.00 HY17                      172.                                                   172.          172.                         0.          172.

     38 WALL DCOR                   03/15/07 200DB 7.00 HY17                      104.                                                   104.          104.                         0.          104.

     39 TABLE AND 2 CHAIRS          03/15/07 200DB 7.00 HY17                      246.                                                   246.          246.                         0.          246.

     40 TNIX OFFICE FURNITURE       04/15/07 200DB 7.00 HY17                   1,184.                                                 1,184.        1,184.                          0.       1,184.

     41 LOBBY TABLE AND CHAIRS      05/15/07 200DB 7.00 HY17                      433.                                                   433.          433.                         0.          433.
828111 04-01-18
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                   11.2
                                    Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 18 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER
                                                                 C                                                      *
  Asset                                 Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.             Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                 v                            Excl                                                 Depreciation   Expense                  Depreciation

     42 SONY LAPTOP COMPUTER          06/15/07 200DB 7.00 HY17                   2,519.                                                 2,519.        2,519.                          0.       2,519.

     43 ADOBE ACROBATS                06/15/07 200DB 7.00 HY17                      351.                                                   351.          351.                         0.          351.

     44 ADOBE ACROBAT 8               08/15/07 200DB 7.00 HY17                      324.                                                   324.          324.                         0.          324.

     45 PANASONIC TELEPHONE SYSTEM    08/15/07 200DB 7.00 HY17                      823.                                                   823.          823.                         0.          823.

     46 OFFICE PICTURES               09/15/07 200DB 7.00 HY17                      368.                                                   368.          368.                         0.          368.

     47 OFFICE DECOR                  03/15/08 200DB 7.00 HY17                      223.                                 112.              111.          111.                         0.          111.
        DEL VOSTRO 200 TOWER W/2OO
     48 SCREEN                        05/17/08 200DB 5.00 HY17                      812.                                 406.              406.          406.                         0.          406.

     49 DECOR                         11/29/08 200DB 7.00 HY17                      422.                                 211.              211.          211.                         0.          211.

     50 APPLE LAPTOP                  01/10/09 200DB 5.00 HY17                   2,773.                               1,387.            1,386.        1,386.                          0.       1,386.

     51 OFFICE DECOR                  01/17/09 200DB 7.00 HY17                      440.                                 220.              220.          220.                         0.          220.
        USED DEL LATITUDE D830
     52 LAPTOP F                      02/18/09 200DB 5.00 HY17                   1,025.                                  513.              512.          512.                         0.          512.

     53 OFFICE DCOR TREES             03/28/09 200DB 7.00 HY17                      200.                                 100.              100.          100.                         0.          100.

     54 COPIER RICOH                  04/03/09 200DB 5.00 HY17                      707.                                 354.              353.          353.                         0.          353.

     55 DELL OPTIPLEX AND MONITOR     09/13/09 200DB 5.00 HY17                   1,120.                                  560.              560.          560.                         0.          560.

     56 DELL LATITUDE E6400 LAPTOP    09/13/09 200DB 5.00 HY17                   1,129.                                  565.              564.          564.                         0.          564.

     57 COMPUTER                      10/26/09 200DB 5.00 HY17                   1,249.                                  625.              624.          624.                         0.          624.

     58 DESKTOP COMPUTER              10/26/09 200DB 5.00 HY17                      666.                                 333.              333.          333.                         0.          333.

     59 OFFICE DECOR                  10/28/09 200DB 7.00 HY17                      265.                                 133.              132.          132.                         0.          132.
828111 04-01-18
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                     11.3
                                  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 19 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v                            Excl                                                 Depreciation   Expense                  Depreciation

     60 OFFICE DECOR                10/28/09 200DB 7.00 HY17                      371.                                 186.              185.          185.                         0.          185.

     61 OFFICE DECOR                10/28/09 200DB 7.00 HY17                      156.                                   78.              78.            78.                        0.           78.

     62 OFFICE DECOR                11/02/09 200DB 7.00 HY17                      395.                                 198.              197.          197.                         0.          197.

     63 CAMCORDER                   11/06/09 200DB 7.00 HY17                   1,299.                                  650.              649.          649.                         0.          649.

     64 SERVER SOFTWARE             11/10/09 200DB 3.00 HY17                   3,797.                               1,899.            1,898.        1,898.                          0.       1,898.

     65 OFFICE DECOR                12/20/09 200DB 7.00 HY17                      260.                                 130.              130.          130.                         0.          130.

     66 OFFICE DECOR                11/20/09 200DB 7.00 HY17                      146.                                   73.              73.            73.                        0.           73.

     67 OFFICE DECOR                11/20/09 200DB 7.00 HY17                      222.                                 111.              111.          111.                         0.          111.

     68 2 COMPUTERS                 11/28/09 200DB 5.00 HY17                   1,104.                                  552.              552.          552.                         0.          552.

     69 2 SURGE PROTECTORS          12/01/09 200DB 5.00 HY17                      672.                                 336.              336.          336.                         0.          336.

     70 DECOR                       12/01/09 200DB 7.00 HY17                      422.                                 211.              211.          211.                         0.          211.

     71 DECOR                       12/01/09 200DB 7.00 HY17                      330.                                 165.              165.          165.                         0.          165.

     72 LAPTOP MILLER               12/22/09 200DB 5.00 HY17                      864.                                 432.              432.          432.                         0.          432.

     73 DECOR                       01/07/10 200DB 7.00 HY17                      390.                                 195.              195.          195.                         0.          195.

     74 OFFICE DECOR                03/21/10 200DB 7.00 HY17                      804.                                 402.              402.          402.                         0.          402.

     75 DUAL CORE LAPTOP            03/30/10 200DB 5.00 HY17                      566.                                 283.              283.          283.                         0.          283.

     76 COMPUTER AND MONITOR        04/07/10 200DB 5.00 HY17                   1,024.                                  512.              512.          512.                         0.          512.

     77 SAFEPROOF FILE CABINET      04/12/10 200DB 7.00 HY17                      974.                                 487.              487.          487.                         0.          487.
828111 04-01-18
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                   11.4
                                   Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 20 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.               Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v                            Excl                                                 Depreciation   Expense                  Depreciation

     78 APPLE IPAD                   04/13/10 200DB 5.00 HY17                      841.                                 421.              420.          420.                         0.          420.
        ROUTER AND 8 WIRELESS
     79 ADAPTORS                     04/19/10 200DB 5.00 HY17                      629.                                 315.              314.          314.                         0.          314.

     80 COMPUTER OPTIC               04/22/10 200DB 5.00 HY17                   1,036.                                  518.              518.          518.                         0.          518.

     81 DCOR FURNITURE               08/23/10 200DB 7.00 HY17                      965.                                 483.              482.          482.                         0.          482.

     82 DCOR FURNITURE               08/27/10 200DB 7.00 HY17                   2,184.                               1,092.            1,092.        1,092.                          0.       1,092.

     83 GLASS DESKTOPS               10/22/10 200DB 7.00 HY17                      538.                                 538.                                                         0.

     84 INSPIRON LAPTOP              01/13/11 200DB 5.00 HY17                      692.                                 692.                                                         0.

     85 COMPUTER TN                  02/04/11 200DB 5.00 HY17                   1,922.                               1,922.                                                          0.

     86 TABLES                       05/15/11 200DB 7.00 HY17                   1,000.                               1,000.                                                          0.

     87 DECOR                        06/10/11 200DB 7.00 HY17                      810.                                 810.                                                         0.

     88 DECOR                        09/20/11 200DB 7.00 HY17                      916.                                 916.                                                         0.

     89 COUCH AND BEDS (USED)        09/28/11 200DB 7.00 HY17                   1,238.                                  852.              386.          331.                        55.          386.

     90 TABLES AND CHAIRS            10/02/11 200DB 7.00 HY17                      431.                                 431.                                                         0.

     91 TABLES AND CHAIRS            10/12/11 200DB 7.00 HY17                      915.                                 915.                                                         0.

     92 FRAMES                       10/18/11 200DB 7.00 HY17                      339.                                 339.                                                         0.

     93 SIDE TABLE                   10/18/11 200DB 7.00 HY17                      504.                                 504.                                                         0.

     94 MISC FURNITURE               10/19/11 200DB 7.00 HY17                      626.                                 626.                                                         0.

     95 BED                          10/24/11 200DB 7.00 HY17                      282.                                 282.                                                         0.
828111 04-01-18
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                    11.5
                                  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 21 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v                            Excl                                                 Depreciation   Expense                  Depreciation

     96 RUG                         11/07/11 200DB 7.00 HY17                      411.                                 411.                                                         0.

     97 IPAD                        12/21/11 200DB 5.00 HY17                      540.                                 540.                                                         0.

     98 IMAC COMPUTER BACK          01/05/12 200DB 5.00 HY17                   1,900.                                  950.              950.          950.                         0.          950.

     99 IMAC COMPUTER NIX           01/08/12 200DB 5.00 HY17                   1,686.                                  843.              843.          843.                         0.          843.

   100 IMAC COMPUTER NIX            01/14/12 200DB 5.00 HY17                   1,123.                                  562.              561.          561.                         0.          561.

   101 IMAC COMPUTER GRONER         01/15/12 200DB 5.00 HY17                   1,000.                                  500.              500.          500.                         0.          500.

   102 DELL COMPUTER CORY           02/09/12 200DB 5.00 HY17                      812.                                 406.              406.          406.                         0.          406.

   103 LEASEHOLD IMPROVEMENTS BLDG 01/12/06 SL          39.00 MM17            14,369.                                                14,369.        4,415.                       368.        4,783.

   104 LEASEHOLD IMPROVEMENTS BLDG 11/30/06 SL          39.00 MM17             1,867.                                                 1,867.           541.                        48.          589.

   105 LEASEHOLD IMPROVEMENTS BLDG 12/15/06 SL          39.00 MM17             6,462.                                                 6,462.        1,855.                       166.        2,021.

   106 LEASEHOLD IMPROVEMENTS BLDG 12/31/06 SL          39.00 MM17             5,590.                                                 5,590.        1,602.                       143.        1,745.

   107 LEASEHOLD IMPROVEMENTS BLDG 01/29/07 SL          39.00 MM17             4,139.                                                 4,139.        1,177.                       106.        1,283.

   108 LEASEHOLD IMPROVEMENTS BLDG 02/12/07 SL          39.00 MM17             2,503.                                                 2,503.           707.                        64.          771.

   109 AIR CONDITIONER              02/27/07 200DB 7.00 HY17                   7,783.                                                 7,783.        7,783.                          0.       7,783.

   110 LEASEHOLD IMPROVEMENTS BLDG 02/28/07 SL          39.00 MM17             5,416.                                                 5,416.        1,530.                       139.        1,669.

   111 LEASEHOLD IMPROVEMENTS BLDG 03/02/07 SL          39.00 MM17            11,433.                                                11,433.        3,205.                       293.        3,498.

   112 APPLIANCES                   03/10/07 200DB 7.00 HY17                   2,050.                               1,025.            1,025.           888.                         0.          888.

   113 CONCRETE WORK                06/11/10 150DB 15.00 HY17                  3,417.                               1,709.            1,708.        1,034.                         90.       1,124.
828111 04-01-18
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                   11.6
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 22 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v                            Excl                                                 Depreciation   Expense                  Depreciation

   114 WASTE TRACKING SYSTEM       07/27/10 200DB 3.00 HY17                  18,000.                               9,000.            9,000.        9,000.                          0.       9,000.

   115 SHOP IMPROVEMENTS           09/23/11 SL         39.00 MM17                862.                                                   862.          142.                        22.          164.

   116 OFFICE REMODEL              10/19/11 SL         39.00 MM17             2,956.                                                 2,956.           482.                        76.          558.

   117 RICOH AF2020D COPIER        12/19/06 200DB 5.00 HY17                   4,250.                                                 4,250.        4,250.                          0.       4,250.

   118 DRILLING EQUIPMENT          08/28/09 200DB 7.00 HY17                170,321.                               85,161.           85,160.       85,160.                          0.     85,160.

   119 ESN EQUIPMENT               10/15/09 200DB 7.00 HY17                   9,380.                               4,690.            4,690.        4,690.                          0.       4,690.

   120 DRILLING TOOLS              01/14/10 200DB 7.00 HY17                   1,332.                                  666.              666.          666.                         0.          666.

   121 15 BRAKE ROD 60             04/07/10 200DB 7.00 HY17                   2,224.                               1,112.            1,112.        1,112.                          0.       1,112.

   122 A 7927K                     04/30/10 200DB 7.00 HY17                      603.                                 302.              301.          301.                         0.          301.

   123 HAMMER SLIDE KIT            09/19/10 200DB 7.00 HY17                      699.                                 699.                                                         0.

   124 UNIT 1005 B-61 RIG AND TRUCK 11/18/10 200DB 5.00 HY17                 55,000.                              55,000.                                                          0.

   125 BOXES                       12/09/10 200DB 7.00 HY17                   2,831.                               2,831.                                                          0.

   126 DRIVE HEADS                 12/30/10 200DB 7.00 HY17                      820.                                 820.                                                         0.

   127 PUMPS                       02/28/11 200DB 7.00 HY17                   1,665.                               1,665.                                                          0.

   128 PORTABLE A/C UNIT           06/16/11 200DB 7.00 HY17                      747.                                 747.                                                         0.

   129 AUGERS                      06/30/11 200DB 7.00 HY17                   5,095.                               5,095.                                                          0.

   130 AUGERS                      07/05/11 200DB 7.00 HY17                   6,261.                               6,261.                                                          0.

   131 SAMPLING SYSTEM             07/08/11 200DB 7.00 HY17                   8,476.                               8,476.                                                          0.
828111 04-01-18
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                  11.7
                                 Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 23 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.             Description      Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v                            Excl                                                 Depreciation   Expense                  Depreciation

   132 SAMPLING EQUIPMENT           07/11/11 200DB 7.00 HY17                   3,994.                               3,994.                                                          0.

   133 SAMPLING EQUIPMENT           07/11/11 200DB 7.00 HY17                      887.                                 887.                                                         0.

   134 UNIT 1005 RODS               08/10/11 200DB 7.00 HY17                      680.                                 680.                                                         0.

   135 ROD AUGER                    08/19/11 200DB 7.00 HY17                      582.                                 582.                                                         0.

   136 TI ID CUTTING ASSEMBLY       09/26/11 200DB 7.00 HY17                      471.                                 471.                                                         0.

   137 AT3215K                      09/27/11 200DB 7.00 HY17                      305.                                 305.                                                         0.

   138 RODS                         10/11/11 200DB 7.00 HY17                   3,407.                               3,407.                                                          0.

   139 WATER SWIVEL                 11/10/11 200DB 7.00 HY17                   3,225.                               3,225.                                                          0.

   140 AUGERS                       11/21/11 200DB 7.00 HY17                   1,164.                               1,164.                                                          0.

   141 UNIT 1005 AUGER RODS         12/05/11 200DB 7.00 HY17                   1,505.                               1,505.                                                          0.

   142 PROBE RODS                   01/23/12 200DB 7.00 HY17                   2,754.                               1,377.            1,377.        1,316.                         61.       1,377.
       REMEDIATION EQUIPMENT UNIT
   143 137                          11/01/03 200DB 7.00 HY17                  57,518.                              28,759.           28,759.       28,759.                          0.     28,759.
       REMEDIATION EQUIPMENT UNIT
   144 181                          11/01/03 200DB 7.00 HY17                  18,104.                               9,052.            9,052.        9,052.                          0.       9,052.

   145 TANK SYSTEM 6000             11/01/03 200DB 5.00 HY17                   5,088.                               2,544.            2,544.        2,544.                          0.       2,544.

   146 WATER TREATMENT SYSTEM       11/01/03 200DB 5.00 HY17                   4,105.                               2,053.            2,052.        2,052.                          0.       2,052.

   147 FIELD EQUIPMENT WATER METER 11/01/03 200DB 7.00 HY17                    1,950.                                  975.              975.          975.                         0.          975.

   148 TRAILER UNIT 137             01/28/04 200DB 5.00 HY17                   2,307.                               1,154.            1,153.        1,153.                          0.       1,153.

   149 FIELD EQUIPMENT              01/29/04 200DB 7.00 HY17                   1,643.                                  822.              821.          821.                         0.          821.
828111 04-01-18
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                   11.8
                                  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 24 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER
                                                                 C                                                      *
  Asset                                 Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.             Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                 v                            Excl                                                 Depreciation   Expense                  Depreciation

   150 TANK SYSTEM 2000               02/12/04 200DB 7.00 HY17                      853.                                 427.              426.          426.                         0.          426.
       REMEDIATION EQUIPMENT UNIT
   151 137                            03/01/04 200DB 7.00 HY17                   2,808.                               1,404.            1,404.        1,404.                          0.       1,404.

   152 LRPSYSTEM                      03/30/04 200DB 7.00 HY17                  29,029.                              14,515.           14,514.       14,514.                          0.     14,514.

   153 CATALYTIC OXIDIZER             03/30/04 200DB 7.00 HY17                  10,061.                               5,031.            5,030.        5,030.                          0.       5,030.

   154 WATER TREATMENT SYSTEM         03/30/04 200DB 7.00 HY17                  55,734.                              27,867.           27,867.       27,867.                          0.     27,867.

   155 FIELD EQUIPMENT                03/30/04 200DB 7.00 HY17                  19,866.                               9,933.            9,933.        9,933.                          0.       9,933.

   156 TANK SYSTEM   2000             04/30/04 200DB 7.00 HY17                   3,300.                               1,650.            1,650.        1,650.                          0.       1,650.
       REMEDIATION   EQUIPMENT UNIT
   157 181                            05/01/04 200DB 7.00 HY17                   7,617.                               3,809.            3,808.        3,808.                          0.       3,808.
       REMEDIATION   EQUIPMENT UNIT
   158 137                            09/01/04 200DB 7.00 HY17                  16,063.                               8,032.            8,031.        8,031.                          0.       8,031.
       REMEDIATION   EQUIPMENT UNIT
   159 195                            09/03/04 200DB 7.00 HY17                   5,659.                               2,830.            2,829.        2,829.                          0.       2,829.

   160 LRP SYSTEM 250                 03/22/05 200DB 7.00 HY17                        48.                                                   48.            48.                        0.           48.

   161 CATALYTIC OXIDIZER 320         05/11/05 200DB 7.00 HY17                      413.                                                   413.          413.                         0.          413.

   162 LRP SYSTEM 210                 09/10/05 200DB 7.00 HY17                      622.                                                   622.          622.                         0.          622.

   163 ICE SYSTEM 181                 09/19/05 200DB 7.00 HY17                      826.                                                   826.          826.                         0.          826.

   164 ICE SYSTEM 137                 09/23/05 200DB 7.00 HY17                   1,108.                                                 1,108.        1,108.                          0.       1,108.

   165 FIELD EQUIPMENT UNIT 270       12/01/05 200DB 7.00 HY17                   3,300.                                                 3,300.        3,300.                          0.       3,300.

   166 FIELD EQUIPMENT UNIT 900       12/01/05 200DB 7.00 HY17                  10,502.                                                10,502.       10,502.                          0.     10,502.

   167 FIELD EQUIPMENT UNIT 290       12/05/05 200DB 7.00 HY17                   1,014.                                                 1,014.        1,014.                          0.       1,014.
828111 04-01-18
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                     11.9
                                      Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 25 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                             OTHER
                                                                   C                                                      *
  Asset                                   Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description           Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                   v                            Excl                                                 Depreciation   Expense                  Depreciation

   168 ICE SYSTEM 137                   02/21/06 200DB 7.00 HY17                      475.                                                   475.          475.                         0.          475.
       REMEDIATION EQUIPMENT
   169 GENERAL                          04/05/06 200DB 7.00 HY17                   6,250.                                                 6,250.        6,250.                          0.       6,250.
       REMEDIATION EQUIPMENT    WATER
   170 T                                04/25/06 200DB 7.00 HY17                  12,200.                                                12,200.       12,200.                          0.     12,200.
       REMEDIATION EQUIPMENT
   171 GENERAL                          04/28/06 200DB 7.00 HY17                  12,631.                                                12,631.       12,631.                          0.     12,631.
       REMEDIATION EQUIPMENT    ICE
   172 SYSTEM                           04/28/06 200DB 7.00 HY17                  44,115.                                                44,115.       44,115.                          0.     44,115.
       REMEDIATION EQUIPMENT
   173 GOOSENECK                        05/31/06 200DB 5.00 HY17                   2,500.                                                 2,500.        2,500.                          0.       2,500.
       REMEDIATION EQUIPMENT    BLACK
   174 U                                06/27/06 200DB 5.00 HY17                   1,230.                                                 1,230.        1,230.                          0.       1,230.
       REMEDIATION EQUIPMENT
   175 GOOSENECK                        07/03/06 200DB 5.00 HY17                   2,500.                                                 2,500.        2,500.                          0.       2,500.
       REMEDIATION EQUIPMENT    ICE
   176 SYSTEM                           07/25/06 200DB 7.00 HY17                   6,000.                                                 6,000.        6,000.                          0.       6,000.
       REMEDIATION EQUIPMENT    ICE
   177 SYSTEM                           07/25/06 200DB 7.00 HY17                   2,500.                                                 2,500.        2,500.                          0.       2,500.
       REMEDIATION EQUIPMENT    ICE
   178 SYSTEM                           09/11/06 200DB 7.00 HY17                   5,700.                                                 5,700.        5,700.                          0.       5,700.
       REMEDIATION EQUIPMENT    ICE
   179 SYSTEM                           10/16/06 200DB 7.00 HY17                   4,059.                                                 4,059.        4,059.                          0.       4,059.
       REMEDIATION EQUIPMENT    TANKS
   180 A                                02/28/07 200DB 7.00 HY17                  17,592.                                                17,592.       17,592.                          0.     17,592.

   181 EPCOR THERMAL OXIDIZER           06/15/07 200DB 7.00 HY17                   5,200.                                                 5,200.        5,200.                          0.       5,200.

   182 ALUMINUM FABRICATION             06/15/07 200DB 7.00 HY17                      960.                                                   960.          960.                         0.          960.

   183 2 FIBERGLASS CONTAINER RACKS 07/15/07 200DB 7.00 HY17                          740.                                                   740.          740.                         0.          740.

   184 1 DRUM HANDLER                   07/15/07 200DB 7.00 HY17                      387.                                                   387.          387.                         0.          387.

   185 1 PC3F                           08/15/07 200DB 7.00 HY17                   2,165.                                                 2,165.        2,165.                          0.       2,165.
828111 04-01-18
                                                                              (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                       11.10
                                  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 26 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v                            Excl                                                 Depreciation   Expense                  Depreciation

   186 TX BRAGG AND EQUIPMENT       09/15/07 200DB 7.00 HY17                   7,023.                                                 7,023.        7,023.                          0.       7,023.

   187 PUMP AND MOTOR               09/15/07 200DB 7.00 HY17                      989.                                                   989.          989.                         0.          989.

   188 STORAGE BOX                  11/15/07 200DB 7.00 HY17                      183.                                                   183.          183.                         0.          183.

   189 PHOENIX CARBURATOR           11/15/07 200DB 7.00 HY17                   1,287.                                                 1,287.        1,287.                          0.       1,287.

   190 1/8 HP PUMP                  12/15/07 200DB 7.00 HY17                      283.                                                   283.          283.                         0.          283.
       SCHEMATIC DRAWING UNIT 330
   191 TRAI                         02/29/08 200DB 7.00 HY17                      200.                                 100.              100.          100.                         0.          100.

   192 2008 TRAILER BIG TEX BLACK   03/14/08 200DB 7.00 HY17                   3,360.                               1,680.            1,680.        1,680.                          0.       1,680.

   193 2 POLY TANKS                 03/17/08 200DB 7.00 HY17                   1,140.                                  570.              570.          570.                         0.          570.

   194 PUMP I HP                    05/23/08 200DB 7.00 HY17                      283.                                 142.              141.          141.                         0.          141.

   195 ACETYLENE CYLINDER           07/22/08 200DB 7.00 HY17                      292.                                 146.              146.          146.                         0.          146.

   196 WEEDEATER SCREWDRIVER SET BL 08/02/08 200DB 7.00 HY17                      377.                                 189.              188.          188.                         0.          188.

   197 14' GAS SAW                  08/05/08 200DB 7.00 HY17                      244.                                 122.              122.          122.                         0.          122.

   198 POLY TANK/SAND BLASTER       08/21/08 200DB 7.00 HY17                      399.                                 200.              199.          199.                         0.          199.

   199 CIRCUIT BREAKER              09/22/08 200DB 7.00 HY17                   2,327.                               1,164.            1,163.        1,163.                          0.       1,163.

   200 TRASH PUMP                   10/01/08 200DB 7.00 HY17                      485.                                 243.              242.          242.                         0.          242.

   201 COMPRESSOR                   11/17/08 200DB 7.00 HY17                      894.                                 447.              447.          447.                         0.          447.

   202 NEW PUMP                     11/21/08 200DB 7.00 HY17                   2,272.                               1,136.            1,136.        1,136.                          0.       1,136.

   203 CAT 60 KW GENERATOR ELK55666 12/11/08 200DB 7.00 HY17                  19,823.                               9,912.            9,911.        9,911.                          0.       9,911.
828111 04-01-18
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                   11.11
                                   Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 27 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.             Description       Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v                            Excl                                                 Depreciation   Expense                  Depreciation

   204 CAT 60 KW GENERATOR ELK55651 12/12/08 200DB 7.00 HY17                   16,519.                               8,260.            8,259.        8,259.                          0.       8,259.

   205 300 SFM CAT OXIDIZER          02/27/09 200DB 7.00 HY17                  19,315.                               9,658.            9,657.        9,657.                          0.       9,657.

   206 2009 PACE TRAILER             03/12/09 200DB 7.00 HY17                   5,888.                               2,944.            2,944.        2,944.                          0.       2,944.

   207 DIGITAL THERMAL ANEMMATER     03/31/09 200DB 7.00 HY17                      868.                                 434.              434.          434.                         0.          434.

   208 SKID STEER LOADER 246         04/16/09 200DB 7.00 HY17                  20,069.                              10,035.           10,034.       10,034.                          0.     10,034.

   209 MULIT GAS MONITOR             07/02/09 200DB 7.00 HY17                   1,167.                                  584.              583.          583.                         0.          583.

   210 PUMP                          07/22/09 200DB 7.00 HY17                      379.                                 190.              189.          189.                         0.          189.

   211 MOO BLACK MOWER               07/29/09 200DB 7.00 HY17                      498.                                 249.              249.          249.                         0.          249.

   212 MOWER                         08/02/09 200DB 7.00 HY17                      323.                                 162.              161.          161.                         0.          161.

   213 MOWER                         09/13/09 200DB 7.00 HY17                   1,516.                                  758.              758.          758.                         0.          758.

   214 USED EARTH PROBE              11/20/09 200DB 7.00 HY17                  20,000.                              10,000.           10,000.       10,000.                          0.     10,000.

   215 BLOWER SYSTEM                 12/01/09 200DB 7.00 HY17                   1,028.                                  514.              514.          514.                         0.          514.

   216 20 BOG TEX TRAILER            06/14/10 200DB 7.00 HY17                   4,127.                               2,064.            2,063.        2,063.                          0.       2,063.

   217 FORK ATTACHMENT TO SKID       08/30/10 200DB 7.00 HY17                   1,022.                                  511.              511.          511.                         0.          511.

   218 GAS SAIN                      11/05/10 200DB 7.00 HY17                      313.                                 313.                                                         0.

   219 GENERATOR                     12/07/10 200DB 7.00 HY17                      669.                                 669.                                                         0.

   220 DRUM LIFTER                   12/16/10 200DB 7.00 HY17                      146.                                 146.                                                         0.

   221 GAS CANS                      02/08/11 200DB 7.00 HY17                      123.                                 123.                                                         0.
828111 04-01-18
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                    11.12
                                  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 28 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v                            Excl                                                 Depreciation   Expense                  Depreciation

   222 USED TRAILER                 03/08/11 200DB 7.00 HY17                   3,100.                               2,131.               969.          831.                      138.           969.

   223 ELEC MANHOLE                 03/28/11 200DB 7.00 HY17                      324.                                 324.                                                         0.

   224 ORAE II                      03/28/11 200DB 7.00 HY17                      650.                                 650.                                                         0.

   225 AMFR PRESSURE WASHER TRAILER 03/29/11 200DB 7.00 HY17                  20,498.                              20,498.                                                          0.

   226 ICE MACHINE                  05/15/11 200DB 7.00 HY17                      600.                                 600.                                                         0.

   227 2100 GAL POLYTANK            05/17/11 200DB 7.00 HY17                   1,073.                               1,073.                                                          0.

   228 POWER WASHER                 05/27/11 200DB 7.00 HY17                   4,399.                               4,399.                                                          0.

   229 TRASH PUMP                   05/28/11 200DB 7.00 HY17                      487.                                 487.                                                         0.

   230 2500 GAL BLACK TANK          05/31/11 200DB 7.00 HY17                   1,774.                               1,774.                                                          0.

   231 MINI MORSOON                 07/08/11 200DB 7.00 HY17                      372.                                 372.                                                         0.

   232 GENERATOR                    07/09/11 200DB 7.00 HY17                      571.                                 571.                                                         0.

   233 AIR CONDITIONER              07/19/11 200DB 7.00 HY17                      336.                                 336.                                                         0.

   234 ICE SYSTEM 185               08/15/11 200DB 7.00 HY17                  25,000.                              25,000.                                                          0.

   235 ICE SYSTEM 195A              08/15/11 200DB 7.00 HY17                  25,000.                              25,000.                                                          0.

   236 ICE SYSTEM 243               08/15/11 200DB 7.00 HY17                  25,000.                              25,000.                                                          0.

   237 ICE SYSTEM 266               08/15/11 200DB 7.00 HY17                  25,000.                              25,000.                                                          0.

   238 STEEL ALUMINUM TANK          09/12/11 200DB 7.00 HY17                      639.                                 639.                                                         0.

   239 PH TESTER                    09/19/11 200DB 7.00 HY17                      751.                                 751.                                                         0.
828111 04-01-18
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                   11.13
                                  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 29 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v                            Excl                                                 Depreciation   Expense                  Depreciation

   240 MP PUMPS                     09/22/11 200DB 7.00 HY17                   3,110.                               3,110.                                                          0.

   241 2011 TRAILER TAGGER          10/07/11 200DB 5.00 HY17                   2,700.                               2,700.                                                          0.

   242 LAN DA PUMPS                 10/10/11 200DB 7.00 HY17                      617.                                 617.                                                         0.

   243 MINI MORSOON                 10/21/11 200DB 7.00 HY17                      215.                                 215.                                                         0.

   244 SAFE                         10/25/11 200DB 7.00 HY17                   3,462.                               3,462.                                                          0.

   245 BBQ                          10/30/11 200DB 7.00 HY17                   1,046.                               1,046.                                                          0.

   246 TANKS                        11/04/11 200DB 7.00 HY17                   1,330.                               1,330.                                                          0.

   247 BBQ                          11/05/11 200DB 7.00 HY17                      559.                                 559.                                                         0.

   248 1550 GREEN WATER TANK        11/28/11 200DB 7.00 HY17                      665.                                 665.                                                         0.

   249 PUMP TRC                     01/05/12 200DB 7.00 HY17                   1,055.                                  528.              527.          503.                        24.          527.

   250 PUMP BAKER                   01/11/12 200DB 7.00 HY17                      947.                                 474.              473.          452.                        21.          473.

   251 ANEMOMETER                   01/25/12 200DB 7.00 HY17                      405.                                 203.              202.          193.                         9.          202.

   252 9 BERMS                      02/09/12 200DB 7.00 HY17                   8,527.                               4,264.            4,263.        4,073.                       190.        4,263.

   253 MINERAL MONITOR              02/23/12 200DB 7.00 HY17                   1,599.                                  800.              799.          763.                        36.          799.

   254 GAS METERS                   02/27/12 200DB 7.00 HY17                      684.                                 342.              342.          327.                        15.          342.

   255 ICE SYSTEM TRAILER           02/29/12 200DB 7.00 HY17                  23,748.                              11,874.           11,874.       11,344.                       530.      11,874.

   256 2007 SUBURBAN                09/01/05 200DB 5.00 HY17                  12,252.                                                12,252.       12,252.                          0.     12,252.

   257 UNIT 10 TRUCK TOOL BOX       04/21/06 200DB 5.00 HY17                      655.                                                   655.          655.                         0.          655.
828111 04-01-18
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                   11.14
                                   Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 30 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                          OTHER
                                                                C                                                      *
  Asset                                Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description        Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                v                            Excl                                                 Depreciation   Expense                  Depreciation

   258 2003 CHEVROLET TRUCK          10/16/06 200DB 5.00 HY17                  20,477.                                                20,477.       20,477.                          0.     20,477.

   259 2007 SUBURBAN                 04/20/07 200DB 5.00 HY17                  43,570.                                                43,570.       43,570.                          0.     43,570.

   260 2007 DODGE RAM 3500           10/29/07 200DB 5.00 HY17                  42,695.                                                42,695.       42,695.                          0.     42,695.

   261 2008 DODGE TRUCK TI 1         06/30/08 200DB 5.00 HY17                  34,240.                              17,120.           17,120.       17,120.                          0.     17,120.

   262 2008 DODGE TRUCK H2           06/30/08 200DB 5.00 HY17                  30,542.                              15,271.           15,271.       15,271.                          0.     15,271.

   263 2008 FORD F350 SUPERCAB       09/02/09 200DB 5.00 HY17                  21,064.                              10,532.           10,532.       10,532.                          0.     10,532.

   264 1993 CHEVY TRUCK              10/14/09 200DB 5.00 HY17                   2,100.                               1,050.            1,050.        1,050.                          0.       1,050.

   265 2011 GM TRUCK #7              08/31/11 200DB 5.00 HY17                  44,792.                              44,792.                                                          0.

   266 2011 GM TRUCK 01              08/31/11 200DB 5.00 HY17                  36,811.                              36,811.                                                          0.

   267 2012 GMC SIERRA               12/01/11 200DB 5.00 HY17                  52,187.                              52,187.                                                          0.

   268 2002 VAC TRUCK                01/10/12 200DB 5.00 HY17                  34,083.                              17,042.           17,041.       17,041.                          0.     17,041.

   269 2012 TRAXELL VAC TRAILER    01/18/12 200DB 5.00 HY17                    60,696.                              30,348.           30,348.       30,348.                          0.     30,348.
       EXTENDED WARRANTY FOR DOLLY
   270 1                           10/21/09 200DB 3.00 HY17                        785.                                 393.              392.          392.                         0.          392.

   271 PRESSURE WASHER/TRAILER       04/26/12 200DB 5.00 HY17                  30,000.                              15,000.           15,000.       15,000.                          0.     15,000.
       2011 BIG TEX TRAILER UNIT
   272 890                           04/12/12 200DB 5.00 HY17                   3,555.                               1,778.            1,777.        1,777.                          0.       1,777.

   273 TILLER AND WATER TANK         03/27/12 200DB 7.00 HY17                      400.                                 200.              200.          147.                        35.          182.

   274 FIELD EQUIPMENT               04/06/12 200DB 7.00 HY17                      798.                                 399.              399.          292.                        71.          363.

   275 FLAMMABLE LOCKERS             04/15/12 200DB 7.00 HY17                   1,000.                                  500.              500.          366.                        89.          455.
828111 04-01-18
                                                                           (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                    11.15
                                    Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 31 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                           OTHER
                                                                 C                                                      *
  Asset                                 Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.            Description         Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                 v                            Excl                                                 Depreciation   Expense                  Depreciation

   276 TABLETS                        12/22/12 200DB 5.00 HY17                      728.                                 364.              364.          364.                         0.          364.

   277 TABLETS                        12/22/12 200DB 5.00 HY17                      728.                                 364.              364.          364.                         0.          364.

   278 TABLETS                        12/22/12 200DB 5.00 HY17                      728.                                 364.              364.          364.                         0.          364.

   279 TABLETS                        12/22/12 200DB 5.00 HY17                      728.                                 364.              364.          364.                         0.          364.

   280 COUGER PRESSURE WASHER         07/13/12 200DB 7.00 HY17                  17,470.                               8,735.            8,735.        6,396.                    1,559.         7,955.

   281 SOFTWARE                       11/16/12 200DB 3.00 HY17                   1,949.                                  975.              974.          974.                         0.          974.

   282 HP COMPUTER                    11/20/12 200DB 5.00 HY17                      758.                                 379.              379.          379.                         0.          379.

   283 HP COMPUTER HW                 11/29/12 200DB 5.00 HY17                      761.                                 381.              380.          380.                         0.          380.

   284 LEASEHOLD IMPROVEMENTS BLDG 02/11/13 SL            39.00 MM17             5,800.                                                 5,800.           747.                      149.           896.

   285 DRILLING TUBES                 06/19/12 200DB 7.00 HY17                   2,786.                               1,393.            1,393.        1,020.                       249.        1,269.

   286 HAMMER FOR TRACK RIG           09/18/12 200DB 7.00 HY17                   5,265.                               2,633.            2,632.        1,927.                       470.        2,397.

   287 AUGER                          07/16/12 200DB 7.00 HY17                   3,450.                               1,725.            1,725.        1,263.                       308.        1,571.
       FREIGHTLINER   WATER TRUCK
   288 1998                           08/18/12 200DB 5.00 HY17                  10,500.                               5,250.            5,250.        5,250.                          0.       5,250.
       FREIGHTLINER   WATER TRUCK
   289 2000                           08/18/12 200DB 5.00 HY17                  10,500.                               5,250.            5,250.        5,250.                          0.       5,250.
       FREIGHTLINER   WATER TRUCK
   290 1998                           03/01/13 200DB 5.00 HY17                  27,150.                              13,575.           13,575.       12,011.                    1,564.       13,575.
       FREIGHTLINER   WATER TRUCK
   291 2000                           03/01/03 200DB 5.00 HY17                  29,256.                              14,628.           14,628.        6,202.                          0.       6,202.

   292 LRP SYSTEM ADDITION            12/11/13 200DB 7.00 HY17                   4,647.                               1,802.            2,845.        1,809.                       414.        2,223.
       WATER TREATMENT SYSTEM
   293 TRAILER                        06/06/13 200DB 7.00 HY17                   2,273.                                  882.           1,391.           884.                      203.        1,087.
828111 04-01-18
                                                                            (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                     11.16
                                  Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 32 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                         OTHER
                                                               C                                                      *
  Asset                               Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.              Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                               v                            Excl                                                 Depreciation   Expense                  Depreciation

   294 WATER TREATMENT SYSTEM       06/06/13 200DB 7.00 HY17                   3,356.                               1,302.            2,054.        1,305.                       300.        1,605.

   295 GOOSENECK ADDITION           09/30/13 200DB 5.00 HY17                   1,086.                                  543.              543.          480.                        63.          543.

   296 GENERATOR                    10/26/13 200DB 7.00 HY17                      392.                                 152.              240.          153.                        35.          188.

   297 BIG TEXA TRAILER             12/21/13 200DB 5.00 HY17                   1,143.                                  572.              571.          505.                        66.          571.

   298 FIELD EQUIPMENT              01/14/14 200DB 7.00 HY17                   3,066.                               1,189.            1,877.        1,193.                       274.        1,467.

   299 FURNITURE                    01/08/14 200DB 7.00 HY17                   5,689.                               2,206.            3,483.        2,214.                       508.        2,722.

   300 SHIPPING CONTAINERS          04/03/13 200DB 7.00 HY17                   2,700.                               1,047.            1,653.        1,050.                       241.        1,291.

   301 PRESSURE WASHER/TRAILER      09/09/13 200DB 3.00 HY17                   2,031.                               1,016.            1,015.        1,015.                          0.       1,015.

   302 PRESSURE WASHER/TRAILER      11/11/13 200DB 5.00 HY17                      689.                                 345.              344.          304.                        40.          344.

   303 PRESSURE WASHER/TRAILER      07/31/13 200DB 5.00 HY17                   5,576.                               2,788.            2,788.        2,467.                       321.        2,788.

   304 VAC TRAILER                  07/31/13 200DB 7.00 HY17                  30,009.                              11,636.           18,373.       11,677.                    2,678.       14,355.

   305 VOLVO SUPER SUCKER           07/16/13 200DB 7.00 HY17                  77,681.                              30,122.           47,559.       30,227.                    6,933.       37,160.

   306 EARTHPROBE                   03/18/13 200DB 7.00 HY17                      912.                                 354.              558.          354.                        82.          436.

   307 DRILLING EQUIPMENT           02/18/14 200DB 7.00 HY17                  16,865.                               6,540.           10,325.        6,562.                    1,505.         8,067.

   308 B61 RIG                      02/12/14 200DB 7.00 HY17                   7,084.                               2,747.            4,337.        2,756.                       632.        3,388.
       2007 FREIGHTLINER WINCH
   309 TRUCK                        07/14/13 200DB 7.00 HY17                  72,247.                              28,014.           44,233.       28,113.                    6,448.       34,561.

   310 2002 FREIGHTLINER VAC TRUCK 09/13/13 200DB 7.00 HY17                   32,747.                              12,698.           20,049.       12,743.                    2,922.       15,665.

   311 1998 BOER INJECT TRAILER     09/07/13 200DB 7.00 HY17                  11,306.                               4,384.            6,922.        4,400.                    1,009.         5,409.
828111 04-01-18
                                                                          (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                   11.17
                                 Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 33 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                        OTHER
                                                              C                                                      *
  Asset                              Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.             Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                              v                            Excl                                                 Depreciation   Expense                  Depreciation

   312 BOERING TRAILER             11/20/14 200DB 5.00 HY17                   1,893.                                  946.              947.          784.                      109.           893.

   313 RECHARGER                   04/09/14 200DB 5.00 HY17                      400.                                 200.              200.          165.                        23.          188.

   314 RECONDITIONED               08/08/14 200DB 7.00 HY17                   3,937.                               1,968.            1,969.        1,354.                       176.        1,530.

   315 DUMP TRAILER                08/26/14 200DB 7.00 HY17                   9,125.                               4,562.            4,563.        3,137.                       407.        3,544.

   316 RECONDITION                 01/31/15 200DB 7.00 HY17                   5,494.                                  785.           4,709.        2,993.                       490.        3,483.

   317 PUMP AND COMPRESSOR         07/08/14 200DB 7.00 HY17                   1,329.                                  665.              664.          456.                        59.          515.

   318 RECONDITION                 10/02/14 200DB 7.00 HY17                   1,954.                                  977.              977.          671.                        87.          758.

   319 MOTOR                       02/11/15 200DB 7.00 HY17                   1,580.                                  226.           1,354.           860.                      141.        1,001.

   320 LAPTOPS                     04/10/14 200DB 5.00 HY17                   1,987.                                  994.              993.          821.                      115.           936.

   321 LAPTOP                      10/23/14 200DB 5.00 HY17                   2,555.                               1,278.            1,277.        1,056.                       147.        1,203.

   322 LAPTOP                      02/28/15 200DB 5.00 HY17                   1,467.                                  293.           1,174.           921.                      169.        1,090.

   323 OFFICE                      10/11/14 200DB 7.00 HY17                      211.                                 106.              105.            72.                        9.           81.

   324 TRANSMISSION                10/15/14 200DB 7.00 HY17                   7,878.                               3,939.            3,939.        2,709.                       351.        3,060.

   325 RECONDITION                 10/13/14 200DB 5.00 HY17                   3,565.                               1,783.            1,782.        1,474.                       205.        1,679.

   326 HAND PUMP                   09/15/07 200DB 7.00 HY17                      620.                                                   620.          620.                         0.          620.

   327 WINCH TRUCK                 03/30/12 200DB 5.00 HY17                   5,000.                               2,500.            2,500.        2,500.                          0.       2,500.

   328 TRAILER UPGRADE             03/31/15 200DB 5.00 HY17                      633.                                 317.              316.          225.                        36.          261.

   329 GEOPROBE                    03/16/15 200DB 5.00 HY17                   2,898.                               1,449.            1,449.        1,032.                       167.        1,199.
828111 04-01-18
                                                                         (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                  11.18
                                      Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 34 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT

OTHER DEPRECIATION                                                                             OTHER
                                                                   C                                                      *
  Asset                                   Date                     o   Line     Unadjusted      Bus    Section 179   Reduction In      Basis For      Beginning     Current   Current Year     Ending
   No.                  Description     Acquired   Method   Life   n   No.     Cost Or Basis     %      Expense         Basis         Depreciation   Accumulated    Sec 179    Deduction     Accumulated
                                                                   v                            Excl                                                 Depreciation   Expense                  Depreciation

   330 COMPUTERS                        02/11/16 200DB 3.00 HY17                      933.                                 467.              466.          431.                        35.          466.

   331 SECURITY SYSTEM                  01/09/16 200DB 7.00 HY17                   1,007.                                  504.              503.          282.                        63.          345.

   332 GEOPROBE                         06/02/15 200DB 5.00 HY17                   1,840.                                  920.              920.          655.                      106.           761.
       UNIT 819 BIG TEX DUMP
   338 TRAILER                          03/03/16 200DB 5.00 HY17                   6,838.                 6,838.                                                                        0.

   344 LEASEHOLD IMPROVEMENTS BLDG 03/16/17 SL              39.00 MM17             3,500.                                                 3,500.             86.                       90.          176.

   345 OIL FIELD EQUIPMENT              11/01/17 200DB 7.00 HY17                   1,210.                               1,210.                                                          0.

   346 DRILL PIPE                       11/04/17 200DB 7.00 HY17                   1,872.                               1,872.                                                          0.

   352 2016 FORD TRUCH                  03/19/18 200DB 7.00 HY19C                 52,806.                                                52,806.                                  7,544.         7,544.

   353 2012 CHEVY TRUCK                 03/01/18 200DB 7.00 HY19C                 11,794.                                                11,794.                                  1,685.         1,685.

          * TOTAL OTHER DEPRECIATION                                          2,172,017.                  6,838.1,028,701. 1,136,478. 938,259.                                   43,976. 982,235.



          CURRENT YEAR ACTIVITY

            BEGINNING BALANCE                                                 2,107,417.                  6,838.1,028,701. 1,071,878. 938,259.                                                973,006.

                  ACQUISITIONS                                                    64,600.                       0.            0.         64,600.              0.                                 9,229.

                  DISPOSITIONS                                                           0.                     0.            0.                0.            0.                                      0.

            ENDING BALANCE                                                    2,172,017.                  6,838.1,028,701. 1,136,478. 938,259.                                                982,235.




828111 04-01-18
                                                                              (D) - Asset disposed                                  * ITC, Salvage, Bonus, Commercial Revitalization Deduction, GO Zone
                                                       11.19
              Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 35 of 101
  GAINCO, INC                                                             8792
  }}}}}}}}}}}                                                       }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                        OTHER INCOME                    STATEMENT   1
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
SMALL BUSINESS RECOVERY GRANT                                                     25,664.
                                                                           }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 10                                                       25,664.
                                                                           ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                     TAXES AND LICENSES                 STATEMENT   2
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
TAXES - OTHER
TAXES - PROPERTY                                                                   4,994.
TAXES - STATE                                                                      6,872.
                                                                           }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 17                                                       11,866.
                                                                           ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                          CURRENT YEAR CONTRIBUTIONS             STATEMENT   3
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                    AMOUNT
}}}}}}}}}}}                                                                }}}}}}}}}}}}}}
VARIOUS                                                                            1,250.
                                                                           }}}}}}}}}}}}}}
TOTAL CURRENT YEAR CONTRIBUTIONS                                                   1,250.
                                                                           ~~~~~~~~~~~~~~




                                               12                   STATEMENT(S) 1, 2, 3
09490416 781926 GAINCO.0001        2018.05070 GAINCO, INC                      GAINCO_1
               Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 36 of 101
  GAINCO, INC                                                             8792
  }}}}}}}}}}}                                                       }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                CONTRIBUTIONS                    STATEMENT   4
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}


 QUALIFIED CONTRIBUTIONS SUBJECT TO 100% LIMIT
 QUALIFIED CONTRIBUTIONS SUBJECT TO 15% LIMIT


 CONTRIBUTION SUBJECT TO LIMITATION:
   CARRYOVER OF PRIOR YEARS UNUSED CONTRIBUTIONS


   FOR   TAX   YEAR   2013                          10,639
   FOR   TAX   YEAR   2014                             400
   FOR   TAX   YEAR   2015
   FOR   TAX   YEAR   2016
   FOR   TAX   YEAR   2017                         1,658
                                          }}}}}}}}}}}}}}
   TOTAL CARRYOVER                                                 12,697
   CURRENT YEAR CONTRIBUTIONS                                       1,250
                                                           }}}}}}}}}}}}}}
   TOTAL CONTRIBUTIONS AVAILABLE                                   13,947
   TAXABLE INCOME LIMITATION AS ADJUSTED                                0
                                                           }}}}}}}}}}}}}}
   EXCESS CONTRIBUTIONS                                            13,947
                                                           }}}}}}}}}}}}}}
   ALLOWABLE CONTRIBUTIONS DEDUCTION                                                     0
                                                                            }}}}}}}}}}}}}}
TOTAL CONTRIBUTION DEDUCTION                                                             0
                                                                            ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




                                                13                          STATEMENT(S) 4
09490416 781926 GAINCO.0001         2018.05070 GAINCO, INC                       GAINCO_1
           Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 37 of 101
  GAINCO, INC                                                             8792
  }}}}}}}}}}}                                                       }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1120                      OTHER DEDUCTIONS                  STATEMENT   5
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
AUTOMOBILE EXPENSE                                                             13,770.
BANK CHARGES                                                                    8,707.
COMPUTER & INTERNET                                                             9,909.
CREDIT CARD COLLECTION EXP                                                      2,469.
DOT EXPENSE                                                                     2,386.
DUES & SUBSCRIPTIONS                                                            6,399.
EARLY PAY DISCOUNT                                                                 200.
FACTORING FEES                                                                116,135.
INSURANCE                                                                     156,075.
JANITORIAL                                                                      3,960.
LEASED LABOR                                                                  557,431.
MEALS                                                                           1,454.
OFFICE EXPENSE                                                                  6,126.
OTHER EXPENSES                                                                 60,396.
PAYROLL PROCESSING                                                              5,213.
POSTAGE                                                                            915.
PRINTING                                                                            38.
PROFESSIONAL FEES                                                              88,110.
SAFETY                                                                          9,609.
TELEPHONE                                                                      13,665.
TRAVEL                                                                         10,021.
UTILITIES                                                                      12,644.
                                                                        }}}}}}}}}}}}}}
TOTAL TO FORM 1120, LINE 26                                                 1,085,632.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                         NET OPERATING LOSS DEDUCTION            STATEMENT   6
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}
                                  LOSS
                               PREVIOUSLY         LOSS         AVAILABLE
TAX YEAR    LOSS SUSTAINED       APPLIED        REMAINING      THIS YEAR
}}}}}}}}    }}}}}}}}}}}}}}   }}}}}}}}}}}}}}   }}}}}}}}}}}}}} }}}}}}}}}}}}}}
02/28/02            4,931.           4,931.                0.            0.
02/28/04          106,496.         106,496.                0.            0.
02/28/05          208,944.         124,954.           83,990.       83,990.
02/28/08          131,679.                          131,679.       131,679.
02/28/09            3,503.                             3,503.        3,503.
02/28/11          293,280.                          293,280.       293,280.
02/28/12           88,614.                            88,614.       88,614.
02/28/13          199,324.                          199,324.       199,324.
02/28/14            1,743.                             1,743.        1,743.
02/28/15          396,499.                          396,499.       396,499.
02/28/16                                                   0.            0.
02/28/18          250,404.                          250,404.       250,404.
                                              }}}}}}}}}}}}}} }}}}}}}}}}}}}}
NOL AVAILABLE THIS YEAR                           1,449,036.     1,449,036.
                                              ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                            14                       STATEMENT(S) 5, 6
09490416 781926 GAINCO.0001     2018.05070 GAINCO, INC                       GAINCO_1
              Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 38 of 101
  GAINCO, INC                                                             8792
  }}}}}}}}}}}                                                       }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                   OTHER CURRENT ASSETS                STATEMENT   7
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEGINNING OF    END OF TAX
DESCRIPTION                                                  TAX YEAR         YEAR
}}}}}}}}}}}                                               }}}}}}}}}}}}}} }}}}}}}}}}}}}}
EMPLOYEE ADVANCES                                                   589.           699.
                                                          }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 6                                         589.           699.
                                                          ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                    OTHER INVESTMENTS                  STATEMENT   8
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEGINNING OF    END OF TAX
DESCRIPTION                                                  TAX YEAR         YEAR
}}}}}}}}}}}                                               }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ASSETS NOT IN SERVICE                                           128,269.       127,839.
                                                          }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 9                                     128,269.       127,839.
                                                          ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                       OTHER ASSETS                    STATEMENT   9
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEGINNING OF    END OF TAX
DESCRIPTION                                                  TAX YEAR         YEAR
}}}}}}}}}}}                                               }}}}}}}}}}}}}} }}}}}}}}}}}}}}
DEPOSIT                                                                          2,000.
                                                          }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 14                                                     2,000.
                                                          ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE L                 OTHER CURRENT LIABILITIES             STATEMENT 10
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

                                                           BEGINNING OF    END OF TAX
DESCRIPTION                                                  TAX YEAR         YEAR
}}}}}}}}}}}                                               }}}}}}}}}}}}}} }}}}}}}}}}}}}}
ACCRUED PAYABLES                                                 16,145.             0.
CREDIT CARD PAYABLE                                                -986.        32,823.
FACTOR INVOICE LIABILITIES                                            0.       904,992.
                                                          }}}}}}}}}}}}}} }}}}}}}}}}}}}}
TOTAL TO SCHEDULE L, LINE 18                                     15,159.       937,815.
                                                          ~~~~~~~~~~~~~~ ~~~~~~~~~~~~~~




                                               15               STATEMENT(S) 7, 8, 9, 10
09490416 781926 GAINCO.0001        2018.05070 GAINCO, INC                      GAINCO_1
           Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 39 of 101
  GAINCO, INC                                                       XX-XXXXXXX
  }}}}}}}}}}}                                                       }}}}}}}}}}
~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-1           OTHER EXPENSES RECORDED ON BOOKS          STATEMENT 11
                         NOT DEDUCTED IN THIS RETURN
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
PENALTIES                                                                      53,353.
NON-DEDUCTIBLE ENTERTAINMENT                                                    8,777.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 5                                                  62,130.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-1           OTHER INCOME RECORDED ON BOOKS            STATEMENT 12
                         NOT INCLUDED IN THIS RETURN
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
ACCRUAL TO CASH CONVERSION                                                     68,670.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-1, LINE 7                                                  68,670.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
SCHEDULE M-2          UNAPPROPRIATED RETAINED EARNINGS -         STATEMENT 13
                               OTHER DECREASES
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
PRIOR PERIOD BOOK ADJUSTMENT                                                   11,233.
                                                                        }}}}}}}}}}}}}}
TOTAL TO SCHEDULE M-2, LINE 6                                                  11,233.
                                                                        ~~~~~~~~~~~~~~

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
FORM 1125-A                      OTHER COSTS                     STATEMENT 14
}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}}

DESCRIPTION                                                                 AMOUNT
}}}}}}}}}}}                                                             }}}}}}}}}}}}}}
COMMISSIONS                                                                     2,199.
DISPOSAL & OTHER FEES                                                         171,489.
EQUIPMENT LEASE                                                               114,729.
FUEL                                                                           88,119.
HAULING & TRUCKING                                                            129,511.
LABOR BURDEN                                                                   94,528.
PERMITS                                                                         1,304.
PHONE                                                                              227.
SAFETY TRAINING                                                                    260.
SUBCONTRACTOR                                                                 697,265.
SUPPLIES                                                                            56.




                                            16       STATEMENT(S) 11, 12, 13, 14
09490416 781926 GAINCO.0001     2018.05070 GAINCO, INC                 GAINCO_1
           Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 40 of 101
  GAINCO, INC                                                                      8792
  }}}}}}}}}}}                                                                }}}}}}}}}}
TRAVEL                                                                          61,119.
TRUCKING MAINTENANCE                                                           133,843.
UNIFORM EXPENSE
VEHICLE EXPENSES                                                               26,497.
                                                                        }}}}}}}}}}}}}}
TOTAL TO LINE 5                                                             1,521,146.
                                                                        ~~~~~~~~~~~~~~




                                            17                         STATEMENT(S) 14
09490416 781926 GAINCO.0001     2018.05070 GAINCO, INC                       GAINCO_1
                                 Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 41 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                 - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                    *
   Asset                               Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.            Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



           6COMPUTER               110103200DB5.00 17                     1,507.                      754.             753.              753.                               0.

           7SOFTWARE               110103200DB3.00 17                         589.                    295.             294.              294.                               0.

           8OFFICE FURNITURE       110103200DB7.00 17                     1,000.                      500.             500.              500.                               0.

           9TELEPHONES             110103200DB7.00 17                         831.                    416.             415.              415.                               0.

      10COMPUTER                   110303200DB5.00 17                     2,712.                 1,356.            1,356.           1,356.                                  0.

      11DESKS                      111803200DB7.00 17                     1,390.                      695.             695.              695.                               0.
        DESKS AND OFFICE
      12FURNITURE                  111903200DB7.00 17                     2,551.                 1,276.            1,275.           1,275.                                  0.

      13COMPUTER                   123003200DB5.00 17                     1,130.                      565.             565.              565.                               0.

      14CELL PHONE                 123003200DB7.00 17                         146.                      73.              73.               73.                              0.

      15OFFICE FURNITURE           123003200DB7.00 17                         249.                    125.             124.              124.                               0.

      16COMPUTER                   081604200DB5.00 17                     2,167.                 1,084.            1,083.           1,083.                                  0.

      17FURNITURE                  012605200DB7.00 17                         881.                                     881.              881.                               0.
        OFFICE FURNITURE
      18AND DECOR                  111605200DB7.00 17                         527.                                     527.              527.                               0.
        DELL INSPIRON
      19COMPUTER                   113005200DB5.00 17                     1,723.                                   1,723.           1,723.                                  0.
        HP LAPTOP COMPUTER
      20(USED)                     021406200DB5.00 17                     1,680.                                   1,680.           1,680.                                  0.

      21MISC OFFICE DECOR          031606200DB7.00 17                         259.                                     259.              259.                               0.

      22LAPTOP SOFTWARE            053106200DB3.00 17                         497.                                     497.              497.                               0.

      23OFFICE DESK                061106200DB7.00 17                         341.                                     341.              341.                               0.
828102 04-01-18
                                                                (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 42 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



      24DELL COMPUTER              062006200DB5.00 17                        818.                                     818.              818.                               0.

      25CABINET AND DESK           072006200DB7.00 17                        233.                                     233.              233.                               0.

      26OFFICE DECOR               072006200DB7.00 17                        211.                                     211.              211.                               0.

      27USED FILE CABINET          072506200DB7.00 17                        185.                                     185.              185.                               0.
        USED OFFICE
      28FURNITURE                  110706200DB7.00 17                        255.                                     255.              255.                               0.
        DELL DIMENSION
      29COMPUTER                   111606200DB5.00 17                        988.                                     988.              988.                               0.

      30OFFICE DECOR               111606200DB7.00 17                        208.                                     208.              208.                               0.

      31DELL E520                  011107200DB5.00 17                    1,116.                                   1,116.           1,116.                                  0.

      32LAPTOP                     011107200DB5.00 17                        600.                                     600.              600.                               0.

      33FURNITURE                  011807200DB7.00 17                        250.                                     250.              250.                               0.
        USED AMANA
      34REFRIGERATOR               022107200DB7.00 17                        319.                                     319.              319.                               0.

      352 SECRETARY DESKS          022607200DB7.00 17                        406.                                     406.              406.                               0.

      36MISC OFFICE DECOR          022807200DB7.00 17                        132.                                     132.              132.                               0.

      37GLASS TOP FOR DESK 022807200DB7.00 17                                172.                                     172.              172.                               0.

      38WALL DCOR                  031507200DB7.00 17                        104.                                     104.              104.                               0.

      39TABLE AND 2 CHAIRS 031507200DB7.00 17                                246.                                     246.              246.                               0.
        TNIX OFFICE
      40FURNITURE          041507200DB7.00 17                            1,184.                                   1,184.           1,184.                                  0.
        LOBBY TABLE AND
      41CHAIRS             051507200DB7.00 17                                433.                                     433.              433.                               0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 43 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction

        SONY LAPTOP
      42COMPUTER                   061507200DB7.00 17                    2,519.                                   2,519.           2,519.                                  0.

      43ADOBE ACROBATS             061507200DB7.00 17                        351.                                     351.              351.                               0.

      44ADOBE ACROBAT 8    081507200DB7.00 17                                324.                                     324.              324.                               0.
        PANASONIC TELEPHONE
      45SYSTEM              081507200DB7.00 17                               823.                                     823.              823.                               0.

      46OFFICE PICTURES            091507200DB7.00 17                        368.                                     368.              368.                               0.

      47OFFICE DECOR       031508200DB7.00 17                                223.                    112.             111.              111.                               0.
        DEL VOSTRO 200
      48TOWER W/2OO SCREEN 051708200DB5.00 17                                812.                    406.             406.              406.                               0.

      49DECOR                      112908200DB7.00 17                        422.                    211.             211.              211.                               0.

      50APPLE LAPTOP               011009200DB5.00 17                    2,773.                 1,387.            1,386.           1,386.                                  0.

      51OFFICE DECOR               011709200DB7.00 17                        440.                    220.             220.              220.                               0.
        USED DEL LATITUDE
      52D830 LAPTOP F              021809200DB5.00 17                    1,025.                      513.             512.              512.                               0.

      53OFFICE DCOR TREES          032809200DB7.00 17                        200.                    100.             100.              100.                               0.

      54COPIER RICOH        040309200DB5.00 17                               707.                    354.             353.              353.                               0.
        DELL OPTIPLEX AND
      55MONITOR             091309200DB5.00 17                           1,120.                      560.             560.              560.                               0.
        DELL LATITUDE E6400
      56LAPTOP              091309200DB5.00 17                           1,129.                      565.             564.              564.                               0.

      57COMPUTER                   102609200DB5.00 17                    1,249.                      625.             624.              624.                               0.

      58DESKTOP COMPUTER           102609200DB5.00 17                        666.                    333.             333.              333.                               0.

      59OFFICE DECOR               102809200DB7.00 17                        265.                    133.             132.              132.                               0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 44 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



      60OFFICE DECOR               102809200DB7.00 17                        371.                    186.             185.              185.                               0.

      61OFFICE DECOR               102809200DB7.00 17                        156.                      78.              78.               78.                              0.

      62OFFICE DECOR               110209200DB7.00 17                        395.                    198.             197.              197.                               0.

      63CAMCORDER                  110609200DB7.00 17                    1,299.                      650.             649.              649.                               0.

      64SERVER SOFTWARE            111009200DB3.00 17                    3,797.                 1,899.            1,898.           1,898.                                  0.

      65OFFICE DECOR               122009200DB7.00 17                        260.                    130.             130.              130.                               0.

      66OFFICE DECOR               112009200DB7.00 17                        146.                      73.              73.               73.                              0.

      67OFFICE DECOR               112009200DB7.00 17                        222.                    111.             111.              111.                               0.

      682 COMPUTERS                112809200DB5.00 17                    1,104.                      552.             552.              552.                               0.

      692 SURGE PROTECTORS 120109200DB5.00 17                                672.                    336.             336.              336.                               0.

      70DECOR                      120109200DB7.00 17                        422.                    211.             211.              211.                               0.

      71DECOR                      120109200DB7.00 17                        330.                    165.             165.              165.                               0.

      72LAPTOP MILLER              122209200DB5.00 17                        864.                    432.             432.              432.                               0.

      73DECOR                      010710200DB7.00 17                        390.                    195.             195.              195.                               0.

      74OFFICE DECOR               032110200DB7.00 17                        804.                    402.             402.              402.                               0.

      75DUAL CORE LAPTOP           033010200DB5.00 17                        566.                    283.             283.              283.                               0.
        COMPUTER AND
      76MONITOR                    040710200DB5.00 17                    1,024.                      512.             512.              512.                               0.
        SAFEPROOF FILE
      77CABINET                    041210200DB7.00 17                        974.                    487.             487.              487.                               0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 45 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



      78APPLE IPAD                 041310200DB5.00 17                        841.                    421.             420.              420.                               0.
        ROUTER AND 8
      79WIRELESS ADAPTORS          041910200DB5.00 17                        629.                    315.             314.              314.                               0.

      80COMPUTER OPTIC             042210200DB5.00 17                    1,036.                      518.             518.              518.                               0.

      81DCOR FURNITURE             082310200DB7.00 17                        965.                    483.             482.              482.                               0.

      82DCOR FURNITURE             082710200DB7.00 17                    2,184.                 1,092.            1,092.           1,092.                                  0.

      83GLASS DESKTOPS             102210200DB7.00 17                        538.                    538.                                                                  0.

      84INSPIRON LAPTOP            011311200DB5.00 17                        692.                    692.                                                                  0.

      85COMPUTER TN                020411200DB5.00 17                    1,922.                 1,922.                                                                     0.

      86TABLES                     051511200DB7.00 17                    1,000.                 1,000.                                                                     0.

      87DECOR                      061011200DB7.00 17                        810.                    810.                                                                  0.

      88DECOR                      092011200DB7.00 17                        916.                    916.                                                                  0.
        COUCH AND BEDS
      89(USED)                     092811200DB7.00 17                    1,238.                      852.             386.              331.                             55.

      90TABLES AND CHAIRS          100211200DB7.00 17                        431.                    431.                                                                  0.

      91TABLES AND CHAIRS          101211200DB7.00 17                        915.                    915.                                                                  0.

      92FRAMES                     101811200DB7.00 17                        339.                    339.                                                                  0.

      93SIDE TABLE                 101811200DB7.00 17                        504.                    504.                                                                  0.

      94MISC FURNITURE             101911200DB7.00 17                        626.                    626.                                                                  0.

      95BED                        102411200DB7.00 17                        282.                    282.                                                                  0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 46 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                      GAINCO, INC

                                                                                                    *
   Asset                              Date                      Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method    Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



      96RUG                        110711200DB7.00 17                         411.                    411.                                                                  0.

      97IPAD                       122111200DB5.00 17                         540.                    540.                                                                  0.

      98IMAC COMPUTER BACK 010512200DB5.00 17                             1,900.                      950.             950.              950.                               0.

      99IMAC COMPUTER NIX          010812200DB5.00 17                     1,686.                      843.             843.              843.                               0.

    100IMAC COMPUTER NIX           011412200DB5.00 17                     1,123.                      562.             561.              561.                               0.
       IMAC COMPUTER
    101GRONER                      011512200DB5.00 17                     1,000.                      500.             500.              500.                               0.

    102DELL COMPUTER CORY          020912200DB5.00 17                         812.                    406.             406.              406.                               0.
       LEASEHOLD
    103IMPROVEMENTS BLDG           011206SL             39.0017         14,369.                                  14,369.            4,415.                              368.
       LEASEHOLD
    104IMPROVEMENTS BLDG           113006SL             39.0017           1,867.                                   1,867.                541.                             48.
       LEASEHOLD
    105IMPROVEMENTS BLDG           121506SL             39.0017           6,462.                                   6,462.           1,855.                              166.
       LEASEHOLD
    106IMPROVEMENTS BLDG           123106SL             39.0017           5,590.                                   5,590.           1,602.                              143.
       LEASEHOLD
    107IMPROVEMENTS BLDG           012907SL             39.0017           4,139.                                   4,139.           1,177.                              106.
       LEASEHOLD
    108IMPROVEMENTS BLDG           021207SL             39.0017           2,503.                                   2,503.                707.                             64.

    109AIR CONDITIONER             022707200DB7.00 17                     7,783.                                   7,783.           7,783.                                  0.
       LEASEHOLD
    110IMPROVEMENTS BLDG           022807SL             39.0017           5,416.                                   5,416.           1,530.                              139.
       LEASEHOLD
    111IMPROVEMENTS BLDG           030207SL             39.0017         11,433.                                  11,433.            3,205.                              293.

    112APPLIANCES                  031007200DB7.00 17                     2,050.                 1,025.            1,025.                888.                               0.

    113CONCRETE WORK               061110150DB15.0017                     3,417.                 1,709.            1,708.           1,034.                                90.
828102 04-01-18
                                                                (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 47 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                      GAINCO, INC

                                                                                                    *
   Asset                              Date                      Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method    Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction

       WASTE TRACKING
    114SYSTEM                      072710200DB3.00 17                   18,000.                  9,000.            9,000.           9,000.                                  0.

    115SHOP IMPROVEMENTS           092311SL             39.0017               862.                                     862.              142.                             22.

    116OFFICE REMODEL              101911SL             39.0017           2,956.                                   2,956.                482.                             76.
       RICOH AF2020D
    117COPIER                      121906200DB5.00 17                     4,250.                                   4,250.           4,250.                                  0.

    118DRILLING EQUIPMENT 082809200DB7.00 17                           170,321.                85,161.           85,160.          85,160.                                   0.

    119ESN EQUIPMENT               101509200DB7.00 17                     9,380.                 4,690.            4,690.           4,690.                                  0.

    120DRILLING TOOLS              011410200DB7.00 17                     1,332.                      666.             666.              666.                               0.

    12115 BRAKE ROD 60             040710200DB7.00 17                     2,224.                 1,112.            1,112.           1,112.                                  0.

    122A 7927K                     043010200DB7.00 17                         603.                    302.             301.              301.                               0.

    123HAMMER SLIDE KIT   091910200DB7.00 17                                  699.                    699.                                                                  0.
       UNIT 1005 B-61 RIG
    124AND TRUCK          111810200DB5.00 17                            55,000.                55,000.                                                                      0.

    125BOXES                       120910200DB7.00 17                     2,831.                 2,831.                                                                     0.

    126DRIVE HEADS                 123010200DB7.00 17                         820.                    820.                                                                  0.

    127PUMPS                       022811200DB7.00 17                     1,665.                 1,665.                                                                     0.

    128PORTABLE A/C UNIT           061611200DB7.00 17                         747.                    747.                                                                  0.

    129AUGERS                      063011200DB7.00 17                     5,095.                 5,095.                                                                     0.

    130AUGERS                      070511200DB7.00 17                     6,261.                 6,261.                                                                     0.

    131SAMPLING SYSTEM             070811200DB7.00 17                     8,476.                 8,476.                                                                     0.
828102 04-01-18
                                                                (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 48 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



    132SAMPLING EQUIPMENT 071111200DB7.00 17                             3,994.                 3,994.                                                                     0.

    133SAMPLING EQUIPMENT 071111200DB7.00 17                                 887.                    887.                                                                  0.

    134UNIT 1005 RODS              081011200DB7.00 17                        680.                    680.                                                                  0.

    135ROD AUGER                   081911200DB7.00 17                        582.                    582.                                                                  0.
       TI ID CUTTING
    136ASSEMBLY                    092611200DB7.00 17                        471.                    471.                                                                  0.

    137AT3215K                     092711200DB7.00 17                        305.                    305.                                                                  0.

    138RODS                        101111200DB7.00 17                    3,407.                 3,407.                                                                     0.

    139WATER SWIVEL                111011200DB7.00 17                    3,225.                 3,225.                                                                     0.

    140AUGERS                      112111200DB7.00 17                    1,164.                 1,164.                                                                     0.
       UNIT 1005 AUGER
    141RODS                        120511200DB7.00 17                    1,505.                 1,505.                                                                     0.

    142PROBE RODS         012312200DB7.00 17                             2,754.                 1,377.            1,377.           1,316.                                61.
       REMEDIATION
    143EQUIPMENT UNIT 137 110103200DB7.00 17                           57,518.                28,759.           28,759.          28,759.                                   0.
       REMEDIATION
    144EQUIPMENT UNIT 181 110103200DB7.00 17                           18,104.                  9,052.            9,052.           9,052.                                  0.

    145TANK SYSTEM 6000            110103200DB5.00 17                    5,088.                 2,544.            2,544.           2,544.                                  0.
       WATER TREATMENT
    146SYSTEM                      110103200DB5.00 17                    4,105.                 2,053.            2,052.           2,052.                                  0.
       FIELD EQUIPMENT
    147WATER METER                 110103200DB7.00 17                    1,950.                      975.             975.              975.                               0.

    148TRAILER UNIT 137            012804200DB5.00 17                    2,307.                 1,154.            1,153.           1,153.                                  0.

    149FIELD EQUIPMENT             012904200DB7.00 17                    1,643.                      822.             821.              821.                               0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 49 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



    150TANK SYSTEM 2000   021204200DB7.00 17                                 853.                    427.             426.              426.                               0.
       REMEDIATION
    151EQUIPMENT UNIT 137 030104200DB7.00 17                             2,808.                 1,404.            1,404.           1,404.                                  0.

    152LRPSYSTEM                   033004200DB7.00 17                  29,029.                14,515.           14,514.          14,514.                                   0.

    153CATALYTIC OXIDIZER 033004200DB7.00 17                           10,061.                  5,031.            5,030.           5,030.                                  0.
       WATER TREATMENT
    154SYSTEM             033004200DB7.00 17                           55,734.                27,867.           27,867.          27,867.                                   0.

    155FIELD EQUIPMENT             033004200DB7.00 17                  19,866.                  9,933.            9,933.           9,933.                                  0.

    156TANK SYSTEM 2000            043004200DB7.00 17                    3,300.                 1,650.            1,650.           1,650.                                  0.
       REMEDIATION
    157EQUIPMENT UNIT 181          050104200DB7.00 17                    7,617.                 3,809.            3,808.           3,808.                                  0.
       REMEDIATION
    158EQUIPMENT UNIT 137          090104200DB7.00 17                  16,063.                  8,032.            8,031.           8,031.                                  0.
       REMEDIATION
    159EQUIPMENT UNIT 195          090304200DB7.00 17                    5,659.                 2,830.            2,829.           2,829.                                  0.

    160LRP SYSTEM 250     032205200DB7.00 17                                   48.                                      48.               48.                              0.
       CATALYTIC OXIDIZER
    161320                051105200DB7.00 17                                 413.                                     413.              413.                               0.

    162LRP SYSTEM 210              091005200DB7.00 17                        622.                                     622.              622.                               0.

    163ICE SYSTEM 181              091905200DB7.00 17                        826.                                     826.              826.                               0.

    164ICE SYSTEM 137              092305200DB7.00 17                    1,108.                                   1,108.           1,108.                                  0.
       FIELD EQUIPMENT
    165UNIT 270                    120105200DB7.00 17                    3,300.                                   3,300.           3,300.                                  0.
       FIELD EQUIPMENT
    166UNIT 900                    120105200DB7.00 17                  10,502.                                  10,502.          10,502.                                   0.
       FIELD EQUIPMENT
    167UNIT 290                    120505200DB7.00 17                    1,014.                                   1,014.           1,014.                                  0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 50 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                      GAINCO, INC

                                                                                                    *
   Asset                              Date                     Line     Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.     Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



    168ICE SYSTEM 137     022106200DB7.00                      17             475.                                     475.              475.                               0.
       REMEDIATION
    169EQUIPMENT GENERAL 040506200DB7.00                       17         6,250.                                   6,250.           6,250.                                  0.
       REMEDIATION
    170EQUIPMENT WATER T 042506200DB7.00                       17       12,200.                                  12,200.          12,200.                                   0.
       REMEDIATION
    171EQUIPMENT GENERAL 042806200DB7.00                       17       12,631.                                  12,631.          12,631.                                   0.
       REMEDIATION
    172EQUIPMENT ICE SYSTE042806200DB7.00                      17       44,115.                                  44,115.          44,115.                                   0.
       REMEDIATION
    173EQUIPMENT GOOSENECK053106200DB5.00                      17         2,500.                                   2,500.           2,500.                                  0.
       REMEDIATION
    174EQUIPMENT BLACK U 062706200DB5.00                       17         1,230.                                   1,230.           1,230.                                  0.
       REMEDIATION
    175EQUIPMENT GOOSENECK070306200DB5.00                      17         2,500.                                   2,500.           2,500.                                  0.
       REMEDIATION
    176EQUIPMENT ICE SYSTE072506200DB7.00                      17         6,000.                                   6,000.           6,000.                                  0.
       REMEDIATION
    177EQUIPMENT ICE SYSTE072506200DB7.00                      17         2,500.                                   2,500.           2,500.                                  0.
       REMEDIATION
    178EQUIPMENT ICE SYSTE091106200DB7.00                      17         5,700.                                   5,700.           5,700.                                  0.
       REMEDIATION
    179EQUIPMENT ICE SYSTE101606200DB7.00                      17         4,059.                                   4,059.           4,059.                                  0.
       REMEDIATION
    180EQUIPMENT TANKS A 022807200DB7.00                       17       17,592.                                  17,592.          17,592.                                   0.
       EPCOR THERMAL
    181OXIDIZER           061507200DB7.00                      17         5,200.                                   5,200.           5,200.                                  0.
       ALUMINUM
    182FABRICATION        061507200DB7.00                      17             960.                                     960.              960.                               0.
       2 FIBERGLASS
    183CONTAINER RACKS    071507200DB7.00                      17             740.                                     740.              740.                               0.

    1841 DRUM HANDLER              071507200DB7.00 17                         387.                                     387.              387.                               0.

    1851 PC3F                      081507200DB7.00 17                     2,165.                                   2,165.           2,165.                                  0.
828102 04-01-18
                                                                (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 51 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction

       TX BRAGG AND
    186EQUIPMENT                   091507200DB7.00 17                    7,023.                                   7,023.           7,023.                                  0.

    187PUMP AND MOTOR              091507200DB7.00 17                        989.                                     989.              989.                               0.

    188STORAGE BOX                 111507200DB7.00 17                        183.                                     183.              183.                               0.

    189PHOENIX CARBURATOR 111507200DB7.00 17                             1,287.                                   1,287.           1,287.                                  0.

    1901/8 HP PUMP                 121507200DB7.00 17                        283.                                     283.              283.                               0.
       SCHEMATIC DRAWING
    191UNIT 330 TRAI               022908200DB7.00 17                        200.                    100.             100.              100.                               0.
       2008 TRAILER BIG
    192TEX BLACK                   031408200DB7.00 17                    3,360.                 1,680.            1,680.           1,680.                                  0.

    1932 POLY TANKS                031708200DB7.00 17                    1,140.                      570.             570.              570.                               0.

    194PUMP I HP                   052308200DB7.00 17                        283.                    142.             141.              141.                               0.

    195ACETYLENE CYLINDER 072208200DB7.00 17                                 292.                    146.             146.              146.                               0.
       WEEDEATER
    196SCREWDRIVER SET BL 080208200DB7.00 17                                 377.                    189.             188.              188.                               0.

    19714' GAS SAW                 080508200DB7.00 17                        244.                    122.             122.              122.                               0.
       POLY TANK/SAND
    198BLASTER                     082108200DB7.00 17                        399.                    200.             199.              199.                               0.

    199CIRCUIT BREAKER             092208200DB7.00 17                    2,327.                 1,164.            1,163.           1,163.                                  0.

    200TRASH PUMP                  100108200DB7.00 17                        485.                    243.             242.              242.                               0.

    201COMPRESSOR                  111708200DB7.00 17                        894.                    447.             447.              447.                               0.

    202NEW PUMP            112108200DB7.00 17                            2,272.                 1,136.            1,136.           1,136.                                  0.
       CAT 60 KW GENERATOR
    203ELK55666            121108200DB7.00 17                          19,823.                  9,912.            9,911.           9,911.                                  0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 52 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction

       CAT 60 KW GENERATOR
    204ELK55651            121208200DB7.00 17                          16,519.                  8,260.            8,259.           8,259.                                  0.
       300 SFM CAT
    205OXIDIZER           022709200DB7.00 17                           19,315.                  9,658.            9,657.           9,657.                                  0.

    2062009 PACE TRAILER           031209200DB7.00 17                    5,888.                 2,944.            2,944.           2,944.                                  0.
       DIGITAL THERMAL
    207ANEMMATER                   033109200DB7.00 17                        868.                    434.             434.              434.                               0.
       SKID STEER LOADER
    208246                         041609200DB7.00 17                  20,069.                10,035.           10,034.          10,034.                                   0.

    209MULIT GAS MONITOR           070209200DB7.00 17                    1,167.                      584.             583.              583.                               0.

    210PUMP                        072209200DB7.00 17                        379.                    190.             189.              189.                               0.

    211MOO BLACK MOWER             072909200DB7.00 17                        498.                    249.             249.              249.                               0.

    212MOWER                       080209200DB7.00 17                        323.                    162.             161.              161.                               0.

    213MOWER                       091309200DB7.00 17                    1,516.                      758.             758.              758.                               0.

    214USED EARTH PROBE            112009200DB7.00 17                  20,000.                10,000.           10,000.          10,000.                                   0.

    215BLOWER SYSTEM               120109200DB7.00 17                    1,028.                      514.             514.              514.                               0.

    21620 BOG TEX TRAILER 061410200DB7.00 17                             4,127.                 2,064.            2,063.           2,063.                                  0.
       FORK ATTACHMENT TO
    217SKID               083010200DB7.00 17                             1,022.                      511.             511.              511.                               0.

    218GAS SAIN                    110510200DB7.00 17                        313.                    313.                                                                  0.

    219GENERATOR                   120710200DB7.00 17                        669.                    669.                                                                  0.

    220DRUM LIFTER                 121610200DB7.00 17                        146.                    146.                                                                  0.

    221GAS CANS                    020811200DB7.00 17                        123.                    123.                                                                  0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 53 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



    222USED TRAILER                030811200DB7.00 17                    3,100.                 2,131.                969.              831.                           138.

    223ELEC MANHOLE                032811200DB7.00 17                        324.                    324.                                                                  0.

    224ORAE II                     032811200DB7.00 17                        650.                    650.                                                                  0.
       AMFR PRESSURE
    225WASHER TRAILER              032911200DB7.00 17                  20,498.                20,498.                                                                      0.

    226ICE MACHINE                 051511200DB7.00 17                        600.                    600.                                                                  0.

    2272100 GAL POLYTANK           051711200DB7.00 17                    1,073.                 1,073.                                                                     0.

    228POWER WASHER                052711200DB7.00 17                    4,399.                 4,399.                                                                     0.

    229TRASH PUMP                  052811200DB7.00 17                        487.                    487.                                                                  0.

    2302500 GAL BLACK TANK053111200DB7.00 17                             1,774.                 1,774.                                                                     0.

    231MINI MORSOON                070811200DB7.00 17                        372.                    372.                                                                  0.

    232GENERATOR                   070911200DB7.00 17                        571.                    571.                                                                  0.

    233AIR CONDITIONER             071911200DB7.00 17                        336.                    336.                                                                  0.

    234ICE SYSTEM 185              081511200DB7.00 17                  25,000.                25,000.                                                                      0.

    235ICE SYSTEM 195A             081511200DB7.00 17                  25,000.                25,000.                                                                      0.

    236ICE SYSTEM 243              081511200DB7.00 17                  25,000.                25,000.                                                                      0.

    237ICE SYSTEM 266              081511200DB7.00 17                  25,000.                25,000.                                                                      0.

    238STEEL ALUMINUM TANK091211200DB7.00 17                                 639.                    639.                                                                  0.

    239PH TESTER                   091911200DB7.00 17                        751.                    751.                                                                  0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 54 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



    240MP PUMPS                    092211200DB7.00 17                    3,110.                 3,110.                                                                     0.

    2412011 TRAILER TAGGER100711200DB5.00 17                             2,700.                 2,700.                                                                     0.

    242LAN DA PUMPS                101011200DB7.00 17                        617.                    617.                                                                  0.

    243MINI MORSOON                102111200DB7.00 17                        215.                    215.                                                                  0.

    244SAFE                        102511200DB7.00 17                    3,462.                 3,462.                                                                     0.

    245BBQ                         103011200DB7.00 17                    1,046.                 1,046.                                                                     0.

    246TANKS                       110411200DB7.00 17                    1,330.                 1,330.                                                                     0.

    247BBQ                         110511200DB7.00 17                        559.                    559.                                                                  0.
       1550 GREEN WATER
    248TANK                        112811200DB7.00 17                        665.                    665.                                                                  0.

    249PUMP TRC                    010512200DB7.00 17                    1,055.                      528.             527.              503.                             24.

    250PUMP BAKER                  011112200DB7.00 17                        947.                    474.             473.              452.                             21.

    251ANEMOMETER                  012512200DB7.00 17                        405.                    203.             202.              193.                               9.

    2529 BERMS                     020912200DB7.00 17                    8,527.                 4,264.            4,263.           4,073.                              190.

    253MINERAL MONITOR             022312200DB7.00 17                    1,599.                      800.             799.              763.                             36.

    254GAS METERS                  022712200DB7.00 17                        684.                    342.             342.              327.                             15.

    255ICE SYSTEM TRAILER 022912200DB7.00 17                           23,748.                11,874.           11,874.          11,344.                               530.

    2562007 SUBURBAN      090105200DB5.00 17                           12,252.                                  12,252.          12,252.                                   0.
       UNIT 10 TRUCK TOOL
    257BOX                042106200DB5.00 17                                 655.                                     655.              655.                               0.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 55 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction

       2003 CHEVROLET
    258TRUCK                       101606200DB5.00 17                  20,477.                                  20,477.          20,477.                                   0.

    2592007 SUBURBAN               042007200DB5.00 17                  43,570.                                  43,570.          43,570.                                   0.

    2602007 DODGE RAM 3500102907200DB5.00 17                           42,695.                                  42,695.          42,695.                                   0.
       2008 DODGE TRUCK TI
    2611                   063008200DB5.00 17                          34,240.                17,120.           17,120.          17,120.                                   0.

    2622008 DODGE TRUCK H2063008200DB5.00 17                           30,542.                15,271.           15,271.          15,271.                                   0.
       2008 FORD F350
    263SUPERCAB           090209200DB5.00 17                           21,064.                10,532.           10,532.          10,532.                                   0.

    2641993 CHEVY TRUCK            101409200DB5.00 17                    2,100.                 1,050.            1,050.           1,050.                                  0.

    2652011 GM TRUCK #7            083111200DB5.00 17                  44,792.                44,792.                                                                      0.

    2662011 GM TRUCK 01            083111200DB5.00 17                  36,811.                36,811.                                                                      0.

    2672012 GMC SIERRA             120111200DB5.00 17                  52,187.                52,187.                                                                      0.

    2682002 VAC TRUCK              011012200DB5.00 17                  34,083.                17,042.           17,041.          17,041.                                   0.
       2012 TRAXELL VAC
    269TRAILER                     011812200DB5.00 17                  60,696.                30,348.           30,348.          30,348.                                   0.
       EXTENDED WARRANTY
    270FOR DOLLY 1                 102109200DB3.00 17                        785.                    393.             392.              392.                               0.
       PRESSURE
    271WASHER/TRAILER              042612200DB5.00 17                  30,000.                15,000.           15,000.          15,000.                                   0.
       2011 BIG TEX
    272TRAILER UNIT 890            041212200DB5.00 17                    3,555.                 1,778.            1,777.           1,777.                                  0.
       TILLER AND WATER
    273TANK                        032712200DB7.00 17                        400.                    200.             200.              147.                             35.

    274FIELD EQUIPMENT             040612200DB7.00 17                        798.                    399.             399.              292.                             71.

    275FLAMMABLE LOCKERS           041512200DB7.00 17                    1,000.                      500.             500.              366.                             89.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                   Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 56 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                   - CURRENT YEAR FEDERAL -                        GAINCO, INC

                                                                                                         *
   Asset                                   Date                      Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description            Acquired   Method    Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



    276TABLETS                          122212200DB5.00 17                         728.                    364.             364.              364.                               0.

    277TABLETS                          122212200DB5.00 17                         728.                    364.             364.              364.                               0.

    278TABLETS                          122212200DB5.00 17                         728.                    364.             364.              364.                               0.

    279TABLETS                          122212200DB5.00 17                         728.                    364.             364.              364.                               0.
       COUGER PRESSURE
    280WASHER                           071312200DB7.00 17                   17,470.                  8,735.            8,735.           6,396.                          1,559.

    281SOFTWARE                         111612200DB3.00 17                     1,949.                      975.             974.              974.                               0.

    282HP COMPUTER                      112012200DB5.00 17                         758.                    379.             379.              379.                               0.

    283HP COMPUTER HW                   112912200DB5.00 17                         761.                    381.             380.              380.                               0.
       LEASEHOLD
    284IMPROVEMENTS BLDG                021113SL             39.0017           5,800.                                   5,800.                747.                           149.

    285DRILLING TUBES                   061912200DB7.00 17                     2,786.                 1,393.            1,393.           1,020.                              249.
       HAMMER FOR TRACK
    286RIG                              091812200DB7.00 17                     5,265.                 2,633.            2,632.           1,927.                              470.

    287AUGER                            071612200DB7.00 17                     3,450.                 1,725.            1,725.           1,263.                              308.
       FREIGHTLINER             WATER
    288TRUCK 1998                       081812200DB5.00 17                   10,500.                  5,250.            5,250.           5,250.                                  0.
       FREIGHTLINER             WATER
    289TRUCK 2000                       081812200DB5.00 17                   10,500.                  5,250.            5,250.           5,250.                                  0.
       FREIGHTLINER             WATER
    290TRUCK 1998                       030113200DB5.00 17                   27,150.                13,575.           13,575.          12,011.                           1,564.
       FREIGHTLINER             WATER
    291TRUCK 2000                       030103200DB5.00 17                   29,256.                14,628.           14,628.            6,202.                                  0.

    292LRP SYSTEM ADDITION121113200DB7.00 17                                   4,647.                 1,802.            2,845.           1,809.                              414.
       WATER TREATMENT
    293SYSTEM TRAILER     060613200DB7.00 17                                   2,273.                      882.         1,391.                884.                           203.
828102 04-01-18
                                                                     (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 57 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                      GAINCO, INC

                                                                                                    *
   Asset                              Date                     Line     Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.     Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction

       WATER TREATMENT
    294SYSTEM                      060613200DB7.00 17                     3,356.                 1,302.            2,054.           1,305.                              300.

    295GOOSENECK ADDITION 093013200DB5.00 17                              1,086.                      543.             543.              480.                             63.

    296GENERATOR                   102613200DB7.00 17                         392.                    152.             240.              153.                             35.

    297BIG TEXA TRAILER            122113200DB5.00 17                     1,143.                      572.             571.              505.                             66.

    298FIELD EQUIPMENT             011414200DB7.00 17                     3,066.                 1,189.            1,877.           1,193.                              274.

    299FURNITURE                   010814200DB7.00 17                     5,689.                 2,206.            3,483.           2,214.                              508.

    300SHIPPING CONTAINERS040313200DB7.00                      17         2,700.                 1,047.            1,653.           1,050.                              241.
       PRESSURE
    301WASHER/TRAILER     090913200DB3.00                      17         2,031.                 1,016.            1,015.           1,015.                                  0.
       PRESSURE
    302WASHER/TRAILER     111113200DB5.00                      17             689.                    345.             344.              304.                             40.
       PRESSURE
    303WASHER/TRAILER     073113200DB5.00                      17         5,576.                 2,788.            2,788.           2,467.                              321.

    304VAC TRAILER                 073113200DB7.00 17                   30,009.                11,636.           18,373.          11,677.                           2,678.

    305VOLVO SUPER SUCKER 071613200DB7.00 17                            77,681.                30,122.           47,559.          30,227.                           6,933.

    306EARTHPROBE                  031813200DB7.00 17                         912.                    354.             558.              354.                             82.

    307DRILLING EQUIPMENT 021814200DB7.00 17                            16,865.                  6,540.          10,325.            6,562.                          1,505.

    308B61 RIG                     021214200DB7.00 17                     7,084.                 2,747.            4,337.           2,756.                              632.
       2007 FREIGHTLINER
    309WINCH TRUCK                 071413200DB7.00 17                   72,247.                28,014.           44,233.          28,113.                           6,448.
       2002 FREIGHTLINER
    310VAC TRUCK                   091313200DB7.00 17                   32,747.                12,698.           20,049.          12,743.                           2,922.
       1998 BOER INJECT
    311TRAILER                     090713200DB7.00 17                   11,306.                  4,384.            6,922.           4,400.                          1,009.
828102 04-01-18
                                                                (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 58 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                - CURRENT YEAR FEDERAL -                     GAINCO, INC

                                                                                                   *
   Asset                              Date                     Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.           Description       Acquired   Method   Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



    312BOERING TRAILER             112014200DB5.00 17                    1,893.                      946.             947.              784.                           109.

    313RECHARGER                   040914200DB5.00 17                        400.                    200.             200.              165.                             23.

    314RECONDITIONED               080814200DB7.00 17                    3,937.                 1,968.            1,969.           1,354.                              176.

    315DUMP TRAILER                082614200DB7.00 17                    9,125.                 4,562.            4,563.           3,137.                              407.

    316RECONDITION                 013115200DB7.00 17                    5,494.                      785.         4,709.           2,993.                              490.

    317PUMP AND COMPRESSOR070814200DB7.00 17                             1,329.                      665.             664.              456.                             59.

    318RECONDITION                 100214200DB7.00 17                    1,954.                      977.             977.              671.                             87.

    319MOTOR                       021115200DB7.00 17                    1,580.                      226.         1,354.                860.                           141.

    320LAPTOPS                     041014200DB5.00 17                    1,987.                      994.             993.              821.                           115.

    321LAPTOP                      102314200DB5.00 17                    2,555.                 1,278.            1,277.           1,056.                              147.

    322LAPTOP                      022815200DB5.00 17                    1,467.                      293.         1,174.                921.                           169.

    323OFFICE                      101114200DB7.00 17                        211.                    106.             105.                72.                              9.

    324TRANSMISSION                101514200DB7.00 17                    7,878.                 3,939.            3,939.           2,709.                              351.

    325RECONDITION                 101314200DB5.00 17                    3,565.                 1,783.            1,782.           1,474.                              205.

    326HAND PUMP                   091507200DB7.00 17                        620.                                     620.              620.                               0.

    327WINCH TRUCK                 033012200DB5.00 17                    5,000.                 2,500.            2,500.           2,500.                                  0.

    328TRAILER UPGRADE             033115200DB5.00 17                        633.                    317.             316.              225.                             36.

    329GEOPROBE                    031615200DB5.00 17                    2,898.                 1,449.            1,449.           1,032.                              167.
828102 04-01-18
                                                               (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                     Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 59 of 101

2018 DEPRECIATION AND AMORTIZATION REPORT
                                     - CURRENT YEAR FEDERAL -                      GAINCO, INC

                                                                                                         *
   Asset                                   Date                      Line    Unadjusted     Bus %   Reduction In      Basis For        Accumulated      Current       Current Year
    No.                Description       Acquired   Method    Life   No.    Cost Or Basis    Excl      Basis         Depreciation      Depreciation     Sec 179        Deduction



    330COMPUTERS                       021116200DB3.00 17                          933.                    467.             466.              431.                             35.

    331SECURITY SYSTEM                 010916200DB7.00 17                      1,007.                      504.             503.              282.                             63.

    332GEOPROBE                        060215200DB5.00 17                      1,840.                      920.             920.              655.                           106.
       UNIT 819 BIG TEX
    338DUMP TRAILER                    030316200DB5.00 17                      6,838.                 6,838.                                                                     0.
       LEASEHOLD
    344IMPROVEMENTS BLDG               031617SL              39.0017           3,500.                                   3,500.                  86.                            90.

    345OIL FIELD EQUIPMENT110117200DB7.00 17                                   1,210.                 1,210.                                                                     0.

    346DRILL PIPE                      110417200DB7.00 17                      1,872.                 1,872.                                                                     0.

    3522016 FORD TRUCH                 031918200DB7.00 19C                   52,806.                                  52,806.                                            7,544.

    3532012 CHEVY TRUCK                030118200DB7.00 19C                   11,794.                                  11,794.                                            1,685.
       * TOTAL OTHER
       DEPRECIATION                                                          2,172,017.              1,035,539.        1,136,478. 938,259.                             43,976.


           CURRENT YEAR
           ACTIVITY

                  BEGINNING BALANCE                                          2,107,417.              1,035,539.        1,071,878. 938,259.

                    ACQUISITIONS                                             64,600.                           0.     64,600.                     0.

                   DISPOSITIONS                                                        0.                      0.               0.                0.

                  ENDING BALANCE                                             2,172,017.              1,035,539.        1,136,478. 938,259.




828102 04-01-18
                                                                     (D) - Asset disposed                     * ITC, Section 179, Salvage, Bonus, Commercial Revitalization Deduction
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 60 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                         - NEXT YEAR FEDERAL -          GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
           6COMPUTER                                  110103200DB5.00                       1,507.           754.              753.             753.                  0.


           7SOFTWARE                                  110103200DB3.00                           589.         295.              294.             294.                  0.


           8OFFICE FURNITURE                          110103200DB7.00                       1,000.           500.              500.             500.                  0.


           9TELEPHONES                                110103200DB7.00                           831.         416.              415.             415.                  0.


      10COMPUTER                                      110303200DB5.00                       2,712. 1,356.                 1,356.            1,356.                    0.


      11DESKS                                         111803200DB7.00                       1,390.           695.              695.             695.                  0.


      12DESKS AND OFFICE FURNITURE                    111903200DB7.00                       2,551. 1,276.                 1,275.            1,275.                    0.


      13COMPUTER                                      123003200DB5.00                       1,130.           565.              565.             565.                  0.


      14CELL PHONE                                    123003200DB7.00                           146.           73.               73.              73.                 0.


      15OFFICE FURNITURE                              123003200DB7.00                           249.         125.              124.             124.                  0.


      16COMPUTER                                      081604200DB5.00                       2,167. 1,084.                 1,083.            1,083.                    0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 61 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
      17FURNITURE                                     012605200DB7.00                           881.                           881.             881.                  0.


      18OFFICE FURNITURE AND DECOR                    111605200DB7.00                           527.                           527.             527.                  0.


      19DELL INSPIRON COMPUTER                        113005200DB5.00                       1,723.                        1,723.            1,723.                    0.


      20HP LAPTOP COMPUTER (USED)                     021406200DB5.00                       1,680.                        1,680.            1,680.                    0.


      21MISC OFFICE DECOR                             031606200DB7.00                           259.                           259.             259.                  0.


      22LAPTOP SOFTWARE                               053106200DB3.00                           497.                           497.             497.                  0.


      23OFFICE DESK                                   061106200DB7.00                           341.                           341.             341.                  0.


      24DELL COMPUTER                                 062006200DB5.00                           818.                           818.             818.                  0.


      25CABINET AND DESK                              072006200DB7.00                           233.                           233.             233.                  0.


      26OFFICE DECOR                                  072006200DB7.00                           211.                           211.             211.                  0.


      27USED FILE CABINET                             072506200DB7.00                           185.                           185.             185.                  0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 62 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
      28USED OFFICE FURNITURE                         110706200DB7.00                           255.                           255.             255.                  0.


      29DELL DIMENSION COMPUTER                       111606200DB5.00                           988.                           988.             988.                  0.


      30OFFICE DECOR                                  111606200DB7.00                           208.                           208.             208.                  0.


      31DELL E520                                     011107200DB5.00                       1,116.                        1,116.            1,116.                    0.


      32LAPTOP                                        011107200DB5.00                           600.                           600.             600.                  0.


      33FURNITURE                                     011807200DB7.00                           250.                           250.             250.                  0.


      34USED AMANA REFRIGERATOR                       022107200DB7.00                           319.                           319.             319.                  0.


      352 SECRETARY DESKS                             022607200DB7.00                           406.                           406.             406.                  0.


      36MISC OFFICE DECOR                             022807200DB7.00                           132.                           132.             132.                  0.


      37GLASS TOP FOR DESK                            022807200DB7.00                           172.                           172.             172.                  0.


      38WALL DCOR                                     031507200DB7.00                           104.                           104.             104.                  0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 63 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
      39TABLE AND 2 CHAIRS                            031507200DB7.00                           246.                           246.             246.                  0.


      40TNIX OFFICE FURNITURE                         041507200DB7.00                       1,184.                        1,184.            1,184.                    0.


      41LOBBY TABLE AND CHAIRS                        051507200DB7.00                           433.                           433.             433.                  0.


      42SONY LAPTOP COMPUTER                          061507200DB7.00                       2,519.                        2,519.            2,519.                    0.


      43ADOBE ACROBATS                                061507200DB7.00                           351.                           351.             351.                  0.


      44ADOBE ACROBAT 8                               081507200DB7.00                           324.                           324.             324.                  0.


      45PANASONIC TELEPHONE SYSTEM                    081507200DB7.00                           823.                           823.             823.                  0.


      46OFFICE PICTURES                               091507200DB7.00                           368.                           368.             368.                  0.


      47OFFICE DECOR                                  031508200DB7.00                           223.         112.              111.             111.                  0.


      48DEL VOSTRO 200 TOWER W/2OO SCREEN             051708200DB5.00                           812.         406.              406.             406.                  0.


      49DECOR                                         112908200DB7.00                           422.         211.              211.             211.                  0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 64 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
      50APPLE LAPTOP                                  011009200DB5.00                       2,773. 1,387.                 1,386.            1,386.                    0.


      51OFFICE DECOR                                  011709200DB7.00                           440.         220.              220.             220.                  0.


      52USED DEL LATITUDE D830 LAPTOP F               021809200DB5.00                       1,025.           513.              512.             512.                  0.


      53OFFICE DCOR TREES                             032809200DB7.00                           200.         100.              100.             100.                  0.


      54COPIER RICOH                                  040309200DB5.00                           707.         354.              353.             353.                  0.


      55DELL OPTIPLEX AND MONITOR                     091309200DB5.00                       1,120.           560.              560.             560.                  0.


      56DELL LATITUDE E6400 LAPTOP                    091309200DB5.00                       1,129.           565.              564.             564.                  0.


      57COMPUTER                                      102609200DB5.00                       1,249.           625.              624.             624.                  0.


      58DESKTOP COMPUTER                              102609200DB5.00                           666.         333.              333.             333.                  0.


      59OFFICE DECOR                                  102809200DB7.00                           265.         133.              132.             132.                  0.


      60OFFICE DECOR                                  102809200DB7.00                           371.         186.              185.             185.                  0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 65 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
      61OFFICE DECOR                                  102809200DB7.00                           156.           78.               78.              78.                 0.


      62OFFICE DECOR                                  110209200DB7.00                           395.         198.              197.             197.                  0.


      63CAMCORDER                                     110609200DB7.00                       1,299.           650.              649.             649.                  0.


      64SERVER SOFTWARE                               111009200DB3.00                       3,797. 1,899.                 1,898.            1,898.                    0.


      65OFFICE DECOR                                  122009200DB7.00                           260.         130.              130.             130.                  0.


      66OFFICE DECOR                                  112009200DB7.00                           146.           73.               73.              73.                 0.


      67OFFICE DECOR                                  112009200DB7.00                           222.         111.              111.             111.                  0.


      682 COMPUTERS                                   112809200DB5.00                       1,104.           552.              552.             552.                  0.


      692 SURGE PROTECTORS                            120109200DB5.00                           672.         336.              336.             336.                  0.


      70DECOR                                         120109200DB7.00                           422.         211.              211.             211.                  0.


      71DECOR                                         120109200DB7.00                           330.         165.              165.             165.                  0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 66 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
      72LAPTOP MILLER                                 122209200DB5.00                           864.         432.              432.             432.                  0.


      73DECOR                                         010710200DB7.00                           390.         195.              195.             195.                  0.


      74OFFICE DECOR                                  032110200DB7.00                           804.         402.              402.             402.                  0.


      75DUAL CORE LAPTOP                              033010200DB5.00                           566.         283.              283.             283.                  0.


      76COMPUTER AND MONITOR                          040710200DB5.00                       1,024.           512.              512.             512.                  0.


      77SAFEPROOF FILE CABINET                        041210200DB7.00                           974.         487.              487.             487.                  0.


      78APPLE IPAD                                    041310200DB5.00                           841.         421.              420.             420.                  0.


      79ROUTER AND 8 WIRELESS ADAPTORS                041910200DB5.00                           629.         315.              314.             314.                  0.


      80COMPUTER OPTIC                                042210200DB5.00                       1,036.           518.              518.             518.                  0.


      81DCOR FURNITURE                                082310200DB7.00                           965.         483.              482.             482.                  0.


      82DCOR FURNITURE                                082710200DB7.00                       2,184. 1,092.                 1,092.            1,092.                    0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 67 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
      83GLASS DESKTOPS                                102210200DB7.00                           538.         538.                                                     0.


      84INSPIRON LAPTOP                               011311200DB5.00                           692.         692.                                                     0.


      85COMPUTER TN                                   020411200DB5.00                       1,922. 1,922.                                                             0.


      86TABLES                                        051511200DB7.00                       1,000. 1,000.                                                             0.


      87DECOR                                         061011200DB7.00                           810.         810.                                                     0.


      88DECOR                                         092011200DB7.00                           916.         916.                                                     0.


      89COUCH AND BEDS (USED)                         092811200DB7.00                       1,238.           852.              386.             386.                  0.
          AMT DEPRECIATION                                  200DB7.00                                                                           386.
          ACE DEPRECIATION                                  200DB7.00                                                                           386.
      90TABLES AND CHAIRS                             100211200DB7.00                           431.         431.                                                     0.


      91TABLES AND CHAIRS                             101211200DB7.00                           915.         915.                                                     0.


      92FRAMES                                        101811200DB7.00                           339.         339.                                                     0.


      93SIDE TABLE                                    101811200DB7.00                           504.         504.                                                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 68 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
      94MISC FURNITURE                                101911200DB7.00                           626.         626.                                                     0.


      95BED                                           102411200DB7.00                           282.         282.                                                     0.


      96RUG                                           110711200DB7.00                           411.         411.                                                     0.


      97IPAD                                          122111200DB5.00                           540.         540.                                                     0.


      98IMAC COMPUTER BACK                            010512200DB5.00                       1,900.           950.              950.             950.                  0.


      99IMAC COMPUTER NIX                             010812200DB5.00                       1,686.           843.              843.             843.                  0.


    100IMAC COMPUTER NIX                              011412200DB5.00                       1,123.           562.              561.             561.                  0.


    101IMAC COMPUTER GRONER                           011512200DB5.00                       1,000.           500.              500.             500.                  0.


    102DELL COMPUTER CORY                             020912200DB5.00                           812.         406.              406.             406.                  0.


    103LEASEHOLD IMPROVEMENTS BLDG                    011206SL              39.00         14,369.                       14,369.             4,783.                368.
         AMT DEPRECIATION                                   SL              39.00                                                           4,834.                368.
         ACE DEPRECIATION                                   SL              39.00                                                           4,834.                368.
    104LEASEHOLD IMPROVEMENTS BLDG                    113006SL              39.00           1,867.                        1,867.              589.                 48.
         AMT DEPRECIATION                                   SL              39.00                                                             589.                 48.
         ACE DEPRECIATION                                   SL              39.00                                                             589.                 48.


                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 69 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    105LEASEHOLD IMPROVEMENTS               BLDG      121506SL   39.00                      6,462.                        6,462.            2,021.                166.
         AMT DEPRECIATION                                   SL   39.00                                                                      2,024.                166.
         ACE DEPRECIATION                                   SL   39.00                                                                      2,024.                166.
    106LEASEHOLD IMPROVEMENTS               BLDG      123106SL   39.00                      5,590.                        5,590.            1,745.                143.
         AMT DEPRECIATION                                   SL   39.00                                                                      1,749.                143.
         ACE DEPRECIATION                                   SL   39.00                                                                      1,749.                143.
    107LEASEHOLD IMPROVEMENTS               BLDG      012907SL   39.00                      4,139.                        4,139.            1,283.                106.
         AMT DEPRECIATION                                   SL   39.00                                                                      1,286.                106.
         ACE DEPRECIATION                                   SL   39.00                                                                      1,286.                106.
    108LEASEHOLD IMPROVEMENTS               BLDG      021207SL   39.00                      2,503.                        2,503.              771.                 64.
         AMT DEPRECIATION                                   SL   39.00                                                                        772.                 64.
         ACE DEPRECIATION                                   SL   39.00                                                                        772.                 64.
    109AIR CONDITIONER                                022707200DB7.00                       7,783.                        7,783.            7,783.                  0.


    110LEASEHOLD IMPROVEMENTS BLDG                    022807SL   39.00                      5,416.                        5,416.            1,669.                139.
         AMT DEPRECIATION                                   SL   39.00                                                                      1,673.                139.
         ACE DEPRECIATION                                   SL   39.00                                                                      1,673.                139.
    111LEASEHOLD IMPROVEMENTS BLDG                    030207SL   39.00                    11,433.                       11,433.             3,498.                293.
         AMT DEPRECIATION                                   SL   39.00                                                                      3,505.                293.
         ACE DEPRECIATION                                   SL   39.00                                                                      3,505.                293.
    112APPLIANCES                                     031007200DB7.00                       2,050. 1,025.                 1,025.              888.                  0.


    113CONCRETE WORK                                  061110150DB15.00                      3,417. 1,709.                 1,708.            1,124.                  90.
         AMT DEPRECIATION                                   150DB15.00                                                                      1,124.                  90.
         ACE DEPRECIATION                                   150DB15.00                                                                      1,124.                  90.
    114WASTE TRACKING SYSTEM                          072710200DB3.00                     18,000. 9,000.                  9,000.            9,000.                   0.


    115SHOP IMPROVEMENTS                              092311SL              39.00               862.                           862.             164.                22.
         AMT DEPRECIATION                                   SL              39.00                                                               165.                22.
         ACE DEPRECIATION                                   SL              39.00                                                               165.                22.


                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 70 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    116OFFICE REMODEL                                 101911SL   39.00                      2,956.                        2,956.              558.                  76.
         AMT DEPRECIATION                                   SL   39.00                                                                        560.                  76.
         ACE DEPRECIATION                                   SL   39.00                                                                        560.                  76.
    117RICOH AF2020D COPIER                           121906200DB5.00                       4,250.                        4,250.            4,250.                   0.


    118DRILLING EQUIPMENT                             082809200DB7.00                   170,321.85,161.                 85,160.           85,160.                     0.


    119ESN EQUIPMENT                                  101509200DB7.00                       9,380. 4,690.                 4,690.            4,690.                    0.


    120DRILLING TOOLS                                 011410200DB7.00                       1,332.           666.              666.             666.                  0.


    12115 BRAKE ROD 60                                040710200DB7.00                       2,224. 1,112.                 1,112.            1,112.                    0.


    122A 7927K                                        043010200DB7.00                           603.         302.              301.             301.                  0.


    123HAMMER SLIDE KIT                               091910200DB7.00                           699.         699.                                                     0.


    124UNIT 1005 B-61 RIG AND TRUCK                   111810200DB5.00                     55,000.55,000.                                                              0.


    125BOXES                                          120910200DB7.00                       2,831. 2,831.                                                             0.


    126DRIVE HEADS                                    123010200DB7.00                           820.         820.                                                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 71 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    127PUMPS                                          022811200DB7.00                       1,665. 1,665.                                                             0.


    128PORTABLE A/C UNIT                              061611200DB7.00                           747.         747.                                                     0.


    129AUGERS                                         063011200DB7.00                       5,095. 5,095.                                                             0.


    130AUGERS                                         070511200DB7.00                       6,261. 6,261.                                                             0.


    131SAMPLING SYSTEM                                070811200DB7.00                       8,476. 8,476.                                                             0.


    132SAMPLING EQUIPMENT                             071111200DB7.00                       3,994. 3,994.                                                             0.


    133SAMPLING EQUIPMENT                             071111200DB7.00                           887.         887.                                                     0.


    134UNIT 1005 RODS                                 081011200DB7.00                           680.         680.                                                     0.


    135ROD AUGER                                      081911200DB7.00                           582.         582.                                                     0.


    136TI ID CUTTING ASSEMBLY                         092611200DB7.00                           471.         471.                                                     0.


    137AT3215K                                        092711200DB7.00                           305.         305.                                                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 72 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    138RODS                                           101111200DB7.00                       3,407. 3,407.                                                             0.


    139WATER SWIVEL                                   111011200DB7.00                       3,225. 3,225.                                                             0.


    140AUGERS                                         112111200DB7.00                       1,164. 1,164.                                                             0.


    141UNIT 1005 AUGER RODS                           120511200DB7.00                       1,505. 1,505.                                                             0.


    142PROBE RODS                                     012312200DB7.00                       2,754. 1,377.                 1,377.           1,377.                     0.
         AMT DEPRECIATION                                   200DB7.00                                                                      1,377.
         ACE DEPRECIATION                                   200DB7.00                                                                      1,377.
    143REMEDIATION EQUIPMENT UNIT 137                 110103200DB7.00                     57,518.28,759.                28,759.           28,759.                     0.


    144REMEDIATION EQUIPMENT UNIT 181                 110103200DB7.00                     18,104. 9,052.                  9,052.            9,052.                    0.


    145TANK SYSTEM 6000                               110103200DB5.00                       5,088. 2,544.                 2,544.            2,544.                    0.


    146WATER TREATMENT SYSTEM                         110103200DB5.00                       4,105. 2,053.                 2,052.            2,052.                    0.


    147FIELD EQUIPMENT WATER METER                    110103200DB7.00                       1,950.           975.              975.             975.                  0.


    148TRAILER UNIT 137                               012804200DB5.00                       2,307. 1,154.                 1,153.            1,153.                    0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 73 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    149FIELD EQUIPMENT                                012904200DB7.00                       1,643.           822.              821.             821.                  0.


    150TANK SYSTEM 2000                               021204200DB7.00                           853.         427.              426.             426.                  0.


    151REMEDIATION EQUIPMENT UNIT 137                 030104200DB7.00                       2,808. 1,404.                 1,404.            1,404.                    0.


    152LRPSYSTEM                                      033004200DB7.00                     29,029.14,515.                14,514.           14,514.                     0.


    153CATALYTIC OXIDIZER                             033004200DB7.00                     10,061. 5,031.                  5,030.            5,030.                    0.


    154WATER TREATMENT SYSTEM                         033004200DB7.00                     55,734.27,867.                27,867.           27,867.                     0.


    155FIELD EQUIPMENT                                033004200DB7.00                     19,866. 9,933.                  9,933.            9,933.                    0.


    156TANK SYSTEM 2000                               043004200DB7.00                       3,300. 1,650.                 1,650.            1,650.                    0.


    157REMEDIATION EQUIPMENT UNIT 181                 050104200DB7.00                       7,617. 3,809.                 3,808.            3,808.                    0.


    158REMEDIATION EQUIPMENT UNIT 137                 090104200DB7.00                     16,063. 8,032.                  8,031.            8,031.                    0.


    159REMEDIATION EQUIPMENT UNIT 195                 090304200DB7.00                       5,659. 2,830.                 2,829.            2,829.                    0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 74 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    160LRP SYSTEM 250                                 032205200DB7.00                             48.                            48.              48.                 0.


    161CATALYTIC OXIDIZER 320                         051105200DB7.00                           413.                           413.             413.                  0.


    162LRP SYSTEM 210                                 091005200DB7.00                           622.                           622.             622.                  0.


    163ICE SYSTEM 181                                 091905200DB7.00                           826.                           826.             826.                  0.


    164ICE SYSTEM 137                                 092305200DB7.00                       1,108.                        1,108.            1,108.                    0.


    165FIELD EQUIPMENT UNIT 270                       120105200DB7.00                       3,300.                        3,300.            3,300.                    0.


    166FIELD EQUIPMENT UNIT 900                       120105200DB7.00                     10,502.                       10,502.           10,502.                     0.


    167FIELD EQUIPMENT UNIT 290                       120505200DB7.00                       1,014.                        1,014.            1,014.                    0.


    168ICE SYSTEM 137                                 022106200DB7.00                           475.                           475.             475.                  0.


    169REMEDIATION EQUIPMENT GENERAL                  040506200DB7.00                       6,250.                        6,250.            6,250.                    0.


    170REMEDIATION EQUIPMENT WATER T                  042506200DB7.00                     12,200.                       12,200.           12,200.                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 75 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    171REMEDIATION EQUIPMENT GENERAL                  042806200DB7.00                     12,631.                       12,631.           12,631.                     0.


    172REMEDIATION EQUIPMENT ICE SYSTEM               042806200DB7.00                     44,115.                       44,115.           44,115.                     0.


    173REMEDIATION EQUIPMENT GOOSENECK                053106200DB5.00                       2,500.                        2,500.            2,500.                    0.


    174REMEDIATION EQUIPMENT BLACK U                  062706200DB5.00                       1,230.                        1,230.            1,230.                    0.


    175REMEDIATION EQUIPMENT GOOSENECK                070306200DB5.00                       2,500.                        2,500.            2,500.                    0.


    176REMEDIATION EQUIPMENT ICE SYSTEM               072506200DB7.00                       6,000.                        6,000.            6,000.                    0.


    177REMEDIATION EQUIPMENT ICE SYSTEM               072506200DB7.00                       2,500.                        2,500.            2,500.                    0.


    178REMEDIATION EQUIPMENT ICE SYSTEM               091106200DB7.00                       5,700.                        5,700.            5,700.                    0.


    179REMEDIATION EQUIPMENT ICE SYSTEM               101606200DB7.00                       4,059.                        4,059.            4,059.                    0.


    180REMEDIATION EQUIPMENT TANKS A                  022807200DB7.00                     17,592.                       17,592.           17,592.                     0.


    181EPCOR THERMAL OXIDIZER                         061507200DB7.00                       5,200.                        5,200.            5,200.                    0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 76 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    182ALUMINUM FABRICATION                           061507200DB7.00                           960.                           960.             960.                  0.


    1832 FIBERGLASS CONTAINER RACKS                   071507200DB7.00                           740.                           740.             740.                  0.


    1841 DRUM HANDLER                                 071507200DB7.00                           387.                           387.             387.                  0.


    1851 PC3F                                         081507200DB7.00                       2,165.                        2,165.            2,165.                    0.


    186TX BRAGG AND EQUIPMENT                         091507200DB7.00                       7,023.                        7,023.            7,023.                    0.


    187PUMP AND MOTOR                                 091507200DB7.00                           989.                           989.             989.                  0.


    188STORAGE BOX                                    111507200DB7.00                           183.                           183.             183.                  0.


    189PHOENIX CARBURATOR                             111507200DB7.00                       1,287.                        1,287.            1,287.                    0.


    1901/8 HP PUMP                                    121507200DB7.00                           283.                           283.             283.                  0.


    191SCHEMATIC DRAWING UNIT 330 TRAI                022908200DB7.00                           200.         100.              100.             100.                  0.


    1922008 TRAILER BIG TEX BLACK                     031408200DB7.00                       3,360. 1,680.                 1,680.            1,680.                    0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 77 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    1932 POLY TANKS                                   031708200DB7.00                       1,140.           570.              570.             570.                  0.


    194PUMP I HP                                      052308200DB7.00                           283.         142.              141.             141.                  0.


    195ACETYLENE CYLINDER                             072208200DB7.00                           292.         146.              146.             146.                  0.


    196WEEDEATER SCREWDRIVER SET BL                   080208200DB7.00                           377.         189.              188.             188.                  0.


    19714' GAS SAW                                    080508200DB7.00                           244.         122.              122.             122.                  0.


    198POLY TANK/SAND BLASTER                         082108200DB7.00                           399.         200.              199.             199.                  0.


    199CIRCUIT BREAKER                                092208200DB7.00                       2,327. 1,164.                 1,163.            1,163.                    0.


    200TRASH PUMP                                     100108200DB7.00                           485.         243.              242.             242.                  0.


    201COMPRESSOR                                     111708200DB7.00                           894.         447.              447.             447.                  0.


    202NEW PUMP                                       112108200DB7.00                       2,272. 1,136.                 1,136.            1,136.                    0.


    203CAT 60 KW GENERATOR ELK55666                   121108200DB7.00                     19,823. 9,912.                  9,911.            9,911.                    0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 78 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    204CAT 60 KW GENERATOR ELK55651                   121208200DB7.00                     16,519. 8,260.                  8,259.            8,259.                    0.


    205300 SFM CAT OXIDIZER                           022709200DB7.00                     19,315. 9,658.                  9,657.            9,657.                    0.


    2062009 PACE TRAILER                              031209200DB7.00                       5,888. 2,944.                 2,944.            2,944.                    0.


    207DIGITAL THERMAL ANEMMATER                      033109200DB7.00                           868.         434.              434.             434.                  0.


    208SKID STEER LOADER 246                          041609200DB7.00                     20,069.10,035.                10,034.           10,034.                     0.


    209MULIT GAS MONITOR                              070209200DB7.00                       1,167.           584.              583.             583.                  0.


    210PUMP                                           072209200DB7.00                           379.         190.              189.             189.                  0.


    211MOO BLACK MOWER                                072909200DB7.00                           498.         249.              249.             249.                  0.


    212MOWER                                          080209200DB7.00                           323.         162.              161.             161.                  0.


    213MOWER                                          091309200DB7.00                       1,516.           758.              758.             758.                  0.


    214USED EARTH PROBE                               112009200DB7.00                     20,000.10,000.                10,000.           10,000.                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 79 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    215BLOWER SYSTEM                                  120109200DB7.00                       1,028.           514.              514.             514.                  0.


    21620 BOG TEX TRAILER                             061410200DB7.00                       4,127. 2,064.                 2,063.            2,063.                    0.


    217FORK ATTACHMENT TO SKID                        083010200DB7.00                       1,022.           511.              511.             511.                  0.


    218GAS SAIN                                       110510200DB7.00                           313.         313.                                                     0.


    219GENERATOR                                      120710200DB7.00                           669.         669.                                                     0.


    220DRUM LIFTER                                    121610200DB7.00                           146.         146.                                                     0.


    221GAS CANS                                       020811200DB7.00                           123.         123.                                                     0.


    222USED TRAILER                                   030811200DB7.00                       3,100. 2,131.                      969.             969.                  0.
         AMT DEPRECIATION                                   200DB7.00                                                                           969.
         ACE DEPRECIATION                                   200DB7.00                                                                           969.
    223ELEC MANHOLE                                   032811200DB7.00                           324.         324.                                                     0.


    224ORAE II                                        032811200DB7.00                           650.         650.                                                     0.


    225AMFR PRESSURE WASHER TRAILER                   032911200DB7.00                     20,498.20,498.                                                              0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 80 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    226ICE MACHINE                                    051511200DB7.00                           600.         600.                                                     0.


    2272100 GAL POLYTANK                              051711200DB7.00                       1,073. 1,073.                                                             0.


    228POWER WASHER                                   052711200DB7.00                       4,399. 4,399.                                                             0.


    229TRASH PUMP                                     052811200DB7.00                           487.         487.                                                     0.


    2302500 GAL BLACK TANK                            053111200DB7.00                       1,774. 1,774.                                                             0.


    231MINI MORSOON                                   070811200DB7.00                           372.         372.                                                     0.


    232GENERATOR                                      070911200DB7.00                           571.         571.                                                     0.


    233AIR CONDITIONER                                071911200DB7.00                           336.         336.                                                     0.


    234ICE SYSTEM 185                                 081511200DB7.00                     25,000.25,000.                                                              0.


    235ICE SYSTEM 195A                                081511200DB7.00                     25,000.25,000.                                                              0.


    236ICE SYSTEM 243                                 081511200DB7.00                     25,000.25,000.                                                              0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 81 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    237ICE SYSTEM 266                                 081511200DB7.00                     25,000.25,000.                                                              0.


    238STEEL ALUMINUM TANK                            091211200DB7.00                           639.         639.                                                     0.


    239PH TESTER                                      091911200DB7.00                           751.         751.                                                     0.


    240MP PUMPS                                       092211200DB7.00                       3,110. 3,110.                                                             0.


    2412011 TRAILER TAGGER                            100711200DB5.00                       2,700. 2,700.                                                             0.


    242LAN DA PUMPS                                   101011200DB7.00                           617.         617.                                                     0.


    243MINI MORSOON                                   102111200DB7.00                           215.         215.                                                     0.


    244SAFE                                           102511200DB7.00                       3,462. 3,462.                                                             0.


    245BBQ                                            103011200DB7.00                       1,046. 1,046.                                                             0.


    246TANKS                                          110411200DB7.00                       1,330. 1,330.                                                             0.


    247BBQ                                            110511200DB7.00                           559.         559.                                                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 82 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    2481550 GREEN WATER TANK                          112811200DB7.00                           665.         665.                                                     0.


    249PUMP TRC                                       010512200DB7.00                       1,055.           528.              527.          527.                     0.
         AMT DEPRECIATION                                   200DB7.00                                                                        527.
         ACE DEPRECIATION                                   200DB7.00                                                                        527.
    250PUMP BAKER                                     011112200DB7.00                           947.         474.              473.          473.                     0.
         AMT DEPRECIATION                                   200DB7.00                                                                        473.
         ACE DEPRECIATION                                   200DB7.00                                                                        473.
    251ANEMOMETER                                     012512200DB7.00                           405.         203.              202.          202.                     0.
         AMT DEPRECIATION                                   200DB7.00                                                                        202.
         ACE DEPRECIATION                                   200DB7.00                                                                        202.
    2529 BERMS                                        020912200DB7.00                       8,527. 4,264.                 4,263.           4,263.                     0.
         AMT DEPRECIATION                                   200DB7.00                                                                      4,263.
         ACE DEPRECIATION                                   200DB7.00                                                                      4,263.
    253MINERAL MONITOR                                022312200DB7.00                       1,599.           800.              799.          799.                     0.
         AMT DEPRECIATION                                   200DB7.00                                                                        799.
         ACE DEPRECIATION                                   200DB7.00                                                                        799.
    254GAS METERS                                     022712200DB7.00                           684.         342.              342.          342.                     0.
         AMT DEPRECIATION                                   200DB7.00                                                                        342.
         ACE DEPRECIATION                                   200DB7.00                                                                        342.
    255ICE SYSTEM TRAILER                             022912200DB7.00                     23,748.11,874.                11,874.           11,874.                     0.
         AMT DEPRECIATION                                   200DB7.00                                                                     11,874.
         ACE DEPRECIATION                                   200DB7.00                                                                     11,874.
    2562007 SUBURBAN                                  090105200DB5.00                     12,252.                       12,252.           12,252.                     0.


    257UNIT 10 TRUCK TOOL BOX                         042106200DB5.00                           655.                           655.             655.                  0.


    2582003 CHEVROLET TRUCK                           101606200DB5.00                     20,477.                       20,477.           20,477.                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 83 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    2592007 SUBURBAN                                  042007200DB5.00                     43,570.                       43,570.           43,570.                     0.


    2602007 DODGE RAM 3500                            102907200DB5.00                     42,695.                       42,695.           42,695.                     0.


    2612008 DODGE TRUCK TI 1                          063008200DB5.00                     34,240.17,120.                17,120.           17,120.                     0.


    2622008 DODGE TRUCK H2                            063008200DB5.00                     30,542.15,271.                15,271.           15,271.                     0.


    2632008 FORD F350 SUPERCAB                        090209200DB5.00                     21,064.10,532.                10,532.           10,532.                     0.


    2641993 CHEVY TRUCK                               101409200DB5.00                       2,100. 1,050.                 1,050.            1,050.                    0.


    2652011 GM TRUCK #7                               083111200DB5.00                     44,792.44,792.                                                              0.


    2662011 GM TRUCK 01                               083111200DB5.00                     36,811.36,811.                                                              0.


    2672012 GMC SIERRA                                120111200DB5.00                     52,187.52,187.                                                              0.


    2682002 VAC TRUCK                                 011012200DB5.00                     34,083.17,042.                17,041.           17,041.                     0.


    2692012 TRAXELL VAC TRAILER                       011812200DB5.00                     60,696.30,348.                30,348.           30,348.                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 84 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    270EXTENDED WARRANTY FOR DOLLY 1                  102109200DB3.00                           785.         393.              392.             392.                  0.


    271PRESSURE WASHER/TRAILER                        042612200DB5.00                     30,000.15,000.                15,000.           15,000.                     0.


    2722011 BIG TEX TRAILER UNIT 890                  041212200DB5.00                       3,555. 1,778.                 1,777.            1,777.                    0.


    273TILLER AND WATER TANK                          032712200DB7.00                           400.         200.              200.             182.                18.
         AMT DEPRECIATION                                   200DB7.00                                                                           182.                18.
         ACE DEPRECIATION                                   200DB7.00                                                                           182.                18.
    274FIELD EQUIPMENT                                040612200DB7.00                           798.         399.              399.             363.                36.
         AMT DEPRECIATION                                   200DB7.00                                                                           363.                36.
         ACE DEPRECIATION                                   200DB7.00                                                                           363.                36.
    275FLAMMABLE LOCKERS                              041512200DB7.00                       1,000.           500.              500.             455.                45.
         AMT DEPRECIATION                                   200DB7.00                                                                           455.                45.
         ACE DEPRECIATION                                   200DB7.00                                                                           455.                45.
    276TABLETS                                        122212200DB5.00                           728.         364.              364.             364.                 0.


    277TABLETS                                        122212200DB5.00                           728.         364.              364.             364.                  0.


    278TABLETS                                        122212200DB5.00                           728.         364.              364.             364.                  0.


    279TABLETS                                        122212200DB5.00                           728.         364.              364.             364.                  0.


    280COUGER PRESSURE WASHER                         071312200DB7.00                     17,470. 8,735.                  8,735.            7,955.                780.
         AMT DEPRECIATION                                   200DB7.00                                                                       7,955.                780.
         ACE DEPRECIATION                                   200DB7.00                                                                       7,955.                780.


                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 85 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    281SOFTWARE                                       111612200DB3.00                       1,949.           975.              974.             974.                  0.


    282HP COMPUTER                                    112012200DB5.00                           758.         379.              379.             379.                  0.


    283HP COMPUTER HW                                 112912200DB5.00                           761.         381.              380.             380.                  0.


    284LEASEHOLD IMPROVEMENTS BLDG                    021113SL   39.00                      5,800.                        5,800.              896.                149.
         AMT DEPRECIATION                                   SL   39.00                                                                        899.                149.
         ACE DEPRECIATION                                   SL   39.00                                                                        899.                149.
    285DRILLING TUBES                                 061912200DB7.00                       2,786. 1,393.                 1,393.            1,269.                124.
         AMT DEPRECIATION                                   200DB7.00                                                                       1,269.                124.
         ACE DEPRECIATION                                   200DB7.00                                                                       1,269.                124.
    286HAMMER FOR TRACK RIG                           091812200DB7.00                       5,265. 2,633.                 2,632.            2,397.                235.
         AMT DEPRECIATION                                   200DB7.00                                                                       2,397.                235.
         ACE DEPRECIATION                                   200DB7.00                                                                       2,397.                235.
    287AUGER                                          071612200DB7.00                       3,450. 1,725.                 1,725.            1,571.                154.
         AMT DEPRECIATION                                   200DB7.00                                                                       1,571.                154.
         ACE DEPRECIATION                                   200DB7.00                                                                       1,571.                154.
    288FREIGHTLINER WATER TRUCK 1998                  081812200DB5.00                     10,500. 5,250.                  5,250.            5,250.                  0.


    289FREIGHTLINER WATER TRUCK 2000                  081812200DB5.00                     10,500. 5,250.                  5,250.            5,250.                    0.


    290FREIGHTLINER WATER TRUCK 1998                  030113200DB5.00                     27,150.13,575.                13,575.           13,575.                     0.
         AMT DEPRECIATION                                   200DB5.00                                                                     13,575.
         ACE DEPRECIATION                                   200DB5.00                                                                     13,575.
    291FREIGHTLINER WATER TRUCK 2000                  030103200DB5.00                     29,256.14,628.                14,628.            6,202.                     0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 86 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    292LRP SYSTEM ADDITION                            121113200DB7.00                       4,647. 1,802.                 2,845.            2,223.                415.
         AMT DEPRECIATION                                   200DB7.00                                                                       2,223.                415.
         ACE DEPRECIATION                                   200DB7.00                                                                       2,223.                415.
    293WATER TREATMENT SYSTEM TRAILER                 060613200DB7.00                       2,273.           882.         1,391.            1,087.                203.
         AMT DEPRECIATION                                   200DB7.00                                                                       1,087.                203.
         ACE DEPRECIATION                                   200DB7.00                                                                       1,087.                203.
    294WATER TREATMENT SYSTEM                         060613200DB7.00                       3,356. 1,302.                 2,054.            1,605.                299.
         AMT DEPRECIATION                                   200DB7.00                                                                       1,605.                299.
         ACE DEPRECIATION                                   200DB7.00                                                                       1,605.                299.
    295GOOSENECK ADDITION                             093013200DB5.00                       1,086.           543.              543.           543.                  0.
         AMT DEPRECIATION                                   200DB5.00                                                                         543.
         ACE DEPRECIATION                                   200DB5.00                                                                         543.
    296GENERATOR                                      102613200DB7.00                           392.         152.              240.           188.                  35.
         AMT DEPRECIATION                                   200DB7.00                                                                         188.                  35.
         ACE DEPRECIATION                                   200DB7.00                                                                         188.                  35.
    297BIG TEXA TRAILER                               122113200DB5.00                       1,143.           572.              571.           571.                   0.
         AMT DEPRECIATION                                   200DB5.00                                                                         571.
         ACE DEPRECIATION                                   200DB5.00                                                                         571.
    298FIELD EQUIPMENT                                011414200DB7.00                       3,066. 1,189.                 1,877.            1,467.                273.
         AMT DEPRECIATION                                   200DB7.00                                                                       1,467.                273.
         ACE DEPRECIATION                                   200DB7.00                                                                       1,467.                273.
    299FURNITURE                                      010814200DB7.00                       5,689. 2,206.                 3,483.            2,722.                507.
         AMT DEPRECIATION                                   200DB7.00                                                                       2,722.                507.
         ACE DEPRECIATION                                   200DB7.00                                                                       2,722.                507.
    300SHIPPING CONTAINERS                            040313200DB7.00                       2,700. 1,047.                 1,653.            1,291.                241.
         AMT DEPRECIATION                                   200DB7.00                                                                       1,291.                241.
         ACE DEPRECIATION                                   200DB7.00                                                                       1,291.                241.
    301PRESSURE WASHER/TRAILER                        090913200DB3.00                       2,031. 1,016.                 1,015.            1,015.                  0.


    302PRESSURE WASHER/TRAILER                        111113200DB5.00                           689.         345.              344.             344.                  0.
         AMT DEPRECIATION                                   200DB5.00                                                                           344.
         ACE DEPRECIATION                                   200DB5.00                                                                           344.


                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 87 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    303PRESSURE WASHER/TRAILER                        073113200DB5.00                       5,576. 2,788.                 2,788.           2,788.                     0.
         AMT DEPRECIATION                                   200DB5.00                                                                      2,788.
         ACE DEPRECIATION                                   200DB5.00                                                                      2,788.
    304VAC TRAILER                                    073113200DB7.00                     30,009.11,636.                18,373.           14,355.            2,679.
         AMT DEPRECIATION                                   200DB7.00                                                                     14,355.            2,679.
         ACE DEPRECIATION                                   200DB7.00                                                                     14,355.            2,679.
    305VOLVO SUPER SUCKER                             071613200DB7.00                     77,681.30,122.                47,559.           37,160.            6,933.
         AMT DEPRECIATION                                   200DB7.00                                                                     37,160.            6,933.
         ACE DEPRECIATION                                   200DB7.00                                                                     37,160.            6,933.
    306EARTHPROBE                                     031813200DB7.00                           912.         354.              558.          436.               81.
         AMT DEPRECIATION                                   200DB7.00                                                                        436.               81.
         ACE DEPRECIATION                                   200DB7.00                                                                        436.               81.
    307DRILLING EQUIPMENT                             021814200DB7.00                     16,865. 6,540.                10,325.            8,067.            1,505.
         AMT DEPRECIATION                                   200DB7.00                                                                      8,067.            1,505.
         ACE DEPRECIATION                                   200DB7.00                                                                      8,067.            1,505.
    308B61 RIG                                        021214200DB7.00                       7,084. 2,747.                 4,337.           3,388.              633.
         AMT DEPRECIATION                                   200DB7.00                                                                      3,388.              633.
         ACE DEPRECIATION                                   200DB7.00                                                                      3,388.              633.
    3092007 FREIGHTLINER WINCH TRUCK                  071413200DB7.00                     72,247.28,014.                44,233.           34,561.            6,448.
         AMT DEPRECIATION                                   200DB7.00                                                                     34,561.            6,448.
         ACE DEPRECIATION                                   200DB7.00                                                                     34,561.            6,448.
    3102002 FREIGHTLINER VAC TRUCK                    091313200DB7.00                     32,747.12,698.                20,049.           15,665.            2,923.
         AMT DEPRECIATION                                   200DB7.00                                                                     15,665.            2,923.
         ACE DEPRECIATION                                   200DB7.00                                                                     15,665.            2,923.
    3111998 BOER INJECT TRAILER                       090713200DB7.00                     11,306. 4,384.                  6,922.           5,409.            1,009.
         AMT DEPRECIATION                                   200DB7.00                                                                      5,409.            1,009.
         ACE DEPRECIATION                                   200DB7.00                                                                      5,409.            1,009.
    312BOERING TRAILER                                112014200DB5.00                       1,893.           946.              947.          893.               54.
         AMT DEPRECIATION                                   200DB5.00                                                                        893.               54.
         ACE DEPRECIATION                                   200DB5.00                                                                        893.               54.
    313RECHARGER                                      040914200DB5.00                           400.         200.              200.          188.               12.
         AMT DEPRECIATION                                   200DB5.00                                                                        188.               12.
         ACE DEPRECIATION                                   200DB5.00                                                                        188.               12.


                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 88 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    314RECONDITIONED                                  080814200DB7.00                       3,937. 1,968.                 1,969.            1,530.                176.
         AMT DEPRECIATION                                   200DB7.00                                                                       1,530.                176.
         ACE DEPRECIATION                                   200DB7.00                                                                       1,530.                176.
    315DUMP TRAILER                                   082614200DB7.00                       9,125. 4,562.                 4,563.            3,544.                408.
         AMT DEPRECIATION                                   200DB7.00                                                                       3,544.                408.
         ACE DEPRECIATION                                   200DB7.00                                                                       3,544.                408.
    316RECONDITION                                    013115200DB7.00                       5,494.           785.         4,709.            3,483.                490.
         AMT DEPRECIATION                                   200DB7.00                                                                       3,483.                490.
         ACE DEPRECIATION                                   200DB7.00                                                                       3,483.                490.
    317PUMP AND COMPRESSOR                            070814200DB7.00                       1,329.           665.              664.           515.                 60.
         AMT DEPRECIATION                                   200DB7.00                                                                         515.                 60.
         ACE DEPRECIATION                                   200DB7.00                                                                         515.                 60.
    318RECONDITION                                    100214200DB7.00                       1,954.           977.              977.           758.                 88.
         AMT DEPRECIATION                                   200DB7.00                                                                         758.                 88.
         ACE DEPRECIATION                                   200DB7.00                                                                         758.                 88.
    319MOTOR                                          021115200DB7.00                       1,580.           226.         1,354.            1,001.                141.
         AMT DEPRECIATION                                   200DB7.00                                                                       1,001.                141.
         ACE DEPRECIATION                                   200DB7.00                                                                       1,001.                141.
    320LAPTOPS                                        041014200DB5.00                       1,987.           994.              993.           936.                 57.
         AMT DEPRECIATION                                   200DB5.00                                                                         936.                 57.
         ACE DEPRECIATION                                   200DB5.00                                                                         936.                 57.
    321LAPTOP                                         102314200DB5.00                       2,555. 1,278.                 1,277.            1,203.                 74.
         AMT DEPRECIATION                                   200DB5.00                                                                       1,203.                 74.
         ACE DEPRECIATION                                   200DB5.00                                                                       1,203.                 74.
    322LAPTOP                                         022815200DB5.00                       1,467.           293.         1,174.            1,090.                 84.
         AMT DEPRECIATION                                   200DB5.00                                                                       1,090.                 84.
         ACE DEPRECIATION                                   200DB5.00                                                                       1,090.                 84.
    323OFFICE                                         101114200DB7.00                           211.         106.              105.            81.                 10.
         AMT DEPRECIATION                                   200DB7.00                                                                          81.                 10.
         ACE DEPRECIATION                                   200DB7.00                                                                          81.                 10.
    324TRANSMISSION                                   101514200DB7.00                       7,878. 3,939.                 3,939.            3,060.                352.
         AMT DEPRECIATION                                   200DB7.00                                                                       3,060.                352.
         ACE DEPRECIATION                                   200DB7.00                                                                       3,060.                352.


                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 89 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    325RECONDITION                                    101314200DB5.00                       3,565. 1,783.                 1,782.            1,679.                103.
         AMT DEPRECIATION                                   200DB5.00                                                                       1,679.                103.
         ACE DEPRECIATION                                   200DB5.00                                                                       1,679.                103.
    326HAND PUMP                                      091507200DB7.00                           620.                           620.           620.                  0.


    327WINCH TRUCK                                    033012200DB5.00                       5,000. 2,500.                 2,500.            2,500.                    0.


    328TRAILER UPGRADE                                033115200DB5.00                           633.         317.              316.           261.                 37.
         AMT DEPRECIATION                                   200DB5.00                                                                         261.                 37.
         ACE DEPRECIATION                                   200DB5.00                                                                         261.                 37.
    329GEOPROBE                                       031615200DB5.00                       2,898. 1,449.                 1,449.            1,199.                167.
         AMT DEPRECIATION                                   200DB5.00                                                                       1,199.                167.
         ACE DEPRECIATION                                   200DB5.00                                                                       1,199.                167.
    330COMPUTERS                                      021116200DB3.00                           933.         467.              466.           466.                  0.
         AMT DEPRECIATION                                   200DB3.00                                                                         466.
         ACE DEPRECIATION                                   200DB3.00                                                                         466.
    331SECURITY SYSTEM                                010916200DB7.00                       1,007.           504.              503.           345.                 45.
         AMT DEPRECIATION                                   200DB7.00                                                                         345.                 45.
         ACE DEPRECIATION                                   200DB7.00                                                                         345.                 45.
    332GEOPROBE                                       060215200DB5.00                       1,840.           920.              920.           761.                106.
         AMT DEPRECIATION                                   200DB5.00                                                                         761.                106.
         ACE DEPRECIATION                                   200DB5.00                                                                         761.                106.
    338UNIT 819 BIG TEX DUMP TRAILER                  030316200DB5.00                       6,838. 6,838.                                                           0.


    344LEASEHOLD IMPROVEMENTS BLDG                    031617SL   39.00                      3,500.                        3,500.                176.                90.
         AMT DEPRECIATION                                   SL   39.00                                                                          176.                90.
         ACE DEPRECIATION                                   SL   39.00                                                                          176.                90.
    345OIL FIELD EQUIPMENT                            110117200DB7.00                       1,210. 1,210.                                                            0.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                                Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 90 of 101
2019 DEPRECIATION AND AMORTIZATION REPORT

                        - NEXT YEAR FEDERAL -           GAINCO, INC


   Asset                                                  Date                            Unadjusted         *           Basis For       Accumulated        Amount Of
    No.                       Description               Acquired   Method       Life     Cost Or Basis   Reduction In   Depreciation     Depreciation      Depreciation
                                                                                                            Basis
    346DRILL PIPE                                     110417200DB7.00                       1,872. 1,872.                                                             0.


    3522016 FORD TRUCH                                031918200DB7.00                     52,806.                       52,806.           7,544.           12,932.
         AMT DEPRECIATION                                   150DB7.00                                                                     5,658.           10,103.
         ACE DEPRECIATION                                   150DB7.00                                                                     5,658.           10,103.
    3532012 CHEVY TRUCK                               030118200DB7.00                     11,794.                       11,794.           1,685.            2,888.
         AMT DEPRECIATION                                   150DB7.00                                                                     1,264.            2,256.
         ACE DEPRECIATION                                   150DB7.00                                                                     1,264.            2,256.
       * TOTAL OTHER DEPRECIATION                                                        2,172,017. 1,035,539.  1,136,478.              982,235.           45,614.
           AMT DEPRECIATION                                                             565,444.               380,028.                 232,120.           42,153.
           ACE DEPRECIATION                                                             484,810.               340,529.                 192,621.           42,153.




                                                         (D) - Asset disposed          * ITC, Section 179, Salvage, HR 3090, Commercial Revitalization Deduction, GO Zone
828103 04-01-18
                          Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 91 of 101
781926C        880881

TX2020              05-102                                   Texas Franchise Tax Public Information Report
Ver.   11.0         (Rev.9-15/33)           To be filed by Corporations, Limited Liability Companies (LLC), Limited Partnerships (LP),
                                                            Professional Associations (PA) and Financial Institutions
             n Tcode                13196
n Taxpayer number                                                                     n Report year                                                  You have certain rights under Chapter 552 and 559,
                                                                                                                                                 Government Code, to review, request and correct information
                    87923                                                               2020                                                        we have on file about you. Contact us at 1-800-252-1381.

 Taxpayer name       GAINCO, INC                                                                                                      n            Check box if the mailing address has changed.

 Mailing address                                                                                                                                               Secretary of State (SOS) file number or
  P.O. BOX 309                                                                                                                                                 Comptroller file number

 City PORTLAND                                                      State    TX                                ZIP code plus 4   78374                         0053380400

       Check box if there are currently no changes from previous year; if no information is displayed, complete the applicable information in Sections A, B and C.

 Principal office      P.O. BOX 309, PORTLAND, TX 78374
 Principal place of business P.O. BOX 309, PORTLAND, TX 78374

You must report officer, director, member, general partner and manager information as of the date you complete this report.
Please sign below!
                       This report must be signed to satisfy franchise tax requirements.                                                                                1742138792320
SECTION A Name, title and mailing address of each officer, director, member, general partner or manager.
 Name                                                                               Title                                         Director
                                                                                                                                                                        m m d            d     y   y
                                                                                                                                          YES          Term
  THERESA NIX                                                                      PRESIDENT                                                           expiration

         418 SAN SABA
 Mailing address                                                                   City PORTLAND                                                       State    TX                  ZIP Code

 Name                                                                               Title                                         Director
                                                                                                                                                                        m m d            d     y   y
                                                                                                                                          YES          Term
                                                                                                                                                       expiration

 Mailing address                                                                    City                                                               State                        ZIP Code

 Name                                                                               Title                                         Director
                                                                                                                                                                        m m d            d     y   y
                                                                                                                                          YES          Term
                                                                                                                                                       expiration

 Mailing address                                                                    City                                                               State                        ZIP Code



SECTION B Enter information for each corporation, LLC, LP, PA or financial institution, if any, in which this entity owns an interest of 10 percent or more.
 Name of owned (subsidiary) corporation, LLC, LP, PA or financial institution                          State of formation                    Texas SOS file number, if any     Percentage of ownership



 Name of owned (subsidiary) corporation, LLC, LP, PA or financial institution                          State of formation                    Texas SOS file number, if any     Percentage of ownership



SECTION C Enter information for each corporation, LLC, LP, PA or financial institution, if any, that owns an interest of 10 percent or more in this entity.
 Name of owned (parent) corporation, LLC, LP, PA or financial institution                              State of formation                    Texas SOS file number, if any     Percentage of ownership



 Registered agent and registered office currently on file (see instructions if you need to make changes)                           You must make a filing with the Secretary of State to change registered
                                                                                                                                   agent, registered office or general partner information.
 Agent:
 Office:                                                                                                         City                                                State              ZIP Code
The information on this form is required by Section 171.203 of the Tax Code for each corporation, LLC, LP, PA or financial institution that files a Texas Franchise Tax Report. Use additional

sheets for Sections A, B and C, if necessary. The information will be available for public inspection.

 I declare that the information in this document and any attachments is true and correct to the best of my knowledge and belief, as of the date below, and that a copy of this report has

 been mailed to each person named in this report who is an officer, director, member, general partner or manager and who is not currently employed by this or a related corporation,




            =
 LLC, LP, PA or financial institution.

 sign                                                                                          Title                              Date                                 Area code and phone number
 here                                                                                         PRESIDENT                                                                ( 361)       64314378
                                                                             Texas Comptroller Official Use Only
                                                                                                                                                        VE/DE                   PIR IND




                                                                                                                                                                             1019
                         Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 92 of 101
781926C 880891
TX2020          05-158-A

Ver.   11.0     (Rev.9-16/9)                                            Texas Franchise Tax Report - Page 1

             n Tcode                13250 ANNUAL
n Taxpayer number                                                                 n Report year                  Due date

                   87923                                                             2020                        05/15/2020
 Taxpayer name                                                                                                                                               Secretary of State file number
  GAINCO, INC                                                                                                                                                or Comptroller file number

 Mailing address P.O. BOX 309                                                                                                                               0053380400
 City                                                        State                                Country                           ZIP code plus 4          Check box if the         n
  PORTLAND                                                 TX                                   USA                                 78374                    address has changed

 Check box if this is a combined report                      Check box if Total Revenue is adjusted for

                                                n            Tiered Partnership Election, see instructions
                                                                                                                       n
 Is this entity a corporation, limited liability company, professional association, limited partnership or financial institution?                 X   Yes     No
** If not twelve months, see instructions for annualized revenue
Accounting year m m d d y y                       Accounting year                               m m d             d    y     y                 SIC code               NAICS code
begin date** n       0 3 0 1 1 8                  end date     n                                0 2 2 8 1 9                          n                      n 541600
REVENUE      (Whole dollars only)


1. Gross receipts or sales                                                                         1.n                                                                1727595.00
2. Dividends                                                                                       2.n                                                                      0.00

3. Interest                                                                                        3.n                                                                                0.00
4. Rents (can be negative amount)                                                                  4.n                                                                                0.00

5. Royalties                                                                                       5.n                                                                                0.00
6. Gains/losses (can be negative amount)                                                           6.n                                                                                0.00

7. Other income (can be negative amount)                                                           7.n                                                                  25664.00
8. Total gross revenue (Add items 1 thru 7)                                          8.n                                                                              1753259.00

9. Exclusions from gross revenue (see instructions)                                  9.n                                                                                93458.00
10. TOTAL REVENUE         (item 8 minus item 9 if                                  10.n                                                                               1659801.00
                         less than zero, enter 0)
COST OF GOODS SOLD (Whole dollars only)
11. Cost of goods sold                                                             11.n                                                                               1599020.00
12. Indirect or administrative overhead costs                                      12.n                                                                                 58506.00
    (Limited to 4%)
13. Other (see instructions)                                                       13.n                                                                                               0.00

14. TOTAL COST OF GOODS SOLD (Add items 11 thru 13)                                14.n                                                                               1657526.00
COMPENSATION (Whole dollars only)


15. Wages and cash compensation                                                    15.n                                                                                               0.00
16. Employee benefits                                                              16.n                                                                                               0.00

17. Other (see instructions)                                                       17.n                                                                                               0.00

18. TOTAL COMPENSATION (Add items 15 thru 17)                                    18.n                                                                                                 0.00
                                                                               Texas Comptroller Official Use Only


                                                                                                                                                  VE/DE


                                                                                                                                                  PM Date




                                                                                                   Page 1 of 2                                                1019
                       Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 93 of 101
781926C 880892
TX2020         05-158-B                                            Texas Franchise Tax Report - Page 2
Ver.   11.0    (Rev.9-16/9)

             n Tcode              13251 ANNUAL
n Taxpayer number                                                         n Report year                 Due date                    Taxpayer name

                      7923                                                   2020                       05/15/2020 GAINCO, INC
MARGIN (Whole dollars only)
19. 70% revenue (item 10 X .70)                                              19.   n                                                                                    1161861.00

20. Revenue less COGS (item 10 - item 14)                                    20.   n                                                                                       2275.00

21. Revenue less compensation (item 10 - item 18)                            21.   n                                                                                    1659801.00

22. Revenue less $1 million (item 10 - $1,000,000)                           22.   n                                                                                     659801.00

23. MARGIN (see instructions)                                                23.   n                                                                                       2275.00
APPORTIONMENT FACTOR
24. Gross receipts in Texas (Whole dollars only)                             24.   n                                                                                    1659801.00

25. Gross receipts everywhere (Whole dollars only)                           25.   n                                                                                    1659801.00

26. APPORTIONMENT FACTOR (Divide item 24 by item 25, round to 4 decimal places)                                                                        26.   n              1.0000
TAXABLE MARGIN (Whole dollars only)
27. Apportioned margin (Multiply item 23 by item 26) 27. n                                                                                                                 2275.00

28. Allowable deductions (see instructions)                                  28.   n                                                                                            0.00

29. TAXABLE MARGIN (item 27 minus item 28)                 29. n                                                                                                           2275.00
TAX DUE
30. Tax rate (see instructions for determining the appropriate tax rate)                                              X       X     X     30.   n                         0.007500

31. Tax due (Multiply item 29 by the tax rate in item 30) (Dollars and cents)       31. n                                                                                    17.06
TAX ADJUSTMENTS           (Dollars  and   cents)    (Do   not   include   prior payments)
32. Tax credits (item 23 from Form 05-160 )                                         32. n                                                                                       0.00

33. Tax due before discount (item 31 minus item 32)                                        33.   n                                                                           17.06

34. Discount (see instructions, applicable to report years 2008 and 2009)  34. n                                                                         0.00
TOTAL TAX DUE      (Dollars   and   cents)
35. TOTAL TAX DUE (item 33 minus item 34)                                  35. n                                                                       17.06
   Do not include payment if item 35 is less than $1,000 or if annualized total revenue is less than the no tax due threshold (see instructions). If the entity
                     makes a tiered partnership election, ANY amount in item 35 is due. Complete Form 05-170 if making a payment.
 Print or type name                                                                                                                        Area code and phone number
  THERESA NIX                                                                                                                              ( 361)      64314378
  I declare that the information in this document and any attachments is true and correct to the best of my knowledge and belief.                       Mail original to:
                                                                                                                                                Texas Comptroller of Public Accounts


         =
 sign                                                                                            Date
                                                                                                                                                         P.O. Box 149348
 here                                                                                                                                                 Austin, TX 78714-9348

              Instructions for each report year are online at www.comptroller.texas.gov/taxes/franchise/forms/. If you have any questions, call 1-800-252-1381.


                                                                           Texas Comptroller Official Use Only


                                                                                                                                                    VE/DE


                                                                                                                                                    PM Date




                                                                                                      Page 2 of 2                                                1019
             Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 94 of 101


                                                                                                     2018
                                        CORPORATION
                                  Two-Year Comparison
  Name                                                                             Employer Identification Number

    GAINCO, INC                                                                                   8792

                                                                                                   Increase
                    Description                  Prior Year         Current Year                  (Decrease)

  INCOME:

  GROSS RECEIPTS OR SALES LESS
    RETURNS AND ALLOWANCES                      1,706,460.          1,727,595.                      21,135.
  COST OF GOODS SOLD                              996,067.          1,596,110.                     600,043.
  GROSS PROFITS                                   710,393.            131,485.                    -578,908.
  NET GAIN (LOSS) FROM FORM 4797                   -1,157.                  0.                       1,157.
  OTHER INCOME                                     15,000.             25,664.                      10,664.
    TOTAL INCOME                                  724,236.            157,149.                    -567,087.

  DEDUCTIONS:

  COMPENSATION OF OFFICERS                            3,077.                         0.               -3,077.
  SALARIES AND WAGES LESS
    EMPLOYMENT CREDITS                            355,265.                  0.                    -355,265.
  REPAIRS AND MAINTENANCE                          11,715.              7,932.                      -3,783.
  BAD DEBTS                                             0.             93,458.                      93,458.
  RENTS                                            88,462.             86,893.                      -1,569.
  TAXES AND LICENSES                               70,601.             11,866.                     -58,735.
  INTEREST                                        133,564.            109,891.                     -23,673.
  DEPRECIATION                                     45,892.             43,976.                      -1,916.
  ADVERTISING                                       2,075.              5,044.                       2,969.
  EMPLOYEE BENEFIT PROGRAMS                        19,425.                  0.                     -19,425.
  OTHER DEDUCTIONS                                244,564.          1,085,632.                     841,068.
    TOTAL DEDUCTIONS                              974,640.          1,444,692.                     470,052.

  TAXABLE INCOME:

  TAXABLE INCOME BEFORE NOL DEDUCTION
    AND SPECIAL DEDUCTIONS                       -250,404.         -1,287,543.               -1,037,139.
    TAXABLE INCOME                               -250,404.         -1,287,543.               -1,037,139.

  TAX COMPUTATION:

      TAX BEFORE CREDITS                                      0.                     0.                             0.

      TAX AFTER CREDITS                                       0.                     0.                             0.

      TOTAL TAX                                               0.                     0.                             0.

  PAYMENTS AND CREDITS:

  BALANCE DUE OR REFUND:

  SCHEDULE M-1:




  812841
  04-01-18


09490416 781926 GAINCO.0001       2018.05070 GAINCO, INC                                           GAINCO_1
             Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 95 of 101


                                                                                                 2018
                                        CORPORATION
                                  Two-Year Comparison
  Name                                                                         Employer Identification Number

    GAINCO, INC                                                                               8792

                                                                                               Increase
                    Description                  Prior Year     Current Year                  (Decrease)

  NET INCOME (LOSS) PER BOOKS                      51,407.    -1,283,707.                -1,335,114.
  BOOK EXPENSES NOT ON RETURN                      17,121.        64,834.                    47,713.
  INCOME ON BOOKS NOT ON RETURN                   318,932.        68,670.                  -250,262.
  INCOME PER RETURN                              -250,404.    -1,287,543.                -1,037,139.

  SCHEDULE M-2:

  BALANCE AT BEGINNING OF YEAR -
    UNAPPROPRIATED RETAINED EARNINGS           -1,189,515.    -1,138,108.                    51,407.
  NET INCOME (LOSS) PER BOOKS                      51,407.    -1,283,707.                -1,335,114.
  OTHER DECREASES                                       0.        11,233.                    11,233.
  BALANCE AT END OF YEAR -
    UNAPPROPRIATED RETAINED EARNINGS           -1,138,108.    -2,433,048.                -1,294,940.




  812841
  04-01-18


09490416 781926 GAINCO.0001       2018.05070 GAINCO, INC                                       GAINCO_1
Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 96 of 101
Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 97 of 101
Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 98 of 101
Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 99 of 101
Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 100 of 101
Case 21-21122 Document 1-1 Filed in TXSB on 04/30/21 Page 101 of 101
